    Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 1 of 266. PageID #: 37055



                                     UNITED STATES DISTRICT COURT
                                   FOR THE NORTHERN DISTRICT OF OHIO
                                            EASTERN DIVISION


    IN RE NATIONAL PRESCRIPTION OPIATE                              MDL No. 2804
    LITIGATION
                                                                    Case No. 17-md-2804
    This document relates to:
    The County of Summit, Ohio, et al. v. Purdue                    Hon. Dan Aaron Polster
    Pharma L.P., et al.
    Case No. 18-op-45090




           CORRECTED ANSWER AND AFFIRMATIVE DEFENSES OF WATSON
       LABORATORIES, INC., ACTAVIS LLC, AND ACTAVIS PHARMA, INC. f/k/a
                           WATSON PHARMA, INC.1

         Defendants Watson Laboratories, Inc., Actavis LLC, and Actavis Pharma, Inc. f/k/a

Watson Pharma Inc. (collectively, the “Acquired Generic Actavis Entities”),2 by and through their

undersigned counsel, hereby submit their Corrected Answer, Defenses, and Affirmative Defenses

responding, by corresponding paragraph numbers, to each of the numbered paragraphs in the

Corrected Second Amended Complaint (“Complaint”) of Plaintiffs the County of Summit, Ohio,

et al.3 (“Plaintiffs”). For convenience only, the Acquired Generic Actavis Entities use the same

headings and sub-headings used by Plaintiffs in the Complaint.



1
         The Acquired Generic Actavis Entities file their Corrected Answer and Affirmative Defenses to correct
typographical errors in their original Answer and Affirmative Defenses. No substantive changes have been made to
the Answer and Affirmative Defenses by the Acquired Generic Actavis Entities.
2
         The Acquired Generic Actavis Entities’ parent corporation, Defendant Teva Pharmaceutical Industries Ltd.
(“Teva Ltd.”), is an Israeli corporation that is not subject to personal jurisdiction in the United States. Teva Ltd. only
recently waived service pursuant to the Court’s November 9, 2018 Order and has filed a motion to dismiss the
(Corrected) Second Amended Complaint. If Teva Ltd. is required to file an answer at a later date, it will do so.
3
         The Plaintiffs in this action are: the County of Summit, Ohio; Summit County Public Health; the City of
Akron; the City of Barberton; the Village of Boston Heights; Boston Township; the Village of Clinton; Copley
Township; Coventry Township; the City of Cuyahoga Falls; the City of Fairlawn; the City of Green; the Village of
Lakemore; the Village of Mogadore; the City of Munroe Falls; the City of New Franklin; the City of Norton; the
Village of Peninsula; the Village of Richfield; the Village of Silver Lake; Springfield Township; the City of Stow; the
City of Tallmadge; and Valley Fire District; as well as, for purposes of the statutory public nuisance claim, the State

                                                            1
 Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 2 of 266. PageID #: 37056



                                           PRELIMINARY STATEMENT

         The following matters are incorporated by reference into the Acquired Generic Actavis

Entities’ responses to each paragraph of the Complaint.

         A.       The Acquired Generic Actavis Entities submit this Answer and Affirmative

Defenses (“Answer”) only on behalf of themselves. Where allegations are made against

“Defendants” as a group, however described, the Acquired Generic Actavis Entities’ responses

only apply to themselves.

         B.       The Complaint contains purported references to several documents and third-

party publications and statements that have often been excerpted, paraphrased, characterized, and

otherwise taken out of context. These third-party publications and statements should be

considered, if at all, in context and in unmodified form, and the Acquired Generic Actavis

Entities hereby respectfully refer the Court to the respective third-party publications and

statements for their complete contents.

         C.       Except as otherwise expressly stated herein, the Acquired Generic Actavis

Entities expressly deny each and every allegation contained in the Complaint, including without

limitation any allegations contained in the preamble, unnumbered paragraphs, subparagraphs,

headings, subheadings, table of contents, footnotes, and exhibits of the Complaint, and

specifically deny any liability to Plaintiffs. To the extent that the titles, headings, subheadings,

paragraphs, and footnotes of the Complaint are intended to be allegations directed to the

Acquired Generic Actavis Entities, they are, unless otherwise admitted, denied.

         D.       The Acquired Generic Actavis Entities reserve the right to seek to amend and

supplement their Answer as may be appropriate or necessary.


of Ohio by and through the chief legal officers of the foregoing jurisdictions, as set forth more fully in that claim for
relief.

                                                           2
 Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 3 of 266. PageID #: 37057




                                     ADMISSIONS AND DENIALS


        1.     The allegations in Paragraph 1, and footnotes 1 and 2, state argument and

conclusions of law to which no response is required. To the extent a response is required, the

Acquired Generic Actavis Entities deny the allegations in Paragraph 1 and footnotes 1 and 2.

        2.     The allegations in Paragraph 2 state argument and conclusions of law to which no

response is required. To the extent a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 2.

        3.     The Acquired Generic Actavis Entities deny the allegations of Paragraph 3. To

the extent that allegations in Paragraph 3 relate to Defendants other than the Acquired Generic

Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of those allegations and therefore deny the same.

        4.     The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 4 and therefore deny the

same.

        5.     To the extent that allegations in Paragraph 5 relate to Defendants other than the

Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge

or information sufficient to form a belief as to the truth of those allegations and therefore deny

the same. The Acquired Generic Actavis Entities deny the remaining allegations of Paragraph 5.

        6.     To the extent that allegations in Paragraph 6 relate to Defendants other than the

Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge




                                                  3
 Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 4 of 266. PageID #: 37058



or information sufficient to form a belief as to the truth of those allegations and therefore deny

the same. The Acquired Generic Actavis Entities deny the remaining allegations of Paragraph 6.

       7.      To the extent that allegations in Paragraph 7 relate to Defendants other than the

Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge

or information sufficient to form a belief as to the truth of those allegations and therefore deny

the same. The Acquired Generic Actavis Entities deny the remaining allegations of Paragraph 7.

       8.      The allegations in Paragraph 8 are based on and quote from documents and/or

speeches that speak for themselves, and all characterizations thereof are denied. The Acquired

Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the remaining allegations of Paragraph 8 and therefore deny the same.

       9.      To the extent that allegations in Paragraph 9 relate to Defendants other than the

Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge

or information sufficient to form a belief as to the truth of those allegations and therefore deny

the same. The Acquired Generic Actavis Entities deny the remaining allegations of Paragraph 9.

       10.     To the extent that allegations in Paragraph 10 relate to Defendants other than the

Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge

or information sufficient to form a belief as to the truth of those allegations and therefore deny

the same. The Acquired Generic Actavis Entities deny the remaining allegations of Paragraph

10.

       11.     To the extent that allegations in Paragraph 11 relate to Defendants other than the

Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge

or information sufficient to form a belief as to the truth of those allegations and therefore deny




                                                 4
 Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 5 of 266. PageID #: 37059



the same. The Acquired Generic Actavis Entities deny the remaining allegations of Paragraph

11.

        12.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 12. The

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations of Paragraph 12 and therefore deny the same.

To the extent that allegations in Paragraph 12 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        13.    To the extent that allegations in Paragraph 13 relate to Defendants and other

unidentified “drug companies” other than the Acquired Generic Actavis Entities, the Acquired

Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of those allegations and therefore deny the same. The Acquired Generic Actavis

Entities deny the remaining allegations of Paragraph 13.

        14.    To the extent that allegations in Paragraph 14 relate to Defendants other than the

Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge

or information sufficient to form a belief as to the truth of those allegations and therefore deny

the same. The Acquired Generic Actavis Entities deny the remaining allegations of Paragraph

14.

        15.    To the extent that allegations in Paragraph 15 relate to Defendants other than the

Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge

or information sufficient to form a belief as to the truth of those allegations and therefore deny




                                                 5
 Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 6 of 266. PageID #: 37060



the same. The Acquired Generic Actavis Entities deny the remaining allegations of Paragraph

15.

       16.     The allegations in Paragraph 16 appear to be based on documents and/or speeches

that speak for themselves, and all characterizations thereof are denied. To the extent that

allegations in Paragraph 16 relate to Defendants other than the Acquired Generic Actavis

Entities, the Acquired Generic Actavis Entities are without knowledge or information sufficient

to form a belief as to the truth of those allegations and therefore deny the same. The Acquired

Generic Actavis Entities deny the remaining allegations of Paragraph 16.

       17.     To the extent that allegations in Paragraph 17 relate to Defendants other than the

Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge

or information sufficient to form a belief as to the truth of those allegations and therefore deny

the same. The Acquired Generic Actavis Entities deny the remaining allegations of Paragraph

17.

       18.     To the extent that Paragraph 18 and footnote 3 purport to be based on documents,

those documents speak for themselves, and all characterizations thereof are denied. To the extent

that allegations in Paragraph 18 relate to Defendants other than the Acquired Generic Actavis

Entities, the Acquired Generic Actavis Entities are without knowledge or information sufficient

to form a belief as to the truth of those allegations and therefore deny the same. The Acquired

Generic Actavis Entities deny the remaining allegations of Paragraph 18.

       19.     To the extent that Paragraph 19 and footnote 4 purport to be based on documents,

those documents speak for themselves, and all characterizations thereof are denied. To the extent

that allegations in Paragraph 19 relate to Defendants other than the Acquired Generic Actavis

Entities, the Acquired Generic Actavis Entities are without knowledge or information sufficient



                                                 6
 Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 7 of 266. PageID #: 37061



to form a belief as to the truth of those allegations and therefore deny the same. The Acquired

Generic Actavis Entities deny the remaining allegations of Paragraph 19.

       20.     To the extent that allegations in Paragraph 20 relate to Defendants other than the

Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge

or information sufficient to form a belief as to the truth of those allegations and therefore deny

the same. The Acquired Generic Actavis Entities deny the remaining allegations of Paragraph

20.

       21.     To the extent that allegations in Paragraph 21 relate to Defendants other than the

Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge

or information sufficient to form a belief as to the truth of those allegations and therefore deny

the same. The Acquired Generic Actavis Entities deny the remaining allegations of Paragraph

21.

       22.     To the extent that allegations in Paragraph 22 relate to Defendants other than the

Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge

or information sufficient to form a belief as to the truth of those allegations and therefore deny

the same. The Acquired Generic Actavis Entities deny the remaining allegations of Paragraph

22.

       23.     To the extent that allegations in Paragraph 23 relate to Defendants other than the

Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge

or information sufficient to form a belief as to the truth of those allegations and therefore deny

the same. The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph 23 and

therefore deny the same.



                                                 7
 Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 8 of 266. PageID #: 37062



       24.      To the extent that allegations in Paragraph 24 relate to Defendants other than the

Acquired Generic Actavis Entities and purport to explain why Plaintiffs brought the lawsuit, the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore deny the same. The Acquired Generic

Actavis Entities deny the remaining allegations of Paragraph 24, including that they are

“responsible” for any “crisis.”

       25.      Paragraph 25 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 25.

       26.      Paragraph 26 states conclusions of law to which no response is required. To the

extent that allegations in Paragraph 26 relate to Defendants other than the Acquired Generic

Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of those allegations and therefore deny the same. To the

extent a response is required, the Acquired Generic Actavis Entities deny the remaining

allegations in Paragraph 26.

       27.      Paragraph 27 states conclusions of law to which no response is required. To the

extent that allegations in Paragraph 27 relate to Defendants other than the Acquired Generic

Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of those allegations and therefore deny the same. To the

extent a response is required, the Acquired Generic Actavis Entities deny the remaining

allegations in Paragraph 27.

       28.      The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio counties and

cities. The Acquired Generic Actavis Entities are without knowledge or information sufficient to



                                                 8
 Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 9 of 266. PageID #: 37063



form a belief as to the truth of the remaining allegations of Paragraph 28 and therefore deny the

same.

        29.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 29 and therefore deny the

same.

        30.    The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio counties and

cities. The Acquired Generic Actavis Entities are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 30 and therefore deny the

same.

        31.    The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio counties and

cities. The Acquired Generic Actavis Entities are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 31 and therefore deny the

same.

        32.    The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio counties and

cities. The Acquired Generic Actavis Entities are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 32 and therefore deny the

same.

        33.    The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio counties and

cities. The Acquired Generic Actavis Entities are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 33 and therefore deny the

same.

        34.    The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio counties and

cities. The Acquired Generic Actavis Entities are without knowledge or information sufficient to



                                                 9
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 10 of 266. PageID #: 37064



form a belief as to the truth of the remaining allegations of Paragraph 34 and therefore deny the

same.

        35.    The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio counties and

cities. The Acquired Generic Actavis Entities are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 35 and therefore deny the

same.

        36.    The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio counties and

cities. The Acquired Generic Actavis Entities are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 36 and therefore deny the

same.

        37.    The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio counties and

cities. The Acquired Generic Actavis Entities are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 37 and therefore deny the

same.

        38.    The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio counties and

cities. The Acquired Generic Actavis Entities are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 38 and therefore deny the

same.

        39.    The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio counties and

cities. The Acquired Generic Actavis Entities are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 39 and therefore deny the

same.




                                                10
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 11 of 266. PageID #: 37065



        40.    The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio counties and

cities. The Acquired Generic Actavis Entities are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 40 and therefore deny the

same.

        41.    The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio counties and

cities. The Acquired Generic Actavis Entities are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 41 and therefore deny the

same.

        42.    The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio counties and

cities. The Acquired Generic Actavis Entities are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 42 and therefore deny the

same.

        43.    The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio counties and

cities. The Acquired Generic Actavis Entities are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 43 and therefore deny the

same.

        44.    The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio counties and

cities. The Acquired Generic Actavis Entities are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 44 and therefore deny the

same.

        45.    The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio counties and

cities. The Acquired Generic Actavis Entities are without knowledge or information sufficient to




                                                11
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 12 of 266. PageID #: 37066



form a belief as to the truth of the remaining allegations of Paragraph 45 and therefore deny the

same.

        46.    The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio counties and

cities. The Acquired Generic Actavis Entities are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 46 and therefore deny the

same.

        47.    The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio counties and

cities. The Acquired Generic Actavis Entities are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 47 and therefore deny the

same.

        48.    The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio counties and

cities. The Acquired Generic Actavis Entities are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 48 and therefore deny the

same.

        49.    The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio counties and

cities. The Acquired Generic Actavis Entities are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 49 and therefore deny the

same.

        50.    The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio counties and

cities. The Acquired Generic Actavis Entities are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 50 and therefore deny the

same.




                                                12
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 13 of 266. PageID #: 37067



        51.    The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio counties and

cities. The Acquired Generic Actavis Entities are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 51 and therefore deny the

same.

        52.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 52 and therefore deny the

same.

        53.    The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio counties and

cities. The Acquired Generic Actavis Entities are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 53 and therefore deny the

same.

        54.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 54 and therefore deny the

same.

        55.    The Acquired Generic Actavis Entities admit that Plaintiffs are Ohio counties and

cities. The Acquired Generic Actavis Entities are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of Paragraph 55 and therefore deny the

same.

        56.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 56 and therefore deny the

same.




                                                 13
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 14 of 266. PageID #: 37068



        57.     The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 57 and therefore deny the

same.

        58.     Paragraph 58 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 58.

        59.     Paragraph 59 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 59.

        60.     The Acquired Generic Actavis Entities deny that they “created” the “epidemic.”

To the extent that allegations in Paragraph 60 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        61.     The Acquired Generic Actavis Entities deny that they “created” the “epidemic.”

To the extent that allegations in Paragraph 61 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same. Further, Paragraph 61 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the remaining

allegations in Paragraph 61.




                                                 14
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 15 of 266. PageID #: 37069



       62.      Paragraph 62 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 62.

       63.      The Acquired Generic Actavis Entities admit only that they have “manufactured

and sold prescription opioids.” To the extent that allegations in Paragraph 63 relate to

Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of those

allegations and therefore deny the same. The Acquired Generic Actavis Entities deny the

remaining allegations in Paragraph 63.

       64.      The allegations of Paragraph 64 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 64 and therefore deny the same.

       65.      The allegations of Paragraph 65 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 65 and therefore deny the same.

       66.      The allegations of Paragraph 66 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are




                                                15
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 16 of 266. PageID #: 37070



without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 66 and therefore deny the same.

       67.     The allegations of Paragraph 67 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 67 and therefore deny the same.

       68.     The allegations of Paragraph 68 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 68 and therefore deny the same. To the extent that the allegations in Paragraph 68 and

footnote 5 purport to be based on documents, those documents speak for themselves and all

characterizations thereof are denied.

       69.     The allegations of Paragraph 69 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 69 and therefore deny the same.

       70.     The allegations of Paragraph 70 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are




                                                16
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 17 of 266. PageID #: 37071



without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 70 and therefore deny the same.

       71.     The Acquired Generic Actavis Entities admit only that they were acquired by

Teva Pharmaceutical Industries Ltd. (“Teva Ltd.”) by virtue of a corporate transaction in August

2016, and that at various times the Acquired Generic Actavis Entities have been in the business

of manufacturing and selling certain generic opioids to various customers. To the extent the

allegations in Paragraph 71 relate to other Defendants, the Actavis Generic Entities are without

knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 71 and therefore deny the same. Insofar as the remaining allegations in Paragraph 71

are pleaded against the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities

deny those allegations. The Actavis Generic Entities specifically deny that they ever promoted,

marketed, or sold the opioids Kadian, Norco, or any other “branded” opioid products.

       72.     The Acquired Generic Actavis Entities admit only that have been in the business

of manufacturing certain generic opioids for various customers. The Acquired Generic Actavis

Entities specifically deny that they ever promoted the opioid Kadian or any other “branded”

opioid products.

       73.     Plaintiffs omitted Paragraph 73 from the Corrected Second Amended Complaint.

       74.     The allegations of paragraph 74 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 74 and therefore deny to the same.




                                                 17
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 18 of 266. PageID #: 37072



       75.     The allegations of paragraph 75 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 75 and therefore deny to the same.


       76.     The allegations of Paragraph 76 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 76 and therefore deny the same.

       77.     The allegations of Paragraph 77 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 77 and therefore deny the same.

       78.     The allegations of Paragraph 78 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 78 and therefore deny the same.

       79.     The allegations of Paragraph 79 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

                                                18
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 19 of 266. PageID #: 37073



without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 79 and therefore deny the same.

       80.     The allegations of Paragraph 80 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 80 and therefore deny the same.

       81.     The allegations of Paragraph 81 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 81 and therefore deny the same.

       82.     The allegations of Paragraph 82 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 82 and therefore deny the same.

       83.     The allegations of Paragraph 83 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 83 and therefore deny the same.




                                                19
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 20 of 266. PageID #: 37074



       84.     The allegations of Paragraph 84 are directed to parties other than The Acquired

Generic Actavis Entities and therefore do not require any response from The Acquired Generic

Actavis Entities. To the extent a response is required, The Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 84 and therefore deny the same.

       85.     The allegations of Paragraph 85 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 85 and therefore deny the same.

       86.     The allegations of Paragraph 86 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 86 and therefore deny the same.

       87.     The allegations of Paragraph 87 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 87 and therefore deny the same.

       88.     The allegations of Paragraph 88 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are



                                                20
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 21 of 266. PageID #: 37075



without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 88 and therefore deny the same.

       89.     The allegations of Paragraph 89 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 89 and therefore deny the same.

       90.     The allegations of Paragraph 90 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 90 and therefore deny the same.

       91.     The allegations of Paragraph 91 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 91 and therefore deny the same.

       92.     The allegations of Paragraph 92 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 92 and therefore deny the same.




                                                21
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 22 of 266. PageID #: 37076



       93.     The allegations of Paragraph 93 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 93 and therefore deny the same.

       94.     The allegations of Paragraph 94 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 94 and therefore deny the same.

       95.     The allegations of Paragraph 95 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 95 and therefore deny the same.

       96.     The allegations of Paragraph 96 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 96 and therefore deny the same.

       97.     The allegations of Paragraph 97 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are



                                                22
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 23 of 266. PageID #: 37077



without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 97 and therefore deny the same.

       98.     The allegations of Paragraph 98 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 98 and therefore deny the same.

       99.     The allegations of Paragraph 99 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 99 and therefore deny the same.

       100.    The allegations of Paragraph 100 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 100 and therefore deny the same.

       101.    The allegations of Paragraph 101 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 101 and therefore deny the same.




                                                23
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 24 of 266. PageID #: 37078



       102.    The allegations of Paragraph 102 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 102 and therefore deny the same.

       103.    The allegations of Paragraph 103 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 103 and therefore deny the same.

       104.    The allegations of Paragraph 104 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 104 and therefore deny the same.

       105.    The allegations of Paragraph 105 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 105 and therefore deny the same.

       106.    The allegations of Paragraph 106 and footnote 8 state conclusions of law to which

no response is required. To the extent a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 106 and footnote 8.



                                                24
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 25 of 266. PageID #: 37079



       107.    The allegations of Paragraph 107 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 107 and therefore deny the same.

       108.    The allegations of Paragraph 108 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 108 and therefore deny the same.

       109.    The allegations of Paragraph 109 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 109 and therefore deny the same.

       110.    The allegations of Paragraph 110 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 110 and therefore deny the same.

       111.    The allegations of Paragraph 111 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are



                                                25
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 26 of 266. PageID #: 37080



without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 111 and therefore deny the same.

       112.    The allegations of Paragraph 112 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 112 and therefore deny the same.

       113.    The allegations of Paragraph 113 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 113 and therefore deny the same.

       114.    The allegations of Paragraph 114 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 114 and therefore deny the same.

       115.    The allegations of Paragraph 115 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 115 and therefore deny the same.




                                                26
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 27 of 266. PageID #: 37081



       116.    The allegations of Paragraph 116 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 116 and therefore deny the same.

       117.    The allegations of Paragraph 117 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 117 and therefore deny the same.

       118.    The allegations of Paragraph 118 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 118 and therefore deny the same.

       119.    The allegations of Paragraph 119 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 119 and therefore deny the same.

       120.    The allegations of Paragraph 120 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are



                                                27
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 28 of 266. PageID #: 37082



without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 120 and therefore deny the same.

       121.    The allegations of Paragraph 121 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 121 and therefore deny the same.

       122.    The allegations of Paragraph 122 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 122 and therefore deny the same.

       123.    The allegations of Paragraph 123 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 123 and therefore deny the same.

       124.    The allegations of Paragraph 124 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 124 and therefore deny the same.




                                                28
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 29 of 266. PageID #: 37083



       125.    The allegations of Paragraph 125 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 125 and therefore deny the same.

       126.    The allegations of Paragraph 126 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 126 and therefore deny the same.

       127.    The allegations of Paragraph 127 and footnote 10 are directed to parties other than

the Acquired Generic Actavis Entities and therefore do not require any response from the

Acquired Generic Actavis Entities. To the extent a response is required, the Acquired Generic

Actavis Entities are without knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 127 and footnote 10 and therefore deny the same.

       128.    Paragraph 128 of the Complaint states conclusions of law, to which no response is

required. To the extent a response is required, the Acquired Generic Actavis Entities deny the

allegations in Paragraph 128.

       129.    The Acquired Generic Actavis Entities deny the allegations in Paragraph 129 of

the Complaint. To the extent that Paragraph 129 states conclusions of law, no response is

required. To the extent a response is required, the Acquired Generic Actavis Entities deny the

allegations in Paragraph 129.




                                                29
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 30 of 266. PageID #: 37084



       130.    The Acquired Generic Actavis Entities admit that opioids bind to receptors in the

brain, include natural, synthetic, and semi-synthetic opioids, and can produce multiple effects on

the human body. The Acquired Generic Actavis Entities further admit that prescription opioids

can be written for and used by patients to treat pain when lawfully prescribed. The Acquired

Generic Actavis Entities deny the remaining allegations in Paragraph 130.

       131.    The Acquired Generic Actavis Entities admit that the “potential for abuse and

addiction” of opioids have long been recognized. The remaining allegations are the subject of

expert testimony and the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 131 and

therefore deny the same.

       132.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 132 and therefore deny

the same. Further, to the extent Paragraph 132 and footnote 12 purport to be based on

documents, those documents speak for themselves and all characterizations thereof are denied.

       133.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 133 and therefore deny

the same.

       134.    The Acquired Generic Actavis Entities deny the allegation in Paragraph 134 that

there is “little difference between [the illicit drugs heroin and opium] and prescription opioids.”

The Acquired Generic Actavis Entities admit that prescription opioids are narcotics that bind to

receptors in the brain and body. The Acquired Generic Actavis Entities are without knowledge

or information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

134 and therefore deny the same.



                                                 30
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 31 of 266. PageID #: 37085



       135.    The Acquired Generic Actavis Entities admit that some prescription opioids have

been regulated “as Schedule II controlled substances by the U.S. Drug Enforcement

Administration (“DEA”) since 1970.” The Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

of Paragraph 135 and therefore deny the same.

       136.    The Acquired Generic Actavis Entities admit that Percodan, Percocet, and

Vicodin are prescription opioids. The Acquired Generic Actavis Entities are without knowledge

or information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

136 and therefore deny the same.

       137.    The allegations of Paragraph 137 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 137 and therefore deny the same.

       138.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 138 and therefore deny

the same. Further, to the extent Paragraph 138 purports to be based on documents, those

documents speak for themselves and all characterizations thereof are denied.

       139.    Paragraph 139 purports to be based on documents that speak for themselves and

all characterizations thereof are denied. To the extent the allegations of Paragraph 139 are

directed to parties other than the Acquired Generic Actavis Entities, no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities are without knowledge




                                                 31
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 32 of 266. PageID #: 37086



or information sufficient to form a belief as to the truth of the allegations of Paragraph 139 and

therefore deny the same.

       140.    The allegations of Paragraph 140 regarding what is “misleading” are conclusions

of law to which no response is required and they are therefore denied. The remaining allegations

are directed to parties other than the Acquired Generic Actavis Entities and therefore do not

require any response from the Acquired Generic Actavis Entities. To the extent a response is

required, the Acquired Generic Actavis Entities are without knowledge or information sufficient

to form a belief as to the truth of the allegations of Paragraph 140 and therefore deny the same.

       141.    The Acquired Generic Actavis Entities admit fentanyl is a synthetic opioid. The

Acquired Generic Actavis Entities deny the remaining allegations in Paragraph 141 of the

Complaint.

       142.    The Acquired Generic Actavis Entities admit that the indications and known risks

related to the Acquired Generic Actavis Entities’ opioid products are disclosed and addressed in

the FDA-approved full prescribing information (“FPI”), as required and approved by the FDA.

Those FPIs are documents that speak for themselves, and any characterizations that are different

than or inconsistent with the FPIs are denied. To the extent that allegations in Paragraph 142

relate to Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

Actavis Entities are without knowledge or information sufficient to form a belief as to the truth

of those allegations and therefore deny the same. The Acquired Generic Actavis Entities deny

the remaining allegations in Paragraph 142 of the Complaint.

       143.    The Acquired Generic Actavis Entities admit that tolerance can occur in certain

patient populations and that is a known risk that is disclosed and addressed in the FPIs of their

opioid products, as required and approved by the FDA. The Acquired Generic Actavis Entities



                                                 32
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 33 of 266. PageID #: 37087



further admit that opioids depress respiration and respiratory depression can occur even when

opioids are taken as recommended and that is a known risk that is disclosed and addressed in the

FPIs of its opioid products, as required and approved by the FDA. Those FPIs are documents that

speak for themselves, and any characterizations that are different than or inconsistent with the

FPIs are denied. To the extent that the allegations in Paragraph 143 purport to be based on a

document, that document speaks for itself, and all characterizations thereof are denied. The

Acquired Generic Actavis Entities deny the remaining allegations of Paragraph 143.

       144.      The Acquired Generic Actavis Entities admit that opioid analgesics may cause

physical dependence and that physical dependence can result in withdrawal symptoms in patients

who abruptly discontinue the use of opioids. The Acquired Generic Actavis Entities further

admit that dependence and withdrawal are known risks which are disclosed and addressed in the

FPIs of their opioid products, as required and approved by the FDA. Those FPIs are documents

that speak for themselves, and any characterizations that are different than or inconsistent with

the FPIs are denied. The Acquired Generic Actavis Entities deny the remaining allegations of

Paragraph 144.

       145.      The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 145 and therefore deny

the same. Further, to the extent Paragraph 145 purports to be based on unidentified documents

and/or speeches, those documents and speeches speak for themselves and all characterizations

thereof are denied.

       146.      The Acquired Generic Actavis Entities deny the allegations in Paragraph 146 of

the Complaint.




                                                 33
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 34 of 266. PageID #: 37088



       147.    The allegations of Paragraph 147 are directed to parties and individuals other than

the Acquired Generic Actavis Entities and therefore do not require any response from the

Acquired Generic Actavis Entities. To the extent a response is required, the Acquired Generic

Actavis Entities are without knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 147 and therefore deny the same.

       148.    The allegations of Paragraph 148 are directed to parties and individuals other than

the Acquired Generic Actavis Entities and therefore do not require any response from the

Acquired Generic Actavis Entities. To the extent a response is required, the Acquired Generic

Actavis Entities are without knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 148 and therefore deny the same.

       149.    The allegations of Paragraph 149 are directed to parties and individuals other than

the Acquired Generic Actavis Entities and therefore do not require any response from the

Acquired Generic Actavis Entities. To the extent a response is required, the Acquired Generic

Actavis Entities are without knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 149 and therefore deny the same. Further, to the extent Paragraph

149 purports to be based on documents, those documents speak for themselves and all

characterizations thereof are denied.

       150.    The allegations of Paragraph 150 are directed to parties and individuals other than

the Acquired Generic Actavis Entities and therefore do not require any response from the

Acquired Generic Actavis Entities. To the extent a response is required, the Acquired Generic

Actavis Entities are without knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 150 and therefore deny the same. Further, to the extent Paragraph




                                                34
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 35 of 266. PageID #: 37089



150 and footnote 13 purport to be based on documents, those documents speak for themselves

and all characterizations thereof are denied.

       151.    The allegations of Paragraph 151 are directed to parties and individuals other than

the Acquired Generic Actavis Entities and therefore do not require any response from the

Acquired Generic Actavis Entities. To the extent a response is required, the Acquired Generic

Actavis Entities are without knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 151 and therefore deny the same. Further, to the extent Paragraph

151 purports to be based on documents, those documents speak for themselves and all

characterizations thereof are denied.

       152.    The allegations of Paragraph 152 are directed to parties and individuals other than

the Acquired Generic Actavis Entities and therefore do not require any response from the

Acquired Generic Actavis Entities. To the extent a response is required, the Acquired Generic

Actavis Entities are without knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 152 and therefore deny the same. Further, to the extent Paragraph

152 purports to be based on documents, those documents speak for themselves and all

characterizations thereof are denied.

       153.    The allegations of Paragraph 153 are directed to parties and individuals other than

the Acquired Generic Actavis Entities and therefore do not require any response from the

Acquired Generic Actavis Entities. To the extent a response is required, the Acquired Generic

Actavis Entities are without knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 153 and therefore deny the same. Further, to the extent Paragraph

153 and footnote 14 purport to be based on documents, those documents speak for themselves

and all characterizations thereof are denied.



                                                35
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 36 of 266. PageID #: 37090



       154.    The allegations of Paragraph 154 are directed to parties and individuals other than

the Acquired Generic Actavis Entities and therefore do not require any response from the

Acquired Generic Actavis Entities. To the extent a response is required, the Acquired Generic

Actavis Entities are without knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 154 and therefore deny the same. Further, to the extent Paragraph

154 and footnote 15 purport to be based on documents, those documents speak for themselves

and all characterizations thereof are denied.

       155.    The allegations of Paragraph 155 are directed to parties and individuals other than

the Acquired Generic Actavis Entities and therefore do not require any response from the

Acquired Generic Actavis Entities. To the extent a response is required, the Acquired Generic

Actavis Entities are without knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 155 and therefore deny the same. Further, to the extent Paragraph

155 and footnote 16 purport to be based on documents, those documents speak for themselves

and all characterizations thereof are denied.

       156.    The allegations of Paragraph 156 are directed to parties and individuals other than

the Acquired Generic Actavis Entities and therefore do not require any response from the

Acquired Generic Actavis Entities. To the extent a response is required, the Acquired Generic

Actavis Entities are without knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 156 and therefore deny the same. Further, to the extent Paragraph

156 and footnote 17 purport to be based on documents, those documents speak for themselves

and all characterizations thereof are denied.

       157.    The allegations of Paragraph 157 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic



                                                36
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 37 of 266. PageID #: 37091



Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 157 and therefore deny the same. Further, to the extent Paragraph 157 and footnote

18 purport to be based on documents, those documents speak for themselves and all

characterizations thereof are denied.

          158.   The allegations of Paragraph 158 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 158 and therefore deny the same. Further, to the extent Paragraph 158 purports to be

based on documents, those documents speak for themselves and all characterizations thereof are

denied.

          159.   The allegations of Paragraph 159 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 159 and therefore deny the same. Further, to the extent Paragraph 159 purports to be

based on documents, those documents speak for themselves and all characterizations thereof are

denied.

          160.   The allegations of Paragraph 160 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of



                                                 37
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 38 of 266. PageID #: 37092



Paragraph 160 and therefore deny the same. Further, to the extent Paragraph 160 purports to be

based on documents, those documents speak for themselves and all characterizations thereof are

denied.

          161.   The allegations of Paragraph 161 are directed to parties and individuals other than

the Acquired Generic Actavis Entities and therefore do not require any response from the

Acquired Generic Actavis Entities. To the extent a response is required, the Acquired Generic

Actavis Entities are without knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 161 and therefore deny the same. Further, to the extent Paragraph

161 purports to be based on documents, those documents speak for themselves and all

characterizations thereof are denied.

          162.   The allegations of Paragraph 162 are directed to parties and individuals other than

the Acquired Generic Actavis Entities and therefore do not require any response from the

Acquired Generic Actavis Entities. To the extent a response is required, the Acquired Generic

Actavis Entities are without knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 162 and therefore deny the same. Further, to the extent Paragraph

162 and footnote 19 purport to be based on documents, those documents speak for themselves

and all characterizations thereof are denied.

          163.   The allegations of Paragraph 163 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 163 and therefore deny the same. Further, to the extent Paragraph 163 purports to be




                                                 38
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 39 of 266. PageID #: 37093



based on documents, those documents speak for themselves and all characterizations thereof are

denied.

          164.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 164 of

the Complaint. Further to the extent that the allegations of Paragraph 164 are directed to parties

other than the Acquired Generic Actavis Entities, they do not require any response from the

Acquired Generic Actavis Entities. To the extent a response is required, the Acquired Generic

Actavis Entities are without knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 164 and therefore deny the same.

          165.   The allegations of Paragraph 165 are directed to other than the Acquired Generic

Actavis Entities and therefore do not require any response from the Acquired Generic Actavis

Entities. To the extent a response is required, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 165 and therefore deny the same. Further, to the extent Paragraph 165 and footnote

20 purport to be based on documents, those documents speak for themselves and all

characterizations thereof are denied.

          166.   The allegations of Paragraph 166 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 166 and therefore deny the same.

          167.   The allegations of Paragraph 167 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are



                                                 39
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 40 of 266. PageID #: 37094



without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 167 and therefore deny the same. Further, to the extent Paragraph 167 purports to be

based on documents, those documents speak for themselves and all characterizations thereof are

denied.

          168.   The allegations of Paragraph 168 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 168 and therefore deny the same. Further, to the extent Paragraph 168 and footnotes

21, 22, and 23 purport to be based on documents, those documents speak for themselves and all

characterizations thereof are denied.

          169.   The allegations of Paragraph 169 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 169 and therefore deny the same.

          170.   The allegations of Paragraph 170 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 170 and therefore deny the same.




                                                 40
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 41 of 266. PageID #: 37095



       171.    The allegations in Paragraph 171 of the Complaint state conclusions of law, to

which no response is required. To the extent a response is required, the Acquired Generic

Actavis Entities deny the allegations of Paragraph 171.

       172.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 172 of the Complaint and

therefore deny the same. Further to the extent the allegations in Paragraph 172 state conclusions

of law, no response is required. To the extent a response is required, the Acquired Generic

Actavis Entities deny the allegations of Paragraph 172.

       173.    The Acquired Generic Actavis Entities admit only that known risks are disclosed

and addressed in the FPIs of their opioid products, as required and approved by the FDA. Those

FPIs are documents that speak for themselves, and any characterizations that are different than or

inconsistent with the FPIs are denied. To the extent that the allegations in Paragraph 173 of the

Complaint purport to be based on a document, that document speaks for itself, and all

characterizations thereof are denied. The Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

of Paragraph 173 and therefore deny the same. Further to the extent the allegations in Paragraph

173 state conclusions of law, no response is required. To the extent a response is required, the

Acquired Generic Actavis Entities deny the allegations of Paragraph 173. The Acquired Generic

Actavis Entities deny the remaining allegations of Paragraph 173.

       174.    To the extent the allegations of Paragraph 174 of the Complaint are directed to

parties other than the Acquired Generic Actavis Entities, no response from the Acquired Generic

Actavis Entities is required. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the



                                                 41
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 42 of 266. PageID #: 37096



allegations of Paragraph 174 and therefore deny the same. The Acquired Generic Actavis

Entities deny the remaining allegations in Paragraph 174.

       175.    To the extent the allegations of Paragraph 175 of the Complaint are directed to

parties other than the Acquired Generic Actavis Entities, no response from the Acquired Generic

Actavis Entities is required. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 175 and therefore deny the same. The Acquired Generic Actavis

Entities deny the remaining allegations in Paragraph 175.

       176.    The Acquired Generic Actavis Entities deny the allegations in Paragraph 176 of

the Complaint that the Acquired Generic Actavis Entities was part of a “marketing scheme.” To

the extent the allegations of Paragraph 176 of the Complaint are directed to parties other than the

Acquired Generic Actavis Entities, no response from the Acquired Generic Actavis Entities is

required. To the extent a response is required, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 176 and therefore deny the same. The Acquired Generic Actavis Entities deny the

remaining allegations in Paragraph 176.

       177.    Paragraph 177 of the Complaint, including all sub-parts, states conclusions of law

to which no response is required. To the extent a response is required, the Acquired Generic

Actavis Entities deny the allegations in Paragraph 177. To the extent that allegations in

Paragraph 177 relate to Defendants other than the Acquired Generic Actavis Entities, they are

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore deny the same.




                                                 42
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 43 of 266. PageID #: 37097



       178.    Paragraph 178 of the Complaint states conclusions of law to which no response is

required. To the extent a response is required, the Acquired Generic Actavis Entities deny the

allegations in Paragraph 178. To the extent that allegations in Paragraph 178 relate to Defendants

other than the Acquired Generic Actavis Entities, it is without knowledge or information

sufficient to form a belief as to the truth of those allegations and therefore deny the same.

       179.    Paragraph 179 of the Complaint states conclusions of law to which no response is

required. To the extent a response is required, the Acquired Generic Actavis Entities deny the

allegations in Paragraph 179. To the extent that allegations in Paragraph 179 relate to Defendants

other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore deny the same.

       180.    To the extent that allegations in Paragraph 180 relate to Defendants other than the

Acquired Generic Actavis Entities, they are without knowledge or information sufficient to form

a belief as to the truth of those allegations and therefore deny the same. The Acquired Generic

Actavis Entities deny the remaining allegations in Paragraph 180 of the Complaint.

       181.    To the extent that allegations in Paragraph 181 relate to Defendants other than the

Acquired Generic Actavis Entities, they are without knowledge or information sufficient to form

a belief as to the truth of those allegations and therefore deny the same. The Acquired Generic

Actavis Entities deny the remaining allegations in Paragraph 181 of the Complaint.

       182.    To the extent that allegations in Paragraph 182 relate to Defendants other than the

Acquired Generic Actavis Entities, they are without knowledge or information sufficient to form

a belief as to the truth of those allegations and therefore deny the same. Further, to the extent

that Paragraph 182 purports to be based on documents, particularly those referenced in footnotes



                                                 43
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 44 of 266. PageID #: 37098



24, 25, and 26, those documents speak for themselves, and all characterizations thereof are

denied. The Acquired Generic Actavis Entities deny the remaining allegations in Paragraph 182

of the Complaint.

       183.    The allegations in Paragraph 183 relate to Defendants other than the Acquired

Generic Actavis Entities, and the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same. Further, to the extent that Paragraph 183 purports to be based on a document, that

document speaks for itself, and all characterizations thereof are denied.

       184.    The allegations in Paragraph 184 relate to Defendants other than the Acquired

Generic Actavis Entities, and the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same. Further, to the extent that Paragraph 184 and footnote 27 purport to be based on a

document, that document speaks for itself, and all characterizations thereof are denied.

       185.    To the extent that allegations in Paragraph 185 relate to Defendants and

individuals other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of those

allegations and therefore deny the same. Further, to the extent that Paragraph 185 and footnote

28 purport to be based on a document, that document speaks for itself, and all characterizations

thereof are denied. The Acquired Generic Actavis Entities deny the remaining allegations of

Paragraph 185.

       186.    To the extent that allegations in Paragraph 186 relate to Defendants and

individuals other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of those



                                                 44
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 45 of 266. PageID #: 37099



allegations and therefore deny the same. Further, to the extent that Paragraph 186 purports to be

based on a document, that document speaks for itself, and all characterizations thereof are

denied. The Acquired Generic Actavis Entities deny the remaining allegations of Paragraph 186.

       187.    The allegations in Paragraph 187 relate to Defendants and individuals other than

the Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. Further, to the extent that Paragraph 187 and footnotes 30 and 31

purport to be based on documents, those document speaks for themselves, and all

characterizations thereof are denied.

       188.    To the extent that allegations in Paragraph 188 relate to Defendants other than the

Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge

or information sufficient to form a belief as to the truth of those allegations and therefore deny

the same. Further, to the extent that Paragraph 188 and footnote 32 purport to be based on a

document, that document speaks for itself, and all characterizations thereof are denied. The

Acquired Generic Actavis Entities deny the remaining allegations of Paragraph 188.

       189.    To the extent that allegations in Paragraph 189 relate to Defendants and

individuals other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of those

allegations and therefore deny the same. Further, to the extent that Paragraph 189 and footnote

33 purport to be based on a document, that document speaks for itself, and all characterizations

thereof are denied. The Acquired Generic Actavis Entities deny the remaining allegations of

Paragraph 189.




                                                 45
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 46 of 266. PageID #: 37100



       190.    The allegations in Paragraph 190 relate to Defendants other than the Acquired

Generic Actavis Entities, and the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same. Further, to the extent that Paragraph 190 and footnote 34 purport to be based on a

document, that document speaks for itself, and all characterizations thereof are denied.

       191.    The allegations in Paragraph 191 relate to Defendants other than the Acquired

Generic Actavis Entities, and the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same. Further, to the extent that Paragraph 191 and footnote 35 purport to be based on a

document, that document speaks for itself, and all characterizations thereof are denied.

       192.    The allegations in Paragraph 192 relate to Defendants other than the Acquired

Generic Actavis Entities, and the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same. Further, to the extent that Paragraph 192 purports to be based on a document, that

document speaks for itself, and all characterizations thereof are denied.

       193.    The allegations in Paragraph 193 relate to Defendants and individuals other than

the Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. Further, to the extent that Paragraph 193 and footnotes 36, 37, and 38

purport to be based on documents, those document speaks for themselves, and all

characterizations thereof are denied.

       194.    The allegations in Paragraph 194 relate to Defendants other than the Acquired

Generic Actavis Entities, and the Acquired Generic Actavis Entities are without knowledge or



                                                 46
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 47 of 266. PageID #: 37101



information sufficient to form a belief as to the truth of those allegations and therefore deny the

same. Further, to the extent that Paragraph 194 and footnote 39 purport to be based on

documents, those document speaks for themselves, and all characterizations thereof are denied.

          195.   The allegations in Paragraph 195 relate to Defendants and individuals other than

the Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. Further, to the extent that Paragraph 195 and footnote 40 purport to be

based on documents, those document speaks for themselves, and all characterizations thereof are

denied.

          196.   The allegations in Paragraph 196 relate to Defendants and individuals other than

the Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

          197.   The allegations in Paragraph 197 relate to Defendants other than the Acquired

Generic Actavis Entities, and the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same. Further, to the extent that Paragraph 197 purports to be based on documents, those

document speaks for themselves, and all characterizations thereof are denied.

          198.   The allegations in Paragraph 198 relate to Defendants and individuals other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. Further, to the extent that Paragraph 198 purports to be based on

documents, those document speaks for themselves, and all characterizations thereof are denied.



                                                 47
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 48 of 266. PageID #: 37102



          199.   The allegations in Paragraph 199 relate to Defendants and individuals other than

the Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. Further, to the extent that Paragraph 199 purports to be based on

documents, those document speaks for themselves, and all characterizations thereof are denied.

          200.   The allegations in Paragraph 200 of the Complaint relate to Defendants and

individuals other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of those

allegations and therefore deny the same. Further, to the extent that Paragraph 200 purports to be

based on documents, those document speaks for themselves, and all characterizations thereof are

denied.

          201.   The allegations in Paragraph 201 of the Complaint relate to Defendants and

individuals other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of those

allegations and therefore deny the same. Further, to the extent that Paragraph 201 purport to be

based on documents, those document speaks for themselves, and all characterizations thereof are

denied.

          202.   The allegations in Paragraph 202 of the Complaint relate to Defendants and

individuals other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of those

allegations and therefore deny the same. Further, to the extent that Paragraph 202 purports to be

based on documents, those document speaks for themselves, and all characterizations thereof are

denied.



                                                 48
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 49 of 266. PageID #: 37103



          203.   The allegations in Paragraph 203 of the Complaint relate to Defendants other than

the Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

          204.   The allegations in Paragraph 204 of the Complaint relate to Defendants other than

the Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. Further, to the extent that Paragraph 204 purports to be based on

documents, those document speaks for themselves, and all characterizations thereof are denied.

          205.   The allegations in Paragraph 205 of the Complaint relate to Defendants and

individuals other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of those

allegations and therefore deny the same. Further, to the extent that Paragraph 205 purports to be

based on documents, those document speaks for themselves, and all characterizations thereof are

denied.

          206.   The allegations in Paragraph 206 of the Complaint relate to Defendants and

entities other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of those

allegations and therefore deny the same. Further, to the extent that Paragraph 206 and footnote

41 purport to be based on documents, those document speaks for themselves, and all

characterizations thereof are denied.

          207.   The allegations in Paragraph 207 of the Complaint relate to Defendants other than

the Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without



                                                 49
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 50 of 266. PageID #: 37104



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. Further, to the extent that Paragraph 207 purports to be based on

documents, those document speaks for themselves, and all characterizations thereof are denied.

          208.   The allegations in Paragraph 208 of the Complaint relate to Defendants and

entities other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of those

allegations and therefore deny the same. Further, to the extent that Paragraph 208 purports to be

based on documents, those document speaks for themselves, and all characterizations thereof are

denied.

          209.   The allegations in Paragraph 209 of the Complaint relate to Defendants other than

the Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. Further, to the extent that Paragraph 209 purports to be based on

documents, those document speaks for themselves, and all characterizations thereof are denied.

          210.   The allegations in Paragraph 210 of the Complaint relate to Defendants and

entities other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of those

allegations and therefore deny the same. Further, to the extent that Paragraph 210 purports to be

based on documents, those document speaks for themselves, and all characterizations thereof are

denied.

          211.   The allegations in Paragraph 211 of the Complaint relate to Defendants other than

the Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and



                                                 50
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 51 of 266. PageID #: 37105



therefore deny the same. Further, to the extent that Paragraph 211 purports to be based on

documents, those document speaks for themselves, and all characterizations thereof are denied.

          212.   The allegations in Paragraph 212 of the Complaint relate to Defendants other than

the Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. Further, to the extent that Paragraph 212 purports to be based on

documents, those document speaks for themselves, and all characterizations thereof are denied.

          213.   The allegations in Paragraph 213 of the Complaint relate to Defendants other than

the Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. Further, to the extent that Paragraph 213 purports to be based on

documents, those document speaks for themselves, and all characterizations thereof are denied.

          214.   The allegations in Paragraph 214 of the Complaint relate to Defendants other than

the Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. Further, to the extent that Paragraph 214 and footnote 42 purport to be

based on documents, those document speaks for themselves, and all characterizations thereof are

denied.

          215.   The allegations in Paragraph 215 of the Complaint relate to Defendants other than

the Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. Further, to the extent that Paragraph 215 purports to be based on

documents, those document speaks for themselves, and all characterizations thereof are denied.



                                                 51
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 52 of 266. PageID #: 37106



          216.   The allegations in Paragraph 216 of the Complaint relate to Defendants other than

the Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. Further, to the extent that Paragraph 216 purports to be based on

documents, those document speaks for themselves, and all characterizations thereof are denied.

          217.   The allegations in Paragraph 217 of the Complaint relate to Defendants and

individuals other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of those

allegations and therefore deny the same. Further, to the extent that Paragraph 217 purports to be

based on documents, those document speaks for themselves, and all characterizations thereof are

denied.

          218.   The allegations in Paragraph 218 of the Complaint relate to Defendants and

individuals other than the Acquired Generic Actavis Entities, and the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of those

allegations and therefore deny the same. Further, to the extent that Paragraph 218 purports to be

based on documents, those document speaks for themselves, and all characterizations thereof are

denied.

          219.   The allegations in Paragraph 219 of the Complaint relate to Defendants other than

the Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. Further, to the extent that Paragraph 219 purports to be based on

documents, those document speaks for themselves, and all characterizations thereof are denied.




                                                 52
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 53 of 266. PageID #: 37107



          220.   The allegations in Paragraph 220 of the Complaint relate to Defendants other than

the Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. Further, to the extent that Paragraph 220 purports to be based on

documents, those document speaks for themselves, and all characterizations thereof are denied.

          221.   The allegations of Paragraph 221 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 221 and therefore deny the same. To the extent that Paragraph 221 purports to be

based on a document, that document speaks for itself, and all characterizations thereof are

denied.

          222.   The allegations of Paragraph 222 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 222 and therefore deny the same. Paragraph 222 and footnote 43 purport to be based

on a document that speaks for itself and any characterizations thereof are denied.

          223.   Paragraph 223 purports to be based on a document that speaks for itself and all

characterizations thereof are denied. The Acquired Generic Actavis Entities deny the remaining

allegations of Paragraph 223.




                                                 53
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 54 of 266. PageID #: 37108



       224.    The allegations in Paragraph 224 purport to be based on a document that speaks

for itself and any characterization thereof are denied. The Acquired Generic Actavis Entities

deny the remaining allegations of Paragraph 224.

       225.    To the extent that Paragraph 225 purports to be based on a document, that

document speaks for itself, and all characterizations thereof are denied. The Acquired Generic

Actavis Entities deny that they engaged in any detailing of health care providers, made any

representations to health care providers that were inconsistent with the FDA-approved labels for

their products, violated their duty of sameness with respect to referenced-listed drugs as to which

the Actavis entities sold AB-rated generics, or had a duty to warn that would require them to

violate their duty of sameness under governing Supreme Court precedent and federal law.

       226.    The Actavis Generic Entities specifically deny that they ever promoted or

marketed the opioid Kadian or any other “branded” opioid product. To the extent the allegations

of Paragraph 226 purport to be based on documents, those documents speaks for themselves, and

all characterizations thereof are denied.

       227.    The allegations in Paragraph 227 purport to be based on a document which speaks

for itself and any characterization thereof is denied. The Acquired Generic Actavis Entities deny

the remaining allegations of Paragraph 227.

       228.    The allegations of Paragraph 228 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 228 and therefore deny the same. Further, to the extent that Paragraph 228 purports to




                                                54
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 55 of 266. PageID #: 37109



be based on a document, that document speaks for itself, and all characterizations thereof are

denied.

          229.   The allegations of Paragraph 229 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 229 and therefore deny the same. Further, to the extent that Paragraph 229 purports to

be based on a document, that document speaks for itself, and all characterizations thereof are

denied.

          230.   The allegations of Paragraph 230 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 230 and therefore deny the same. Further, to the extent that Paragraph 230 purports to

be based on documents, those documents speak for themselves, and all characterizations thereof

are denied.

          231.   The allegations of Paragraph 231 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 231 and therefore deny the same. Further, to the extent that Paragraph 231 purports to

be based on a document, that document speaks for itself, and all characterizations thereof are

denied.



                                                 55
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 56 of 266. PageID #: 37110



       232.    To the extent that the allegations of Paragraph 232 are directed to parties other

than the Acquired Generic Actavis Entities, they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 232 and therefore deny the same. Further, to the extent that Paragraph

232 purports to be based on a document, that document speaks for itself, and all characterizations

thereof are denied. The Acquired Generic Actavis Entities deny the remaining allegations of

Paragraph 232.

       233.    To the extent that the allegations of Paragraph 233 are directed to parties other

than the Acquired Generic Actavis Entities, they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 233 and therefore deny the same. Further, to the extent that Paragraph

233 purports to be based on a document, that document speaks for itself, and all characterizations

thereof are denied. The Acquired Generic Actavis Entities deny the remaining allegations of

Paragraph 233.

       234.    The allegations of Paragraph 234 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 234 and therefore deny the same. Further, to the extent that Paragraph 234 and

footnote 45 purport to be based on a document, that document speaks for itself, and all

characterizations thereof are denied.



                                                 56
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 57 of 266. PageID #: 37111



          235.   The allegations of Paragraph 235 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 235 and therefore deny the same. To the extent that Paragraph 235 purports to be

based on documents, those documents speak for themselves and all characterizations thereof are

denied.

          236.   The allegations of Paragraph 236 are directed to parties and individuals other than

the Acquired Generic Actavis Entities, they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 236 and therefore deny the same. Further, to the extent that Paragraph

236 purports to be based on a document, that document speaks for itself, and all characterizations

thereof are denied.

          237.   The allegations of Paragraph 237 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 237 and therefore deny the same. Further, to the extent that Paragraph 237 purports to

be based on a document, that document speaks for itself, and all characterizations thereof are

denied.

          238.   The allegations of Paragraph 238 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic



                                                 57
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 58 of 266. PageID #: 37112



Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 238 and therefore deny the same. Further, to the extent that Paragraph 238 purports to

be based on a document, that document speaks for itself, and all characterizations thereof are

denied.

          239.   The allegations of Paragraph 239 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 239 and therefore deny the same. Further, to the extent that Paragraph 239 purports to

be based on a document, that document speaks for itself, and all characterizations thereof are

denied.

          240.   The Acquired Generic Actavis Entities admit that known risks related to its opioid

products are disclosed and addressed in the FPIs, as required and approved by the FDA. Those

FPIs are documents that speak for themselves, for those products, and any characterizations that

are different than or inconsistent with the FPIs are denied. The Acquired Generic Actavis

Entities deny the remaining allegations of Paragraph 240.

          241.   To the extent that Paragraph 241 purports to be based on documents, including the

document referenced in footnote 46, those documents speak for themselves, and all

characterizations thereof are denied. To the extent that the allegations in Paragraph 241 are

related to other Defendants or third-parties, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of the allegations and




                                                 58
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 59 of 266. PageID #: 37113



therefore deny the same. The Acquired Generic Actavis Entities deny the remaining allegations

of Paragraph 241.

       242.    To the extent that the allegations in Paragraph 242 are related to other Defendants

or third-parties, the Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations and therefore deny the same. The

Acquired Generic Actavis Entities deny the remaining allegations of Paragraph 242.

       243.    To the extent that Paragraph 243 purports to be based on documents, those

documents speak for themselves, and all characterizations thereof are denied. To the extent that

the allegations in Paragraph 243 are related to other Defendants or third-parties, the Acquired

Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the allegations and therefore deny the same. The Acquired Generic Actavis Entities

deny the remaining allegations of Paragraph 243.

       244.    The allegations in Paragraph 244 are related to other Defendants, the Acquired

Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the allegations and therefore deny the same. In addition, the allegations in Paragraph

244 purport to be based on documents that speak for themselves, and all characterizations thereof

are denied.

       245.    The allegations in Paragraph 245 are related to other Defendants, the Acquired

Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the allegations and therefore deny the same. In addition, the allegations in Paragraph

245 purport to be based on documents that speak for themselves, and all characterizations thereof

are denied.




                                                 59
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 60 of 266. PageID #: 37114



       246.    The allegations in Paragraph 246 are related to other Defendants, the Acquired

Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the allegations and therefore deny the same. In addition, the allegations in Paragraph

246 purport to be based on documents that speak for themselves, and all characterizations thereof

are denied.

       247.    The allegations in Paragraph 247 are related to other Defendants, the Acquired

Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the allegations and therefore deny the same. In addition, the allegations in Paragraph

247 purport to be based on documents that speak for themselves, and all characterizations thereof

are denied.

       248.    The allegations in Paragraph 248 are related to other Defendants or third-parties,

the Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same. In addition, the allegations

in Paragraph 248 purport to be based on documents that speak for themselves, and all

characterizations thereof are denied.

       249.    The allegations in Paragraph 249 are related to other Defendants, the Acquired

Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the allegations and therefore deny the same. In addition, the allegations in Paragraph

249 purport to be based on documents that speak for themselves, and all characterizations thereof

are denied.

       250.    The allegations in Paragraph 250 are related to other Defendants, the Acquired

Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the allegations and therefore deny the same. In addition, the allegations in Paragraph



                                                 60
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 61 of 266. PageID #: 37115



250 purport to be based on documents, including those referenced in footnote 48, that speak for

themselves, and all characterizations thereof are denied.

       251.    The allegations in Paragraph 251 are related to other Defendants, the Acquired

Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the allegations and therefore deny the same. In addition, the allegations in Paragraph

251 purport to be based on documents that speak for themselves, and all characterizations thereof

are denied.

       252.    The Acquired Generic Actavis Entities admit that known risks related to its opioid

products are disclosed and addressed in the FPIs, as required and approved by the FDA. Those

FPIs are documents that speak for themselves, for those products, and any characterizations that

are different than or inconsistent with the FPIs are denied. The Acquired Generic Actavis

Entities deny the remaining allegations of Paragraph 252.

       253.    The allegations in Paragraph 253 are related to other Defendants, the Acquired

Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the allegations and therefore deny the same. In addition, the allegations in Paragraph

253 purport to be based on documents that speak for themselves, and all characterizations thereof

are denied.

       254.    The allegations in Paragraph 254 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same. In addition, the allegations

in Paragraph 254 purport to be based on documents that speak for themselves, and all

characterizations thereof are denied.




                                                 61
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 62 of 266. PageID #: 37116



       255.      The Acquired Generic Actavis Entities admit that known risks related to its opioid

products are disclosed and addressed in the FPIs, as required and approved by the FDA. Those

FPIs are documents that speak for themselves, for those products, and any characterizations that

are different than or inconsistent with the FPIs are denied. The Acquired Generic Actavis

Entities deny the remaining allegations of Paragraph 255.

       256.      The Acquired Generic Actavis Entities admit that known risks related to its opioid

products are disclosed and addressed in the FPIs, as required and approved by the FDA. Those

FPIs are documents that speak for themselves, for those products, and any characterizations that

are different than or inconsistent with the FPIs are denied. The Acquired Generic Actavis

Entities deny the remaining allegations of Paragraph 256.

       257.      The Acquired Generic Actavis Entities deny the allegations in Paragraph 257 of

the Complaint.

       258.      The allegations in Paragraph 258 are related to other Defendants, the Acquired

Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the allegations and therefore deny the same. In addition, the allegations in Paragraph

258 purport to be based on documents that speak for themselves, including those referenced in

footnote 49, and all characterizations thereof are denied.

       259.      To the extent that Paragraph 259 purports to be based on documents, those

documents speak for themselves, and all characterizations thereof are denied. To the extent that

the allegations in Paragraph 259 are related to other Defendants, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore deny the same. The Acquired Generic Actavis Entities deny the

remaining allegations in Paragraph 259.



                                                 62
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 63 of 266. PageID #: 37117



       260.    To the extent that Paragraph 260 purports to be based on documents, those

documents speak for themselves, and all characterizations thereof are denied. The Acquired

Generic Actavis Entities deny the remaining allegations in Paragraph 260.

       261.    The allegations in Paragraph 261 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same. In addition, the allegations

in Paragraph 261 purport to be based on documents that speak for themselves, including those

referenced in footnote 50, and all characterizations thereof are denied.

       262.    The allegations in Paragraph 262 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same. In addition, the allegations

in Paragraph 262 purport to be based on documents that speak for themselves, and all

characterizations thereof are denied.

       263.    The allegations in Paragraph 263 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same. In addition, the allegations

in Paragraph 263 purport to be based on documents that speak for themselves, and all

characterizations thereof are denied.

       264.    The allegations in Paragraph 264 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same. In addition, the allegations

in Paragraph 264 purport to be based on documents that speak for themselves, and all

characterizations thereof are denied.



                                                 63
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 64 of 266. PageID #: 37118



       265.    The allegations in Paragraph 265 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same. In addition, the allegations

in Paragraph 265 purport to be based on documents that speak for themselves, and all

characterizations thereof are denied.

       266.    The allegations in Paragraph 266 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same. In addition, the allegations

in Paragraph 266 purport to be based on documents that speak for themselves, and all

characterizations thereof are denied.

       267.    To the extent that Paragraph 267 purports to be based on documents, those

documents speak for themselves, and all characterizations thereof are denied. To the extent that

the allegations in Paragraph 267 are related to other Defendants, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore deny the same. The Acquired Generic Actavis Entities deny the

remaining allegations in Paragraph 267.

       268.    To the extent that the allegations in Paragraph 268 are related to other Defendants,

the Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same. The Acquired Generic

Actavis Entities deny the remaining allegations in Paragraph 268.

       269.    The allegations in Paragraph 269 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same. In addition, the allegations



                                                 64
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 65 of 266. PageID #: 37119



in Paragraph 269 purport to be based on documents that speak for themselves, and all

characterizations thereof are denied.

       270.    The allegations in Paragraph 270 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same. In addition, the allegations

in Paragraph 270 purport to be based on documents that speak for themselves, including those

referenced in footnote 51, and all characterizations thereof are denied.

       271.    The allegations in Paragraph 271 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same. In addition, the allegations

in Paragraph 271 purport to be based on documents that speak for themselves, including those

referenced in footnote 52, and all characterizations thereof are denied.

       272.    The allegations in Paragraph 272 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same. In addition, the allegations

in Paragraph 272 purport to be based on documents that speak for themselves, and all

characterizations thereof are denied.

       273.    The allegations in Paragraph 273 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same. In addition, the allegations

in Paragraph 273 purport to be based on documents that speak for themselves, and all

characterizations thereof are denied.




                                                 65
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 66 of 266. PageID #: 37120



       274.    The allegations in Paragraph 274 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same. In addition, the allegations

in Paragraph 274 purport to be based on documents that speak for themselves, and all

characterizations thereof are denied.

       275.    To the extent that Paragraph 275 purports to be based on documents, those

documents speak for themselves, and all characterizations thereof are denied. To the extent that

the allegations in Paragraph 275 are related to other Defendants, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore deny the same. The Acquired Generic Actavis Entities deny the

remaining allegations in Paragraph 275.

       276.    The allegations in Paragraph 276 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same. In addition, the allegations

in Paragraph 276 purport to be based on documents that speak for themselves, and all

characterizations thereof are denied.

       277.    The allegations in Paragraph 277 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same. In addition, the allegations

in Paragraph 277 purport to be based on documents that speak for themselves, and all

characterizations thereof are denied.

       278.    The allegations in Paragraph 278 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a



                                                 66
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 67 of 266. PageID #: 37121



belief as to the truth of the allegations and therefore deny the same. In addition, the allegations

in Paragraph 278 purport to be based on documents that speak for themselves, and all

characterizations thereof are denied.

       279.    The allegations in Paragraph 279 are related to other Defendants, the Acquired

Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the allegations and therefore deny the same. In addition, the allegations in Paragraph

279 purport to be based on documents that speak for themselves, and all characterizations thereof

are denied.

       280.    The allegations in Paragraph 280 are related to other Defendants, the Acquired

Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the allegations and therefore deny the same. In addition, the allegations in Paragraph

280 purport to be based on documents that speak for themselves, including those referenced in

footnote 53, and all characterizations thereof are denied.

       281.    To the extent that Paragraph 281 purports to be based on documents, including the

documents referenced in footnotes 53, 54 and 55, those documents speak for themselves, and all

characterizations thereof are denied. To the extent that the allegations in Paragraph 281 are

related to other Defendants, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of the allegations and therefore deny the

same. The Acquired Generic Actavis Entities deny the remaining allegations in Paragraph 281.

       282.    To the extent that Paragraph 282 purports to be based on documents, including the

document referenced in footnote 56, those documents speak for themselves, and all

characterizations thereof are denied. To the extent that the allegations in Paragraph 282 are

related to other Defendants, the Acquired Generic Actavis Entities are without knowledge or



                                                 67
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 68 of 266. PageID #: 37122



information sufficient to form a belief as to the truth of the allegations and therefore deny the

same. The Acquired Generic Actavis Entities deny the remaining allegations in Paragraph 282.

       283.    To the extent that Paragraph 283 purports to be based on documents, including the

documents referenced in footnotes 57 and 58, those documents speak for themselves, and all

characterizations thereof are denied. To the extent that the allegations in Paragraph 283 are

related to other Defendants, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of the allegations and therefore deny the

same. The Acquired Generic Actavis Entities deny the remaining allegations in Paragraph 283.

       284.    To the extent that Paragraph 284 purports to be based on documents, including the

documents referenced in footnotes 59, 60, 61, and 62 those documents speak for themselves, and

all characterizations thereof are denied. To the extent that the allegations in Paragraph 284 are

related to other Defendants and third-parties, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of the allegations and

therefore deny the same. The Acquired Generic Actavis Entities deny the remaining allegations

in Paragraph 284.

       285.    To the extent that the allegations in Paragraph 285 are related to other Defendants,

the Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same. The Acquired Generic

Actavis Entities deny the remaining allegations in Paragraph 285.

       286.    The Acquired Generic Actavis Entities admit that known risks related to its opioid

products are disclosed and addressed in the FPIs, as required and approved by the FDA. Those

FPIs are documents that speak for themselves, for those products, and any characterizations that

are different than or inconsistent with the FPIs are denied. To the extent that Paragraph 286



                                                 68
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 69 of 266. PageID #: 37123



purports to be based on documents, including the documents referenced in footnotes 63, 64, 65,

and 66 those documents speak for themselves, and all characterizations thereof are denied. To

the extent that the allegations in Paragraph 286 are related to other Defendants and third-parties,

the Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same. The Acquired Generic

Actavis Entities deny the remaining allegations of Paragraph 286.

       287.    The allegations in Paragraph 287 are related to other Defendants, the Acquired

Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the allegations and therefore deny the same. In addition, the allegations in Paragraph

287 purport to be based on documents that speak for themselves, and all characterizations thereof

are denied.

       288.    Plaintiffs omitted Paragraph 288 from the Corrected Second Amended Complaint.

       289.    The allegations in Paragraph 289 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same. In addition, the allegations

in Paragraph 289 purport to be based on documents that speak for themselves, and all

characterizations thereof are denied.

       290.    The allegations in Paragraph 290 are related to other Defendants, the Acquired

Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the allegations and therefore deny the same. In addition, the allegations in Paragraph

290 purport to be based on documents that speak for themselves, and all characterizations thereof

are denied.




                                                 69
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 70 of 266. PageID #: 37124



       291.    The allegations in Paragraph 291 are related to other Defendants and third-parties,

the Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same. In addition, the allegations in

Paragraph 291 purport to be based on documents, including the document referenced in footnotes

67 and 68, that speak for themselves, and all characterizations thereof are denied.

       292.    The allegations in Paragraph 292 are related to other Defendants, the Acquired

Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the allegations and therefore deny the same. In addition, the allegations in Paragraph

292 purports to be based on documents that speak for themselves, and all characterizations

thereof are denied.

       293.    The allegations in Paragraph 293 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same. In addition, the allegations in

Paragraph 293 purports to be based on documents that speak for themselves, and all

characterizations thereof are denied.

       294.    To the extent that Paragraph 294 purports to be based on documents, those

documents speak for themselves, and all characterizations thereof are denied. To the extent that

the allegations in Paragraph 294 are related to other Defendants, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore deny the same. The Acquired Generic Actavis Entities deny the

remaining allegations in Paragraph 294.




                                                 70
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 71 of 266. PageID #: 37125



       295.    The allegations in Paragraph 295 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same.

       296.    The allegations in Paragraph 296 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same.

       297.    The allegations in Paragraph 297 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same.

       298.    The allegations in Paragraph 298 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same.

       299.    The allegations in Paragraph 299 are related to other Defendants, the Acquired

Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the allegations and therefore deny the same. In addition, the allegations in Paragraph

299 purport to be based on documents that speak for themselves, including those referenced in

footnote 69, and all characterizations thereof are denied.

       300.    The allegations in Paragraph 300 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same. In addition, Paragraph 300

purports to be based on documents that speak for themselves, and all characterizations thereof

are denied.




                                                 71
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 72 of 266. PageID #: 37126



          301.   The allegations in Paragraph 301 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denied the same. In addition, Paragraph 301

purports to be based on documents that speak for themselves, and all characterization thereof are

denied.

          302.   The allegations in Paragraph 302 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denied the same. In addition, the allegations

in Paragraph 302 and footnote 70 purport to be based on documents that speak for themselves,

and all characterization thereof are denied.

          303.   The allegations in Paragraph 303 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore denied the same. In addition, the allegations

in Paragraph 303 and footnotes 71 and 72 purport to be based on documents that speak for

themselves, and all characterization thereof are denied.

          304.   The allegations in Paragraph 304 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same. In addition, the allegations

in Paragraph 304 and footnote 73 purport to be based on documents that speak for themselves,

and all characterizations thereof are denied.

          305.   The allegations in Paragraph 305 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same.



                                                 72
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 73 of 266. PageID #: 37127



       306.    The allegations in Paragraph 306 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same. In addition, the allegations

in Paragraph 306 purport to be based on documents that speak for themselves, and all

characterizations thereof are denied.

       307.    The allegations in Paragraph 307 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same

       308.    To the extent that the allegations in Paragraph 308 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief regarding the truth of

the allegations in Paragraph 308 and therefore deny the same.

       309.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 309 and therefore deny

the same. Further, the allegations in Paragraph 309 purport to be based on documents that speak

for themselves, and all characterizations thereof are denied.

       310.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 310 and therefore deny

the same. To the extent that the allegations in Paragraph 310 purport to be based on documents

that speak for themselves, such as labels, all characterizations thereof are denied.




                                                 73
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 74 of 266. PageID #: 37128



       311.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 311 and therefore deny

the same.

       312.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 312 and therefore deny

the same.

       313.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 313 and therefore deny

the same.

       314.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 314 and therefore deny

the same.

       315.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 315 and therefore deny

the same.

       316.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 316 and therefore deny

the same.

       317.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 317 and therefore deny

the same.




                                                 74
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 75 of 266. PageID #: 37129



       318.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 318 and therefore deny

the same.

       319.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 319 and therefore deny

the same.

       320.    The allegations in Paragraph 320 are related to other Defendants, and the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations and therefore deny the same. In addition, the allegations

in Paragraph 320 and footnote 74 purport to be based on documents that speak for themselves,

and all characterizations thereof are denied

       321.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 321 and therefore deny

the same.

       322.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 322 and therefore deny

the same.

       323.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 323 and therefore deny

the same.

       324.    The allegations in Paragraph 324 of the Complaint relate to Defendants other than

the Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without




                                                 75
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 76 of 266. PageID #: 37130



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       325.    The allegations in Paragraph 325 of the Complaint relate to Defendants other than

the Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       326.    The allegations in Paragraph 326 of the Complaint relate to Defendants other than

the Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. Further, to the extent that Paragraph 326 purports to be based on

documents, those document speaks for themselves, and all characterizations thereof are denied.

       327.    The allegations in Paragraph 327 of the Complaint relate to Defendants other than

the Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. Further, to the extent that Paragraph 327 purports to be based on

documents, those document speaks for themselves, and all characterizations thereof are denied.

       328.    The allegations in Paragraph 328 of the Complaint relate to Defendants other than

the Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. Further, to the extent that Paragraph 328 purports to be based on

documents, those document speaks for themselves, and all characterizations thereof are denied.

       329.    The allegations in Paragraph 329 of the Complaint relate to Defendants other than

The Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without



                                                76
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 77 of 266. PageID #: 37131



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. Further, to the extent that Paragraph 329 purports to be based on

documents, those document speaks for themselves, and all characterizations thereof are denied.

        330.   The allegations in Paragraph 330 of the Complaint relate to Defendants other than

the Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

        331.   The allegations in Paragraph 331 and footnote 76 purport to be based on

documents that speak for themselves, and all characterizations thereof are denied. In addition, the

allegations in Paragraph 331 of the Complaint relate to Defendants other than the Acquired

Generic Actavis Entities, and the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        332.   The allegations in Paragraph 332 and footnote 77 purport to be based on

documents that speak for themselves, and all characterizations thereof are denied. In addition, the

allegations in Paragraph 332 of the Complaint relate to Defendants other than the Acquired

Generic Actavis Entities, and the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        333.   To the extent that Paragraph 333 and footnote 78 purport to be based on

documents, those documents speak for themselves, and all characterizations thereof are denied.

The Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief regarding the truth of the allegations in Paragraph 333 and therefore deny the same.



                                                 77
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 78 of 266. PageID #: 37132



       334.    The allegations of Paragraph 334 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 334 and therefore deny the same.

       335.    The allegations of Paragraph 335 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 335 and therefore deny the same.

       336.    The allegations of Paragraph 336 and footnote 79 are directed to parties other than

the Acquired Generic Actavis Entities and therefore do not require any response from the

Acquired Generic Actavis Entities. To the extent a response is required, the Acquired Generic

Actavis Entities are without knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 336 and therefore deny the same. In addition, to the extent the

allegations in Paragraph 336 are based on documents, they speak for themselves, and all

characterizations thereof are denied.

       337.    The allegations of Paragraph 337 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 337 and therefore deny the same.




                                                78
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 79 of 266. PageID #: 37133



       338.    The allegations of Paragraph 338 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 338 and therefore deny the same.

       339.    The allegations of Paragraph 339 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 339 and therefore deny the same.

       340.    The allegations of Paragraph 340 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 340 and therefore deny the same.

       341.    The allegations of Paragraph 341 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 341 and therefore deny the same. In addition, to the extent the allegations in

Paragraph 341 are based on documents, they speak for themselves, and all characterizations

thereof are denied.




                                                79
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 80 of 266. PageID #: 37134



       342.    The allegations of Paragraph 342 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 342 and therefore deny the same. In addition, to the extent the allegations in

Paragraph 342 are based on documents, they speak for themselves, and all characterizations

thereof are denied.

       343.    The allegations of Paragraph 343 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 343 and therefore deny the same.

       344.    The allegations of Paragraph 344 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 344 and therefore deny the same.

       345.    The Actavis Generic Entities deny that they engaged in any detailing of Kadian to

health care providers, made any representations to health care providers that were inconsistent

with the FDA-approved labels for their products, violated their duty of sameness with respect to

referenced-listed drugs as to which the Actavis entities sold AB-rated generics, or had a duty to

warn that would require them to violate their duty of sameness under governing Supreme Court

precedent and federal law. To the extent the allegations in Paragraph 345 purport to be based on



                                                80
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 81 of 266. PageID #: 37135



a document, the document speaks for itself and all characterizations thereof are denied. The

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations of Paragraph 345 and therefore deny the same.

       346.    The allegations of Paragraph 346 and footnotes 80 and 81 are directed to parties

other than the Acquired Generic Actavis Entities and therefore do not require any response from

the Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 346 and therefore deny the same. To the extent that

Paragraph 346 and footnotes 80 and 81 purport to be based on documents, those documents

speak for themselves, and all characterizations thereof are denied.

       347.    The allegations of Paragraph 347 and footnotes 82 and 83 are directed to parties

other than the Acquired Generic Actavis Entities and therefore do not require any response from

the Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 347 and therefore deny the same. To the extent that

Paragraph 347 and footnotes 82 and 83 purport to be based on documents, those documents

speak for themselves, and all characterizations thereof are denied.

       348.    Paragraph 348 states conclusions of law to which no response is required and is

denied. Further, to the extent that the allegations in Paragraph 348 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief regarding the truth of



                                                81
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 82 of 266. PageID #: 37136



the allegations in Paragraph 348 and therefore deny the same. The Acquired Generic Actavis

Entities specifically deny that they promoted “patented technology as the solution to opioid

abuse and addiction” or that it made statements that gave “the misleading impression” that

reformulated opioids can be prescribed safely.

       349.    Paragraph 349 states conclusions of law to which no response is required and is

denied. Further, to the extent that the allegations in Paragraph 349 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 349.

       350.    Paragraph 350 states conclusions of law to which no response is required and is

denied. Further, to the extent that the allegations in Paragraph 350 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 350. The Acquired Generic Actavis Entities

specifically deny that they engaged in a “false marketing campaign.”

       351.    To the extent that the allegations in Paragraph 351 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief regarding the truth of

the allegations in Paragraph 351 and therefore deny the same. The Acquired Generic Actavis



                                                  82
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 83 of 266. PageID #: 37137



Entities specifically deny that they engaged in a “marketing scheme of targeting the medical

community and patients with deceptive information about opioids.”

       352.    Paragraph 352 states conclusions of law to which no response is required and is

denied. To the extent that Paragraph 352 and footnote 84 purport to be based on documents,

those documents speak for themselves, and all characterizations thereof are denied. Further, to

the extent that the allegations in Paragraph 352 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same. To the extent that a response is required, the Acquired Generic Actavis Entities deny the

allegations in Paragraph 352. The Acquired Generic Actavis Entities specifically deny that they

“exerted influence and effective control” over patient advocacy groups and professional

associations. The Acquired Generic Actavis Entities also specifically deny that they “funded

these Front Groups in order to ensure supportive messages” from these groups.

       353.    To the extent that the allegations in Paragraph 353 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 353. Further, to the extent that Paragraph 353 and

footnotes 85-88 purport to be based on documents, those documents speak for themselves, and

all characterizations thereof are denied.

       354.    To the extent that Paragraph 354 and footnote 89 purport to be based on

documents, those documents speak for themselves, and all characterizations thereof are denied.

Further, to the extent that the allegations in Paragraph 354 relate to Defendants other than the



                                                 83
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 84 of 266. PageID #: 37138



Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge

or information sufficient to form a belief as to the truth of those allegations and therefore deny

the same. To the extent that a response is required, the Acquired Generic Actavis Entities deny

the allegations in Paragraph 354.

       355.    To the extent that Paragraph 355 and footnotes 90 and 91 purport to be based on

documents, those documents speak for themselves, and all characterizations thereof are denied.

Further, to the extent that the allegations in Paragraph 355 relate to Defendants other than the

Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge

or information sufficient to form a belief as to the truth of those allegations and therefore deny

the same. To the extent that a response is required, the Acquired Generic Actavis Entities deny

the allegations in Paragraph 355.

       356.    Paragraph 356 states conclusions of law to which no response is required and is

denied. To the extent that the allegations in Paragraph 356 relate to Defendants other than the

Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge

or information sufficient to form a belief as to the truth of those allegations and therefore deny

the same. To the extent that a response is required, the Acquired Generic Actavis Entities deny

the allegations in Paragraph 356. The Acquired Generic Actavis Entities specifically deny that

they “took an active role in guiding, reviewing, and approving” any statements issued by the

“Front Groups.” The Acquired Generic Actavis Entities also specifically deny that they were

“consistently in control” of the content disseminated by the Front Groups. The Acquired Generic

Actavis Entities also specifically deny that they “acted in concert with the Front Groups.”

       357.    To the extent that the allegations in Paragraph 357 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without



                                                 84
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 85 of 266. PageID #: 37139



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 357.

       358.    To the extent that the allegations in Paragraph 358 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 358.

       359.    To the extent that the allegations in Paragraph 359 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 359.

       360.    To the extent that the allegations in Paragraph 360 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 360.

       361.    To the extent that the allegations in Paragraph 361 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 361.



                                                  85
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 86 of 266. PageID #: 37140



       362.    To the extent that the allegations in Paragraph 362 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 362.

       363.    To the extent that the allegations in Paragraph 363 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 363.

       364.    To the extent that the allegations in Paragraph 364 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 364.

       365.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 365 and therefore deny

the same.

       366.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 366 and therefore deny

the same.

       367.    To the extent that Paragraph 367 and footnote 93 purport to be based on

documents, those documents speak for themselves, and all characterizations thereof are denied.



                                                  86
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 87 of 266. PageID #: 37141



To the extent that the allegations in Paragraph 367 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same. To the extent that a response is required, the Acquired Generic Actavis Entities deny the

allegations in Paragraph 367.

       368.    To the extent that the allegations in Paragraph 368 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 368.

       369.    To the extent that the allegations in Paragraph 369 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 369.

       370.    To the extent that the allegations in Paragraph 370 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 370.

       371.    To the extent that the allegations in Paragraph 371 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and



                                                  87
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 88 of 266. PageID #: 37142



therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 371.

          372.   The Acquired Generic Actavis Entities admit only that Dr. Joel Saper is a Clinical

Professor of Neurology at Michigan State University. Further, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 372 concerning statements made by Dr. Saper and therefore deny the

same. To the extent that the allegations in Paragraph 372 relate to Defendants other than the

Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge

or information sufficient to form a belief as to the truth of those allegations and therefore deny

the same. To the extent that a response is required, the Acquired Generic Actavis Entities deny

the allegations in Paragraph 372.

          373.   The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 373 and therefore deny

the same. Further, to the extent that the allegations in Paragraph 373 concern the characterization

of documents, the documents speak for themselves and Plaintiff's characterizations of same are

denied.

          374.   The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 374 and therefore deny

the same. Further, to the extent that the allegations in Paragraph 374 concern the characterization

of documents, the documents speak for themselves and Plaintiff's characterizations of same are

denied.




                                                  88
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 89 of 266. PageID #: 37143



       375.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 375 and therefore deny

the same.

       376.    To the extent that the allegations in Paragraph 376 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 376. Further, to the extent that the allegations in

Paragraph 376 concern the characterization of documents, the documents speak for themselves

and Plaintiff's characterizations of same are denied.

       377.    The Acquired Generic Actavis Entities admit that the Federation of State Medical

Boards (“FSMB”) is an organization that purports to represent the various state medical boards

in the United States. The Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

377 and therefore deny the same.

       378.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 378 and therefore deny

the same.

       379.    The Acquired Generic Actavis Entities admit that the FSMB has been developing

the Model Guidelines for the Use of Controlled Substances for the Treatment of Pain since 1998.

To the extent that allegations in Paragraph 379 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of the allegations and therefore deny the



                                                 89
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 90 of 266. PageID #: 37144



same. To the extent that Paragraph 379 purports to be based on documents, those documents

speak for themselves and all characterizations thereof are denied. The Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations of Paragraph 379 and therefore deny the same.

       380.    To the extent that Paragraph 380 purports to be based on documents, those

documents speak for themselves. The Acquired Generic Actavis Entities are without knowledge

or information sufficient to form a belief as to the truth of the remaining allegations of Paragraph

380 and therefore deny the same.

       381.    To the extent that Paragraph 381 purports to be based on documents, those

documents speak for themselves. To the extent that allegations in Paragraph 381 relate to

Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore deny the same. The Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

of Paragraph 381 and therefore deny the same.

       382.    To the extent that the allegations in Paragraph 382 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 382. Further, to the extent that the allegations in

Paragraph 382 concern the characterization of documents, the documents speak for themselves

and Plaintiff's characterizations of same are denied.




                                                 90
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 91 of 266. PageID #: 37145



       383.    To the extent that the allegations in Paragraph 383 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 383.

       384.    To the extent that the allegations in Paragraph 384 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 384.

       385.    To the extent the allegations in Paragraph 385 purport to be based on documents,

including the documents referenced in footnotes 98 and 99, the documents speak for themselves,

and all characterizations thereof are denied. The Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

of Paragraph 385 and therefore deny the same.

       386.    To the extent the allegations in Paragraph 386 purport to be based on documents,

including the documents referenced in footnote 100, the documents speak for themselves, and all

characterizations thereof are denied. The Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

of Paragraph 386 and therefore deny the same.

       387.    To the extent the allegations in Paragraph 387 purport to be based on documents,

including the documents referenced in footnote 101, the documents speak for themselves, and all

characterizations thereof are denied. The Acquired Generic Actavis Entities are without



                                                  91
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 92 of 266. PageID #: 37146



knowledge or information sufficient to form a belief as to the truth of the remaining allegations

of Paragraph 387 and therefore deny the same.

       388.    To the extent the allegations in Paragraph 388 purport to be based on documents,

including the documents referenced in footnote 102, the documents speak for themselves, and all

characterizations thereof are denied. The Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

of Paragraph 388 and therefore deny the same.

       389.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 389 and therefore deny

the same.

       390.    To the extent the allegations in Paragraph 390 purport to be based on documents,

including the documents referenced in footnotes 102 and 103, those documents speak for

themselves, and all characterizations thereof are denied. The Acquired Generic Actavis Entities

are without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 390 and therefore deny the same.

       391.    To the extent that the allegations in Paragraph 391 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent the allegations in Paragraph 391 purport to be based on

documents, including the documents referenced in footnote 105, those documents speak for

themselves, and all characterizations thereof are denied. To the extent that a response is required,

the Acquired Generic Actavis Entities deny the allegations in Paragraph 391.




                                                 92
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 93 of 266. PageID #: 37147



       392.    To the extent that the allegations in Paragraph 392 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 392.

       393.    The allegations in Paragraph 393 are based on documents that speak for

themselves, and all characterizations thereof are denied. The Acquired Generic Actavis Entities

are without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 393 and therefore deny the same.

       394.    To the extent that the allegations in Paragraph 394 relate to Defendants other than

the Acquired Generic Actavis Entities, and the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 394.

       395.    To the extent that the allegations in Paragraph 395 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 395.

       396.    To the extent that the allegations in Paragraph 396 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and




                                                  93
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 94 of 266. PageID #: 37148



therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 396.

       397.    To the extent that the allegations in Paragraph 397 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 397.

       398.    To the extent that the allegations in Paragraph 398 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 398. The Acquired Generic Actavis Entities

specifically deny that they engaged in a “false marketing scheme.”

       399.    To the extent that the allegations in Paragraph 399 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 399. The Acquired Generic Actavis Entities

specifically deny that they “exert[ed] control” over the modalities through which doctors receive

information.

       400.    To the extent that the allegations in Paragraph 400 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and



                                                  94
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 95 of 266. PageID #: 37149



therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 400.

       401.    To the extent that the allegations in Paragraph 401 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 401. The Acquired Generic Actavis Entities

specifically deny that they had a “deceptive message.”

       402.    To the extent that the allegations in Paragraph 402 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 402.

       403.    Paragraph 403 states conclusions of law to which no response is required. Further,

to the extent that the allegations in Paragraph 403 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same. To the extent that a response is required, the Acquired Generic Actavis Entities deny the

allegations in Paragraph 403.

       404.    The Acquired Generic Actavis Entities admit only that Dr. Portenoy is the former

Chairman of the Department of Pain Medicine and Palliative Care at Beth Israel Medical Center

in New York. The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 404 concerning



                                                  95
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 96 of 266. PageID #: 37150



statements made by Dr. Portenoy and therefore deny the same. To the extent that the allegations

in Paragraph 404 purport to be based on documents, including the document referenced in

footnote 109, those documents speak for themselves, and all characterizations thereof are denied.

To the extent that the allegations in Paragraph 404 relate to Defendants other than the Acquired

Generic Actavis Entities, The Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same. To the extent that a response is required, the Acquired Generic Actavis Entities deny the

remaining allegations in Paragraph 404.

       405.    The allegations in Paragraph 405 are based on documents, including the document

referenced in footnotes 110-111, that speak for themselves, and all characterizations thereof are

denied. The Acquired Generic Actavis Entities are without knowledge or information sufficient

to form a belief as to the truth of the remaining allegations of Paragraph 405 and therefore deny

the same.

       406.    To the extent that the allegations in Paragraph 406 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 406. In addition, to the extent the allegations in

Paragraph 406 are based on documents, they speak for themselves, and all characterizations

thereof are denied.

       407.    The allegations in Paragraph 407 are based on documents that speak for

themselves and all characterizations thereof are denied. The Acquired Generic Actavis Entities




                                                 96
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 97 of 266. PageID #: 37151



are without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 407 and therefore deny the same.

        408.   The Acquired Generic Actavis Entities admit only that Dr. Portenoy was on the

Board of Directors of the APF and that he was the President of the APS. To the extent that a

response is required, the Acquired Generic Actavis Entities deny the allegations in Paragraph

408. The Acquired Generic Actavis Entities are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in Paragraph 408 and therefore deny the

same.

        409.   The allegations in Paragraph 409 purport to be based on documents, including the

document referenced in footnotes 114-116, that speak for themselves, and all characterizations

thereof are denied. To the extent that the allegations in Paragraph 409 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 409.

        410.   The allegations in Paragraph 410 purport to be based on documents, including the

document referenced in footnote 117, that speak for themselves, and all characterizations thereof

are denied. By way of further answer, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

of Paragraph 410 and therefore deny the same.

        411.   The allegations in Paragraph 411 purport to be based on documents, including the

document referenced in footnote 118, that speak for themselves, and all characterizations thereof

are denied. The Acquired Generic Actavis Entities are without knowledge or information



                                                  97
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 98 of 266. PageID #: 37152



sufficient to form a belief as to the truth of the remaining allegations of Paragraph 411 and

therefore deny the same.

       412.    The Acquired Generic Actavis Entities admit that Dr. Webster was a co-founder

and Chief Medical Director of Lifetree Clinical Research and is a Senior Editor of Pain

Medicine. The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph 412 and

therefore deny the same.

       413.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 413 and therefore deny

the same.

       414.    To the extent the allegations in Paragraph 414 relate to other Defendants and

third-parties, the Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 414 and therefore denies

the same. The Acquired Generic Actavis Entities deny the remaining allegations in Paragraph

414.

       415.    The presentation agenda referenced in Paragraph 415 is a document that speaks

for itself and all characterizations thereof are denied. The Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 415 and therefore deny the same.

       416.    The CME referenced in Paragraph 416 is a document that speaks for itself and all

characterizations thereof are denied. The Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

of Paragraph 416 and therefore deny the same.



                                                 98
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 99 of 266. PageID #: 37153



       417.    To the extent the allegations in Paragraph 417 relate to other Defendants and third

parties, the Acquired Generic Actavis Entities are without knowledge or information sufficient to

form a belief as to the truth of the allegations of Paragraph 417 and therefore deny the same. The

Acquired Generic Actavis Entities deny the remaining allegations in Paragraph 417.

       418.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 418 and therefore deny

the same.

       419.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 419 and therefore deny

the same.

       420.    The allegations in Paragraph 420 purport to be based on documents, including the

document referenced in footnote 119, that speak for themselves, and all characterizations thereof

are denied. The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph 420 and

therefore deny the same.

       421.    The allegations in Paragraph 421 purport to be based on documents, including the

document referenced in footnotes 120 and 121, that speak for themselves, and all

characterizations thereof are denied. The Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

of Paragraph 421 and therefore deny the same.

       422.    The allegations in Paragraph 422 purport to be based on documents, including the

document referenced in footnote 122, that speak for themselves, and all characterizations thereof

are denied. The Acquired Generic Actavis Entities are without knowledge or information



                                                 99
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 100 of 266. PageID #: 37154



sufficient to form a belief as to the truth of the remaining allegations of Paragraph 422 and

therefore deny the same.

       423.    The allegations in Paragraph 423 purport to be based on documents, including the

document referenced in footnotes 123 and 124, that speak for themselves, and all

characterizations thereof are denied. The Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

of Paragraph 423 and therefore deny the same.

       424.    The Acquired Generic Actavis Entities admit only that Dr. Fishman served as an

APF board member and as president of the AAPM. The Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 424 and therefore deny the same.

       425.    The Acquired Generic Actavis Entities admit only that Dr. Fishman authored

“Responsible Opioid Prescribing.” The allegations in Paragraph 425 are based on a document

that speaks for itself and any characterizations thereof are denied. The Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations of Paragraph 425 and therefore deny the same.

       426.    The allegations in Paragraph 426 purport to be based on documents, including the

document referenced in footnote 126, that speak for themselves, and all characterizations thereof

are denied. The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations of Paragraph 426 and

therefore deny the same.

       427.    The allegations in Paragraph 427 are based on documents, including the document

referenced in footnote 127, that speak for themselves, and all characterizations thereof are



                                                100
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 101 of 266. PageID #: 37155



denied. The Acquired Generic Actavis Entities are without knowledge or information sufficient

to form a belief as to the truth of the remaining allegations of Paragraph 427 and therefore deny

the same.

       428.    The allegations in Paragraph 428 are based on documents, including the document

referenced in footnote 128, that speak for themselves, and all characterizations thereof are

denied. The Acquired Generic Actavis Entities are without knowledge or information sufficient

to form a belief as to the truth of the remaining allegations of Paragraph 428 and therefore deny

the same.

       429.    To the extent that the allegations in Paragraph 429 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 429. The Acquired Generic Actavis Entities

specifically deny that they had a “false marketing message.”

       430.    To the extent that the allegations in Paragraph 430 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 430. The Acquired Generic Actavis Entities

specifically deny that they had a message that was “false.”

       431.    The Acquired Generic Actavis Entities admit only that CMEs are ongoing

professional education programs provided to doctors and that doctors are required to attend a

certain number of CME programs each year as a condition of their licensure. The Acquired



                                                101
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 102 of 266. PageID #: 37156



Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the remaining allegations of Paragraph 431 and therefore deny the same.

       432.    To the extent that the allegations in Paragraph 432 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore denies the same. The Acquired Generic Actavis Entities deny the remaining

allegations in Paragraph 432

       433.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 433.

       434.    The allegations of Paragraph 434 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 434 and therefore deny the same.

       435.    The allegations in Paragraph 435 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 435 and therefore deny the same. Further, the allegations in Paragraph 435 are based

on documents that speak for themselves and all characterizations thereof are denied.

       436.    The allegations in Paragraph 436 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of



                                                102
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 103 of 266. PageID #: 37157



Paragraph 436 and therefore deny the same. Further, the allegations in Paragraph 436 are based

on documents that speak for themselves and all characterizations thereof are denied.

       437.    The allegations in Paragraph 437 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 437 and therefore deny the same. Further, the allegations in Paragraph 437 are based

on documents that speak for themselves and all characterizations thereof are denied.

       438.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 438 and therefore deny

the same.

       439.    To the extent that Paragraph 439 and footnote 130 purport to be based on

documents, those documents speak for themselves, and all characterizations thereof are denied.

The Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations of Paragraph 439 and therefore deny the same.

Further, To the extent that the allegations in Paragraph 439 relate to Defendants other than the

Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge

or information sufficient to form a belief as to the truth of those allegations and therefore deny

the same.

       440.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 440 and therefore deny

the same.




                                                103
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 104 of 266. PageID #: 37158



       441.    Paragraph 441 states conclusions of law to which no response is required and is

denied. Further, to the extent that the allegations in Paragraph 441 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 441.

       442.    To the extent that the allegations in Paragraph 442 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 442.

       443.    To the extent that the allegations in Paragraph 443 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 443.

       444.    To the extent that the allegations in Paragraph 444 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 444.

       445.    To the extent that the allegations in Paragraph 445 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without



                                                  104
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 105 of 266. PageID #: 37159



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 445.

       446.    The Acquired Generic Actavis Entities deny the allegations in Paragraph 446.

       447.    The Acquired Generic Actavis Entities deny the allegations in Paragraph 447. To

the extent that allegations in Paragraph 447 relate to Defendants other than the Acquired Generic

Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of those allegations and therefore deny the same.

       448.    The Acquired Generic Actavis Entities deny the allegations in Paragraph 448. To

the extent that allegations in Paragraph 448 relate to Defendants other than the Acquired Generic

Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of those allegations and therefore deny the same.

       449.    The Acquired Generic Actavis Entities deny the allegations in Paragraph 449. To

the extent that allegations in Paragraph 449 relate to Defendants other than the Acquired Generic

Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of those allegations and therefore deny the same.

       450.    The Acquired Generic Actavis Entities deny the allegations in Paragraph 450. To

the extent that allegations in Paragraph 450 relate to Defendants other than the Acquired Generic

Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of those allegations and therefore deny the same.

       451.    The allegations in Paragraph 451 are based on documents that speak for

themselves and all characterizations thereof are denied. The Acquired Generic Actavis Entities

are without knowledge or information sufficient to form a belief as to the truth of the remaining



                                                  105
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 106 of 266. PageID #: 37160



allegations of Paragraph 451 and therefore deny the same. Further, to the extent that the

allegations in Paragraph 451 relate to Defendants other than the Acquired Generic Actavis

Entities, the Acquired Generic Actavis Entities are without knowledge or information sufficient

to form a belief as to the truth of those allegations and therefore deny the same.

        452.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 452. To

the extent that the allegations in Paragraph 452 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        453.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 453. To

the extent that the allegations in Paragraph 453 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        454.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 454. To

the extent that the allegations in Paragraph 454 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        455.   To the extent that the allegations in Paragraph 455 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.



                                                106
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 107 of 266. PageID #: 37161



       456.    The allegations of Paragraph 456 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 456.

       457.    The allegations of Paragraph 457 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 457.

       458.    The allegations of Paragraph 458 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 458.

       459.    The allegations of Paragraph 459 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 459.

       460.    The allegations of Paragraph 460 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 460.

       461.    The allegations of Paragraph 461 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic




                                               107
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 108 of 266. PageID #: 37162



Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 461.

        462.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 462. To

the extent that the allegations in Paragraph 462 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        463.   The allegations of Paragraph 463 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 463.

        464.   The allegations of Paragraph 464 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 464.

        465.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 465. To

the extent that the allegations in Paragraph 465 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        466.   The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 466 and therefore deny

the same.



                                                108
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 109 of 266. PageID #: 37163



        467.   To the extent the allegations in Paragraph 467 are based on documents, those

documents speak for themselves and all characterizations thereof are denied. The Acquired

Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the remaining allegations of Paragraph 467 and therefore deny the same. Further, to

the extent that the allegations in Paragraph 467 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        468.   The allegations of Paragraph 468 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 468.

        469.   The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 469 and therefore deny

the same. To the extent that the allegations in Paragraph 469 purport to be based on documents,

those documents speak for themselves and all characterizations thereof are denied.

        470.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 470. To

the extent that the allegations in Paragraph 470 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same. To the extent that the allegations in Paragraph 470 purport to be based on documents,

those documents speak for themselves and all characterizations thereof are denied.




                                                109
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 110 of 266. PageID #: 37164



       471.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 471 and therefore deny

the same.

       472.    The allegations of Paragraph 472 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 472.

       473.    The Acquired Generic Actavis Entities admit only that the FDA instituted a Risk

Evaluation and Mitigation Strategy for TIRF products. To the extent the allegations in Paragraph

473 are based on documents, including those referenced in footnote 135, those documents speak

for themselves and all characterizations thereof are denied. To the extent the allegations in

Paragraph 473 relate to other Defendants, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

of Paragraph 473 and therefore deny the same.

       474.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 474 and therefore deny

the same.

       475.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 475 and therefore deny

the same.

       476.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 476 and therefore deny

the same.



                                                110
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 111 of 266. PageID #: 37165



       477.    The allegations of Paragraph 477 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 477.

       478.    The allegations of Paragraph 478 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 478.

       479.    The allegations of Paragraph 479 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 479.

       480.    The allegations of Paragraph 480 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 480.

       481.    The allegations of Paragraph 481 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 481.

       482.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 482 and therefore deny

the same.



                                                111
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 112 of 266. PageID #: 37166



        483.   The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 483 and therefore deny

the same.

        484.   The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 484 and therefore deny

the same.

        485.   The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 485 and therefore deny

the same.

        486.   The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 486 and therefore deny

the same.

        487.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 487. To

the extent that the allegations in Paragraph 487 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        488.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 488. To

the extent that the allegations in Paragraph 488 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.




                                                112
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 113 of 266. PageID #: 37167



        489.   The allegations of Paragraph 489 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 489.

        490.   The allegations of Paragraph 490 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 490.

        491.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 491. To

the extent that the allegations in Paragraph 491 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        492.   The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 492 and therefore deny

the same.

        493.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 493. To

the extent that the allegations in Paragraph 493 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same. The Acquired Generic Actavis Entities specifically deny that they engaged in a “fraudulent

marketing campaign.”




                                                113
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 114 of 266. PageID #: 37168



        494.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 494. To

the extent that the allegations in Paragraph 494 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        495.   The allegations in Paragraph 495 appear to be based on documents that speak for

themselves, and all characterizations thereof are denied. To the extent that allegations in

Paragraph 495 relate to Defendants other than the Acquired Generic Actavis Entities, the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore deny the same. The Acquired Generic

Actavis Entities deny the remaining allegations of Paragraph 495.

        496.   The allegations in Paragraph 496 appear to be based on documents that speak for

themselves, and all characterizations thereof are denied. The Acquired Generic Actavis Entities

are without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 496 and therefore deny the same.

        497.   The allegations in Paragraph 497 appear to be based on documents that speak for

themselves, and all characterizations thereof are denied. The Acquired Generic Actavis Entities

are without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 497 and therefore deny the same.

        498.   Paragraph 498 states conclusions of law to which no response is required and they

are denied. Further, to the extent that the allegations in Paragraph 498 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without




                                                114
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 115 of 266. PageID #: 37169



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       499.    Paragraph 499 states conclusions of law to which no response is required and they

are denied. Further, to the extent that the allegations in Paragraph 499 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       500.    Paragraph 500 states conclusions of law to which no response is required and they

are denied. Further, to the extent that the allegations in Paragraph 500 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       501.    Paragraph 501 states conclusions of law to which no response is required and they

are denied. Further, to the extent that the allegations in Paragraph 501 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       502.    Paragraph 502 states conclusions of law to which no response is required and they

are denied. Further, to the extent that the allegations in Paragraph 502 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.




                                                115
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 116 of 266. PageID #: 37170



       503.    Paragraph 503 states conclusions of law to which no response is required and they

are denied. Further, to the extent that the allegations in Paragraph 503 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       504.    Paragraph 504 states conclusions of law to which no response is required and they

are denied. Further, to the extent that the allegations in Paragraph 504 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       505.    Paragraph 505 states conclusions of law to which no response is required and they

are denied. Further, to the extent that the allegations in Paragraph 505 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       506.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 506 and therefore deny

the same.

       507.    Paragraph 507 states conclusions of law to which no response is required and they

are denied.

       508.    Paragraph 508 states conclusions of law to which no response is required and they

are denied.




                                                116
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 117 of 266. PageID #: 37171



       509.    Paragraph 509 states conclusions of law to which no response is required and they

are denied.

       510.    Paragraph 510 states conclusions of law to which no response is required and they

are denied. In addition, the federal regulations referenced in Paragraph 510 speak for themselves

and any characterization is denied.

       511.    Paragraph 511 states conclusions of law to which no response is required and they

are denied.

       512.    Paragraph 512 states conclusions of law to which no response is required and they

are denied. Further, to the extent that the allegations in Paragraph 512 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       513.    Paragraph 513 states conclusions of law to which no response is required and they

are denied. Further, to the extent that the allegations in Paragraph 513 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       514.    Paragraph 514 states conclusions of law to which no response is required and they

are denied. In addition, the “laws and industry guidelines” referenced in Paragraph 514 speak

for themselves and any characterization is denied. Further, to the extent that the allegations in

Paragraph 514 relate to Defendants other than the Acquired Generic Actavis Entities, the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore deny the same.



                                                117
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 118 of 266. PageID #: 37172



        515.   The allegations in Paragraph 515 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 515.

        516.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 516. To

the extent that the allegations in Paragraph 516 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        517.   Paragraph 517 states conclusions of law to which no response is required and they

are denied. Further, to the extent that the allegations in Paragraph 517 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 517.

        518.   Paragraph 518 states conclusions of law to which no response is required and they

are denied. Further, to the extent that the allegations in Paragraph 518 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 518.

        519.   Paragraph 519 states conclusions of law to which no response is required and they

are denied.



                                                  118
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 119 of 266. PageID #: 37173



        520.   Paragraph 520 states conclusions of law to which no response is required and they

are denied. Further, to the extent that the allegations in Paragraph 520 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 520.

        521.   The allegations in Paragraph 521 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. In addition, the “settlement” referenced in Paragraph 521 speaks for itself and

any characterization is denied.

        522.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 522. To

the extent that the allegations in Paragraph 522 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        523.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 523. To

the extent that the allegations in Paragraph 523 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        524.   The allegations in Paragraph 524 are based upon a letter that speaks for itself and

any characterization thereof is denied. To the extent that the allegations in Paragraph 524 relate

to Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis



                                                  119
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 120 of 266. PageID #: 37174



Entities are without knowledge or information sufficient to form a belief as to the truth of those

allegations and therefore deny the same.

        525.   The allegations in Paragraph 525 are based upon a letter and registration that

speak for themselves and any characterization thereof is denied.

        526.   Paragraph 526 states conclusions of law to which no response is required and they

are denied. Further, to the extent that the allegations in Paragraph 526 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 526.

        527.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 527. To

the extent that the allegations in Paragraph 527 refer to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        528.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 528. To

the extent that the allegations in Paragraph 528 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        529.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 529. To

the extent that the allegations in Paragraph 529 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or



                                                  120
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 121 of 266. PageID #: 37175



information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        530.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 530. To

the extent that the allegations in Paragraph 530 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        531.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 531. To

the extent that the allegations in Paragraph 531 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        532.   The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 532 and therefore deny

the same.

        533.   The allegations in Paragraph 533 purport to be based on documents, including the

document referenced in footnotes 146 and 147, that speak for themselves, and all

characterizations thereof are denied. To the extent that the allegations in Paragraph 533 relate to

Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of those

allegations and therefore deny the same. To the extent that a response is required, the Acquired

Generic Actavis Entities deny the allegations in Paragraph 533.




                                                121
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 122 of 266. PageID #: 37176



        534.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 534. To

the extent that the allegations in Paragraph 534 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        535.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 535. To

the extent that the allegations in Paragraph 535 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        536.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 536. To

the extent that the allegations in Paragraph 536 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        537.   The allegations in Paragraph 537 purport to be based on documents, including the

document referenced in footnote 154, that speak for themselves, and all characterizations thereof

are denied. To the extent that the allegations in Paragraph 537 relate to Defendants other than the

Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge

or information sufficient to form a belief as to the truth of those allegations and therefore deny

the same. To the extent that a response is required, the Acquired Generic Actavis Entities deny

the allegations in Paragraph 537.




                                                122
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 123 of 266. PageID #: 37177



        538.   The allegations in Paragraph 538 purport to be based on documents that speak for

themselves, and all characterizations thereof are denied. To the extent that the allegations in

Paragraph 538 relate to Defendants other than the Acquired Generic Actavis Entities, the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore deny the same. To the extent that a

response is required, the Acquired Generic Actavis Entities deny the allegations in Paragraph

538.

        539.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 539. To

the extent that the allegations in Paragraph 539 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        540.   The allegations in Paragraph 540 purport to be based on documents, including the

document referenced in footnotes 155-157, that speak for themselves, and all characterizations

thereof are denied. To the extent that the allegations in Paragraph 540 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities deny the allegations in Paragraph 540.

        541.   The allegations in Paragraph 541 are based on documents that speak for

themselves, and all characterizations thereof are denied. To the extent that the allegations in

Paragraph 541 relate to Defendants other than the Acquired Generic Actavis Entities, the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a



                                                  123
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 124 of 266. PageID #: 37178



belief as to the truth of those allegations and therefore deny the same. To the extent that a

response is required, the Acquired Generic Actavis Entities deny the allegations in Paragraph

541.

        542.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 542. To

the extent that the allegations in Paragraph 542 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        543.   Paragraph 543 states conclusions of law to which no response is required and they

are denied. Further, to the extent that the allegations in Paragraph 543 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief regarding the truth of

the allegations in Paragraph 543 and therefore deny the same. The Acquired Generic Actavis

Entities specifically deny that they engaged in “the unlawful sale of prescription opioids.”

        544.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 544. To

the extent that the allegations in Paragraph 544 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        545.   The allegations in Paragraph 545 purport to be based on documents that speak for

themselves, and all characterizations thereof are denied. To the extent that the allegations in



                                                124
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 125 of 266. PageID #: 37179



Paragraph 545 relate to Defendants other than the Acquired Generic Actavis Entities, the

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of those allegations and therefore deny the same. To the extent that a

response is required, the Acquired Generic Actavis Entities deny the allegations in Paragraph

545.

        546.   The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 546 and therefore deny

the same.

        547.   Plaintiffs omitted Paragraph 547 in their Corrected Second Amended Complaint.

        548.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 548. To

the extent that the allegations in Paragraph 548 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        549.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 549. To

the extent that the allegations in Paragraph 549 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        550.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 550. To

the extent that the allegations in Paragraph 550 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or




                                                125
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 126 of 266. PageID #: 37180



information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        551.   Paragraph 551 states conclusions of law to which no response is required and they

are denied. Further, to the extent that the allegations in Paragraph 551 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief regarding the truth of

the allegations in Paragraph 551 and therefore deny the same.

        552.   Paragraph 552 states conclusions of law to which no response is required and they

are denied. Further, to the extent that the allegations in Paragraph 552 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief regarding the truth of

the allegations in Paragraph 552 and therefore deny the same.

        553.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 553. To

the extent that the allegations in Paragraph 553 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        554.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 554. To

the extent that the allegations in Paragraph 554 relate to Defendants other than the Acquired



                                                126
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 127 of 266. PageID #: 37181



Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        555.   Paragraph 555 states conclusions of law to which no response is required and they

are denied. Further, to the extent that the allegations in Paragraph 555 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief regarding the truth of

the allegations in Paragraph 555 and therefore deny the same.

        556.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 556. To

the extent that the allegations in Paragraph 556 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        557.   Paragraph 557 states conclusions of law to which no response is required and they

are denied. Further, to the extent that the allegations in Paragraph 557 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief regarding the truth of

the allegations in Paragraph 557 and therefore deny the same.




                                                127
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 128 of 266. PageID #: 37182



        558.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 558. To

the extent that the allegations in Paragraph 558 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        559.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 559. To

the extent that the allegations in Paragraph 559 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        560.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 560. To

the extent that the allegations in Paragraph 560 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        561.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 561. To

the extent that the allegations in Paragraph 561 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        562.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 562. To

the extent that the allegations in Paragraph 562 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or



                                                128
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 129 of 266. PageID #: 37183



information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        563.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 563. To

the extent that the allegations in Paragraph 563 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        564.   Plaintiffs omitted Paragraph 564 in their Corrected Amended Complaint.

        565.   Paragraph 565 states conclusions of law to which no response is required and they

are denied. Further, to the extent that the allegations in Paragraph 565 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief regarding the truth of

the allegations in Paragraph 565 and therefore deny the same.

        566.   Paragraph 566 states conclusions of law to which no response is required and they

are denied. Further, to the extent that the allegations in Paragraph 566 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief regarding the truth of

the allegations in Paragraph 566 and therefore deny the same.




                                                129
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 130 of 266. PageID #: 37184



        567.   The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations in Paragraph 567 and therefore deny

the same.

        568.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 568. To

the extent that the allegations in Paragraph 568 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        569.   To the extent the allegations of Paragraph 569 are directed to parties other than

the Acquired Generic Actavis Entities, a response from the Acquired Generic Actavis Entities is

not required. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 569.

        570.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 570. To

the extent that the allegations in Paragraph 570 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        571.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 571. To

the extent that the allegations in Paragraph 571 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.




                                                130
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 131 of 266. PageID #: 37185



        572.   The Actavis Generic Entities deny that they engaged in any detailing of Kadian to

health care providers. To the extent that the allegations in Paragraph 572 relate to Defendants

other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of those allegations

and therefore deny the same. To the extent that a response is required, the Acquired Generic

Actavis Entities denies the allegations in Paragraph 572.

        573.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 573. To

the extent that the allegations in Paragraph 573 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        574.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 574. To

the extent that the allegations in Paragraph 574 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        575.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 575. To

the extent that the allegations in Paragraph 575 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        576.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 576. To

the extent that the allegations in Paragraph 576 relate to Defendants other than the Acquired



                                                131
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 132 of 266. PageID #: 37186



Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        577.   The allegations of Paragraph 577 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 577.

        578.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 578. To

the extent that the allegations in Paragraph 578 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        579.   Paragraph 579 states conclusions of law to which no response is required. Further,

to the extent that the allegations in Paragraph 579 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same. To the extent that a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief regarding the truth of the

allegations in Paragraph 579 and therefore deny the same.

        580.   Paragraph 580 states conclusions of law to which no response is required. Further,

to the extent that the allegations in Paragraph 580 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the



                                                132
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 133 of 266. PageID #: 37187



same. To the extent that a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief regarding the truth of the

allegations in Paragraph 580 and therefore deny the same.

       581.    The allegations of Paragraph 581 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, The Acquired Generic Actavis

Entities deny the allegations in Paragraph 581.

       582.    The allegations of Paragraph 582 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 582.

       583.    The allegations of Paragraph 583 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 583.

       584.    The allegations of Paragraph 584 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 584.

       585.    The allegations of Paragraph 585 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 585.



                                                  133
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 134 of 266. PageID #: 37188



       586.    The allegations of Paragraph 586 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 586.

       587.    The allegations of Paragraph 587 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 587.

       588.    The allegations of Paragraph 588 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 588.

       589.    The allegations of Paragraph 589 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 589.

       590.    The allegations of Paragraph 590 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 590.

       591.    The allegations of Paragraph 591 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic




                                               134
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 135 of 266. PageID #: 37189



Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 591.

       592.    The allegations of Paragraph 592 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 592.

       593.    Paragraph 593 states conclusions of law to which no response is required and they

are denied. Further, to the extent that the allegations in Paragraph 593 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief regarding the truth of

the allegations in Paragraph 593 and therefore deny the same.

       594.    Paragraph 594 states conclusions of law to which no response is required and they

are denied. Further, to the extent that the allegations in Paragraph 594 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. To the extent that a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief regarding the truth of

the allegations in Paragraph 594 and therefore deny the same.

       595.    The allegations of Paragraph 595 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic




                                                135
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 136 of 266. PageID #: 37190



Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 595.

        596.   The allegations of Paragraph 596 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 596.

        597.   The allegations of Paragraph 597 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 597.

        598.   The allegations of Paragraph 598 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent that a response is required, the Acquired Generic Actavis Entities

deny the allegations in Paragraph 598.

        599.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 599. To

the extent that the allegations in Paragraph 599 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        600.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 600. To

the extent that the allegations in Paragraph 600 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or




                                                136
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 137 of 266. PageID #: 37191



information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        601.   The allegations of Paragraph 601 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 601 and therefore deny the same.

        602.   The allegations of Paragraph 602 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 602 and footnote 169 and therefore deny the same. To the extent that the allegations in

Paragraph 602 and footnote 169 concern the characterization of documents, the documents speak

for themselves and Plaintiff's characterizations of same are denied.

        603.   The allegations of Paragraph 603 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 603 and therefore deny the same.

        604.   The allegations of Paragraph 604 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. The allegations in Paragraph 604 also purport to be based on a website that

speaks for itself and all characterizations thereof are denied. To the extent a response is required,



                                                137
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 138 of 266. PageID #: 37192



the Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations of Paragraph 604 for footnotes 170-72 and therefore deny

the same.

       605.    The allegations of Paragraph 605 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 605 and therefore deny the same.

       606.    The Acquired Generic Actavis Entities deny the allegations in Paragraph 606,

including all conclusions of law. To the extent that allegations in Paragraph 606 relate to

Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of those

allegations and therefore deny the same.

       607.    The allegations of Paragraph 607 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 607 and footnote 173 and therefore deny the same.

       608.    The allegations of Paragraph 608 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 608 and therefore deny the same.



                                                138
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 139 of 266. PageID #: 37193



       609.    The allegations of Paragraph 609 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 609 and therefore deny the same.

       610.    The allegations of Paragraph 610 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 610 and therefore deny the same.

       611.    The allegations of Paragraph 611 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 611 and therefore deny the same.

       612.    The allegations of Paragraph 612 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. In addition, Paragraph 612 states conclusions of law to which no response is

required. To the extent a response is required, the allegations in Paragraph 612 are based on a

federal regulation that speaks for itself and all characterizations thereof are denied. The

Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations of Paragraph 612 and therefore deny the same.




                                                139
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 140 of 266. PageID #: 37194



       613.    The allegations of Paragraph 613 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the allegations in Paragraph 613 are based

on guidance that speaks for itself and all characterizations are denied. The Acquired Generic

Actavis Entities are without knowledge or information sufficient to form a belief as to the truth

of the remaining allegations of Paragraph 613 and therefore deny the same.

       614.    The allegations in Paragraph 614 are conclusions of law to which no response is

required and they are denied.

       615.    The allegations in Paragraph 615 are conclusions of law to which no response is

required and they are denied.

       616.    The allegations in Paragraph 616 are conclusions of law to which no response is

required and they are denied.

       617.    The allegations of Paragraph 617 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the allegations in Paragraph 617 are

conclusions of law to which no response is required and they are denied.

       618.    The allegations of Paragraph 618 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the allegations in Paragraph 618 are based

on “standards” that speak for themselves and all characterizations thereof are denied. The

allegations in Paragraph 618 are also conclusions of law to which no response is required and

they are denied.




                                                140
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 141 of 266. PageID #: 37195



       619.    The allegations of Paragraph 619 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the allegations in Paragraph 619 are

conclusions of law to which no response is required and they are denied.

       620.    The allegations of Paragraph 620 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 620 and therefore deny the same.

       621.    The allegations of Paragraph 621 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 621 and therefore deny the same.

       622.    The allegations of Paragraph 622 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 622 and therefore deny the same.

       623.    The allegations of Paragraph 623 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are




                                                141
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 142 of 266. PageID #: 37196



without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 623 and therefore deny the same.

       624.    The allegations of Paragraph 624 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 624 and therefore deny the same.

       625.    The allegations of Paragraph 625 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 625 and therefore deny the same.

       626.    The allegations of Paragraph 626 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the allegations in Paragraph 626 are

conclusions of law to which no response is required and they are denied.

       627.    The allegations of Paragraph 627 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the allegations in Paragraph 627 are

conclusions of law to which no response is required and they are denied.

       628.    The allegations of Paragraph 628 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are



                                                142
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 143 of 266. PageID #: 37197



without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 628 and therefore deny the same.

       629.    The allegations of Paragraph 629 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 629 and therefore deny the same.

       630.    The allegations of Paragraph 630 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the allegations in Paragraph 630 and

footnote 174 are based on a document that speaks for itself and all characterizations are denied.

The Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations of Paragraph 630 and therefore deny the same.

       631.    The allegations of Paragraph 631 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 631 and therefore deny the same.

       632.    The allegations of Paragraph 632 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, The Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 632 and therefore deny the same.



                                                143
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 144 of 266. PageID #: 37198



       633.    The allegations of Paragraph 633 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 633 and therefore deny the same.

       634.    The allegations of Paragraph 634 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 634 and therefore deny the same.

       635.    The allegations of Paragraph 635 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 635 and therefore deny the same.

       636.    The allegations of Paragraph 636 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the allegations in Paragraph 636 are based

on a settlement document which speaks for itself and all characterizations thereof are denied.

The Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations of Paragraph 636 and therefore deny the same.

       637.    The allegations of Paragraph 637 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic



                                                144
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 145 of 266. PageID #: 37199



Actavis Entities. To the extent a response is required, the allegations in Paragraph 637 are based

on a document which speaks for itself and all characterizations thereof are denied. The Acquired

Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the remaining allegations of Paragraph 637 and therefore deny the same.

       638.    The allegations of Paragraph 638 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 638 and therefore deny the same.

       639.    The allegations of Paragraph 639 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 639 and therefore deny the same.

       640.    The allegations of Paragraph 640 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the allegations in Paragraph 640 are

conclusions of law to which no response is required and they are denied.

       641.    The allegations of Paragraph 641 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the allegations in Paragraph 641 are based

on a website that speaks for itself and all characterizations thereof are denied. The Acquired




                                                145
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 146 of 266. PageID #: 37200



Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the remaining allegations of Paragraph 641 and therefore deny the same.

       642.    The allegations of Paragraph 642 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 642 and therefore deny the same.

       643.    The allegations of Paragraph 643 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 643 and therefore deny the same.

       644.    The allegations of Paragraph 644 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 644 and therefore deny the same.

       645.    The allegations of Paragraph 645 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 645 and therefore deny the same.




                                                146
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 147 of 266. PageID #: 37201



       646.    The allegations of Paragraph 646 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the allegations in Paragraph 646 are based

on a document which speaks for itself and all characterizations thereof are denied. The Acquired

Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the remaining allegations of Paragraph 646 and therefore deny the same.

       647.    The allegations of Paragraph 647 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 647 and therefore deny the same.

       648.    The allegations of Paragraph 648 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the allegations in Paragraph 648 are based

on an investigation document which speaks for itself and all characterizations thereof are denied.

To the extent a response is required, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

of Paragraph 648 and therefore deny the same.

       649.    The allegations of Paragraph 649 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the allegations in Paragraph 649 are based

on an investigation document which speaks for itself and all characterizations thereof are denied.




                                                147
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 148 of 266. PageID #: 37202



The Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations of Paragraph 649 and therefore deny the same.

       650.    The allegations of Paragraph 650 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 650 and therefore deny the same.

       651.    The allegations of Paragraph 651 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 651 and therefore deny the same.

       652.    The allegations of Paragraph 652 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the allegations in Paragraph 652 are based

on an investigation document which speaks for itself and all characterizations thereof are denied.

The Acquired Generic Actavis Entities are without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations of Paragraph 652 and therefore deny the same.

       653.    The allegations of Paragraph 653 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 653 and therefore deny the same.



                                                148
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 149 of 266. PageID #: 37203



       654.    The allegations of Paragraph 654 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the allegations in Paragraph 654 are

conclusions of law to which no response is required and they are denied.

       655.    The allegations of Paragraph 655 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the allegations in Paragraph 655 are

conclusions of law to which no response is required and they are denied.

       656.    The allegations of Paragraph 656 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the allegations in Paragraph 656 are

conclusions of law to which no response is required and they are denied.

       657.    The allegations of Paragraph 657 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the allegations in Paragraph 657 are

conclusions of law to which no response is required and they are denied.

       658.    The allegations of Paragraph 658 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the allegations in Paragraph 658 are

conclusions of law to which no response is required and they are denied.

       659.    The allegations of Paragraph 659 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic




                                                149
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 150 of 266. PageID #: 37204



Actavis Entities. To the extent a response is required, the allegations in Paragraph 659 are

conclusions of law to which no response is required and they are denied.

       660.      The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief regarding the truth of the allegations in Paragraph 660 and therefore

deny the same.

       661.      The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief regarding the truth of the allegations in Paragraph 661 and therefore

deny the same.

       662.      The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief regarding the truth of the allegations in Paragraph 662 and therefore

deny the same.

       663.      The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief regarding the truth of the allegations in Paragraph 663 and therefore

deny the same. To the extent that the allegations in Paragraph 663 footnotes 175-76 concern the

characterization of documents, the documents speak for themselves and Plaintiff's

characterizations of same are denied.

       664.      The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief regarding the truth of the allegations in Paragraph 664 and therefore

deny the same.

       665.      The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief regarding the truth of the allegations in Paragraph 665 and therefore

deny the same. To the extent that the allegations in Paragraph 665 footnotes 177-78 concern the




                                                150
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 151 of 266. PageID #: 37205



characterization of documents, the documents speak for themselves and Plaintiff's

characterizations of same are denied.

       666.      The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief regarding the truth of the allegations in Paragraph 666 and therefore

deny the same. To the extent that the allegations in Paragraph 666 footnote 179 concern the

characterization of documents, the documents speak for themselves and Plaintiff's

characterizations of same are denied.

       667.      The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief regarding the truth of the allegations in Paragraph 667 and therefore

deny the same.

       668.      The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief regarding the truth of the allegations in Paragraph 668 and therefore

deny the same.

       669.      The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief regarding the truth of the allegations in Paragraph 669 and therefore

deny the same.

       670.      The allegations in Paragraph 670 are conclusions of law to which no response is

required and they are denied.

       671.      The Acquired Generic Actavis Entities admit only that they sold certain opioid

medications in Ohio. The remaining allegations in Paragraph 671 are conclusions of law to

which no response is required and they are denied. To the extent the allegations in Paragraph 671

are directed at other Defendants, the Acquired Generic Actavis Entities are without knowledge or




                                                151
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 152 of 266. PageID #: 37206



information sufficient to form a belief as to the truth of the allegations and therefore deny the

same.

        672.   The Acquired Generic Actavis Entities admit only that they had compliance

policies, plans, and procedures in place. The remaining allegations in Paragraph 672 are

conclusions of law to which no response is required and they are denied. To the extent the

allegations in Paragraph 672 are directed at other Defendants, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations and therefore deny the same.

        673.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 673.

To the extent the allegations in Paragraph 673 purport to be based on documents, those

documents speak for themselves, and all characterizations thereof are denied. Further, to the

extent the allegations in Paragraph 673 are directed at other Defendants, the Acquired Generic

Actavis Entities are without knowledge or information sufficient to form a belief as to the truth

of the allegations and therefore deny the same.

        674.   The Acquired Generic Actavis Entities admit only that medications produced by

the Acquired Generic Actavis Entities may have been prescribed in Summit County. The

remaining allegations in Paragraph 674 are conclusions of law to which no response is required

and they are denied. To the extent that allegations in Paragraph 674 relate to Defendants other

than the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of the allegations and

therefore deny the same.

        675.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 675.

The allegations in Paragraph 675 are based on interviews which speak for themselves and all



                                                  152
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 153 of 266. PageID #: 37207



characterizations thereof are denied. Further, to the extent that allegations in Paragraph 675

relate to Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic

Actavis Entities are without knowledge or information sufficient to form a belief as to the truth

of the allegations and therefore deny the same.

       676.    The Acquired Generic Actavis Entities deny the allegations in Paragraph 676. To

the extent that allegations in Paragraph 676 relate to Defendants other than the Acquired Generic

Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations and therefore deny the same. Further,

to the extent the allegations in Paragraph 676 purport to be based on interviews, those interviews

speak for themselves, and all characterizations thereof are denied.

       677.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 677. To

the extent that allegations in Paragraph 677 relate to Defendants other than the Acquired Generic

Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of those allegations and therefore deny the same.

       678.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 678. To

the extent the allegations in Paragraph 678 purport to be based on interviews, those interviews

speak for themselves, and all characterizations thereof are denied.

       679.    The allegations of Paragraph 679 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 679 and therefore deny the same. Further, to the extent the allegations in Paragraph




                                                  153
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 154 of 266. PageID #: 37208



679 purport to be based on interviews, those interviews speak for themselves and any

characterizations are denied.

       680.      The allegations of Paragraph 680 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 680 and therefore deny the same.

       681.      The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief regarding the truth of the allegations in Paragraph 681 and therefore

deny the same.

       682.      The allegations of Paragraph 682 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 682 and therefore deny the same. Further, to the extent the allegations in Paragraph

682 purport to be based on documents, those documents speak for themselves, and all

characterizations thereof are denied.

       683.      The allegations of Paragraph 683 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 683 and therefore deny the same.




                                                 154
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 155 of 266. PageID #: 37209



          684.   The allegations of Paragraph 684 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. The remaining allegations in Paragraph 684 are conclusions of law to which no

response is required and they are denied. Further, to the extent the allegations in Paragraph 684

purport to be based on statutes, those statutes speak for themselves, and all characterizations

thereof are denied.

          685.   The allegations of Paragraph 685 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. The remaining allegations in Paragraph 685 are conclusions of law to which no

response is required and they are denied. To the extent the allegations in Paragraph 685 purport

to be based on statutes, those statutes speak for themselves, and all characterizations thereof are

denied.

          686.   The allegations of Paragraph 686 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. The remaining allegations in Paragraph 686 are conclusions of law to which no

response is required and they are denied. To the extent the allegations in Paragraph 686 purport

to be based on statutes, those statutes speak for themselves, and all characterizations thereof are

denied.

          687.   The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief regarding the truth of the allegations in Paragraph 687 and therefore

deny the same.

          688.   Paragraph 688 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in



                                                 155
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 156 of 266. PageID #: 37210



Paragraph 688. To the extent that allegations in Paragraph 688 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

          689.   Paragraph 689 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 689. Further, to the extent that the allegations in Paragraph 689 purports to be based

on documents, those documents speak for themselves, and all characterizations thereof are

denied.

          690.   The allegations in Paragraph 690 are based on documents that speak for

themselves and all characterizations thereof are denied.

          691.   The allegations in Paragraph 691 are based on documents that speak for

themselves and all characterizations thereof are denied.

          each year
          692. The allegations in Paragraph 692 and footnotes 180-83 are based on documents

that speak for themselves and all characterizations thereof are denied.

          693.   The allegations of Paragraph 693 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 693 and therefore deny the same.

          694.   The allegations of Paragraph 694 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

                                                 156
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 157 of 266. PageID #: 37211



without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 694 and therefore deny the same.

       695.    The allegations of Paragraph 695 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 695 and therefore deny the same.

       696.    The allegations of Paragraph 696 and footnotes 187-88 are directed to parties

other than the Acquired Generic Actavis Entities and therefore do not require any response from

the Acquired Generic Actavis Entities. To the extent a response is required, the Acquired

Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 696 and footnotes 187-88 and therefore deny the same.

       697.    The allegations in Paragraph 697 are based on documents that speak for

themselves and all characterizations thereof are denied.

       698.    The allegations in Paragraph 698 are based on documents that speak for

themselves and all characterizations thereof are denied.

       699.    The allegations in Paragraph 699 and footnote 190 are based on documents that

speak for themselves and all characterizations thereof are denied.

       700.    The allegations in Paragraph 700 and footnotes 191-93 are based on documents

that speak for themselves and all characterizations thereof are denied.

       701.    The Acquired Generic Actavis Entities deny the allegations in Paragraph 701. To

the extent that allegations in Paragraph 701 relate to Defendants other than the Acquired Generic




                                                157
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 158 of 266. PageID #: 37212



Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of those allegations and therefore deny the same.

       702.    Paragraph 702 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 702. To the extent that allegations in Paragraph 702 and footnote 194 relate to

Defendants other than the Acquired Generic Actavis Entities, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of those

allegations and therefore deny the same.

       703.    Plaintiffs omitted Paragraph 703 in their Corrected Second Amended Complaint.

       704.    Plaintiffs omitted Paragraph 704 in their Corrected Second Amended Complaint.

       705.    The Acquired Generic Actavis Entities deny the allegations in Paragraph 705. To

the extent that allegations in Paragraph 705 relate to Defendants other than the Acquired Generic

Actavis Entities or unidentified prescribers and employees in Summit County, the Acquired

Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of those allegations and therefore deny the same.

       706.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 706 or footnote 195 and

therefore deny the same. To the extent that the allegations in Paragraph 706 and footnote 195

purport to be based on documents, those documents speak for themselves and all

characterizations thereof are denied.

       707.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 707 and therefore deny

the same.



                                                158
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 159 of 266. PageID #: 37213



       708.    Paragraph 708 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 708. To the extent that allegations in Paragraph 708 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       709.    The Acquired Generic Actavis Entities deny that they “had every reason to

believe that illegal diversion was occurring in Summit County.” The Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations of Paragraph 709, including any allegations in Paragraph 709 that relate to

other Defendants, and therefore deny the same.

       710.    Paragraph 710 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 710. To the extent that allegations in Paragraph 710 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same. Further, to the extent that the allegations in Paragraph 710 purport to

be based on documents, those documents speak for themselves and all characterizations thereof

are denied.

       711.    Plaintiffs omitted Paragraph 711 in their Corrected Second Amended Complaint.

       712.    The allegations of Paragraph 712 and footnotes 198-99 are directed to parties

other than the Acquired Generic Actavis Entities and therefore do not require any response from

the Acquired Generic Actavis Entities. To the extent a response is required, the Acquired



                                                159
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 160 of 266. PageID #: 37214



Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 712 and footnotes 198-99 and therefore deny the same.

Further, to the extent that the allegations in Paragraph 712 and footnotes 198-99 purport to be

based on documents, those documents speak for themselves and all characterizations thereof are

denied.

          713.   Paragraph 713 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 713. To the extent that allegations in Paragraph 713 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

          714.   Paragraph 714 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 714. To the extent that allegations in Paragraph 714 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

          715.   The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 715 and footnote 200 and

therefore deny the same. To the extent that the allegations in Paragraph 715 and footnote 200

purport to be based on documents, those documents speak for themselves and all

characterizations thereof are denied.




                                                160
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 161 of 266. PageID #: 37215



       716.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 716 and therefore deny

the same.

       717.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 717 and footnote 201 and

therefore deny the same. To the extent that the allegations in Paragraph 717 and footnote 201

purport to be based on documents, those documents speak for themselves and all

characterizations thereof are denied.

       718.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 718 and therefore deny

the same. To the extent that the allegations in Paragraph 718 purport to be based on documents,

those documents speak for themselves and all characterizations thereof are denied.

       719.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 719 and footnote 202 and

therefore deny the same. To the extent that the allegations in Paragraph 719 and footnote 202

purport to be based on documents, those documents speak for themselves and all

characterizations thereof are denied.

       720.    Paragraph 720 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 720.

       721.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 721 and therefore deny




                                                161
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 162 of 266. PageID #: 37216



the same. To the extent that the allegations in Paragraph 721 purport to be based on documents,

those documents speak for themselves and all characterizations thereof are denied.

       722.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 722 and therefore deny

the same. To the extent that the allegations in Paragraph 722 purport to be based on documents,

those documents speak for themselves and all characterizations thereof are denied.

       723.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 723 and therefore deny

the same. To the extent that the allegations in Paragraph 723 purport to be based on documents,

those documents speak for themselves and all characterizations thereof are denied.

       724.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 724 and therefore deny

the same.

       725.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 725 and therefore deny

the same.

       726.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 726 and therefore deny

the same.

       727.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 727 and therefore deny

the same.




                                                162
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 163 of 266. PageID #: 37217



       728.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 728 and therefore deny

the same. To the extent that the allegations in Paragraph 728 purport to be based on documents,

those documents speak for themselves and all characterizations thereof are denied.

       729.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 729 and therefore deny

the same.

       730.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 730 and therefore deny

the same.

       731.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 731 and therefore deny

the same. To the extent the allegations in Paragraph 731 purport to be based on data, that data

speaks for itself and any characterizations thereof are denied.

       732.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 732 and therefore deny

the same. To the extent that the allegations in Paragraph 732 purport to be based on documents,

those documents speak for themselves and all characterizations thereof are denied.

       733.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 733 and therefore deny

the same. To the extent that the allegations in Paragraph 733 purport to be based on documents,

those documents speak for themselves and all characterizations thereof are denied.




                                                163
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 164 of 266. PageID #: 37218



       734.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 734 and therefore deny

the same. To the extent that the allegations in Paragraph 734 purport to be based on documents,

those documents speak for themselves and all characterizations thereof are denied.

       735.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 735 and therefore deny

the same.

       736.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 736 and footnote 203 and

therefore deny the same. To the extent that the allegations in Paragraph 736 and footnote 203

purport to be based on documents, those documents speak for themselves and all

characterizations thereof are denied.

       737.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 737 and footnote 204 and

therefore deny the same. To the extent that the allegations in Paragraph 737 and footnote 204

purport to be based on documents, those documents speak for themselves and all

characterizations thereof are denied.

       738.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 738 and therefore deny

the same. To the extent that the allegations in Paragraph 738 purport to be based on a report, that

report speaks for itself and all characterizations thereof are denied.




                                                 164
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 165 of 266. PageID #: 37219



       739.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 739 and therefore deny

the same

       740.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 740 and therefore deny

the same

       741.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 741 and therefore deny

the same. To the extent that the allegations in Paragraph 741 purport to be based on data, that

data speaks for itself and all characterizations thereof are denied.

       742.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 742 and footnote 205 and

therefore deny the same. To the extent that the allegations in Paragraph 742 and footnote 205

purport to be based on documents, those documents speak for themselves and all

characterizations thereof are denied.

       743.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 743 and therefore deny

the same. To the extent that the allegations in Paragraph 743 purport to be based on documents,

those documents speak for themselves and all characterizations thereof are denied.

       744.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 744 and therefore deny

the same.




                                                 165
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 166 of 266. PageID #: 37220



       745.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of the allegations of Paragraph 745 and therefore deny

the same.

       746.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 746.

       747.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 747.

       748.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 748.

       749.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 749.

       750.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 750.

       751.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 751.

       752.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 752.

       753.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 753.

       754.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 754.

       755.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 755.

       756.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 756. To

the extent that Paragraph 756 purports to be based on documents, those documents speak for

themselves, and all characterizations thereof are denied.

       757.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 757.

       758.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 758. To

the extent that Paragraph 758 purports to be based on documents, those documents speak for

themselves, and all characterizations thereof are denied.

       759.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 759.

       760.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 760.

       761.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 761.



                                                166
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 167 of 266. PageID #: 37221



       762.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 762.

       763.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 763.

       764.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 764.

       765.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 765.

       766.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 766.

       767.    Paragraph 767 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations of

Paragraph 767.

       768.    Paragraph 768 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations of

Paragraph 768.

       769.    Paragraph 769 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations of

Paragraph 769.

       770.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 770.

       771.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 771.

       772.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 772.

       773.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 773.

       774.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 774.

       775.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 775. To

the extent that Paragraph 775 purports to be based on an Order, that document speak for itself,

and all characterizations thereof are denied.

       776.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 776.



                                                167
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 168 of 266. PageID #: 37222



       777.    Paragraph 777 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 777.

       778.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 778.

       779.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 779.

       780.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 780.

       781.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 781.

       782.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 782.

       783.    The allegations of Paragraph 783 are directed to parties other than the Acquired

Generic Actavis Entities and therefore does not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 783 and therefore deny the same. Further, to the extent that Paragraph 783 purports to

be based on documents, those documents speak for themselves, and all characterizations thereof

are denied.

       784.    The allegations of Paragraph 784 are directed to parties other than the Acquired

Generic Actavis Entities and therefore does not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 784 and therefore deny the same. Further, to the extent that Paragraph 784 purports to

be based on documents, those documents speak for themselves, and all characterizations thereof

are denied.




                                                168
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 169 of 266. PageID #: 37223



          785.   The allegations of Paragraph 785 are directed to parties other than the Acquired

Generic Actavis Entities and therefore does not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 785 and therefore deny the same. Further, to the extent that Paragraph 785 purports to

be based on documents, those documents speak for themselves, and all characterizations thereof

are denied.

          786.   The allegations of Paragraph 786 are directed to parties other than the Acquired

Generic Actavis Entities and therefore does not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 786 and therefore deny the same. To the extent that Paragraph 786 purports to be

based on documents, those documents speak for themselves, and all characterizations thereof are

denied.

          787.   The Acquired Generic Actavis Entities deny the allegations in Paragraph 787.

          788.   The allegations of Paragraph 788 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 788 and therefore deny the same. To the extent that the allegations in Paragraph 788

purport to be based on documents, those documents speak for themselves and all

characterizations thereof are denied.




                                                 169
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 170 of 266. PageID #: 37224



       789.    The allegations of Paragraph 789 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 789 and therefore deny the same. To the extent that the allegations in Paragraph 789

purport to be based on documents, those documents speak for themselves and all

characterizations thereof are denied.

       790.    The allegations of Paragraph 790 are directed to parties other than the Acquired

Generic Actavis Entities and therefore do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 790 and therefore deny the same. To the extent that the allegations in Paragraph 790

purport to be based on documents, those documents speak for themselves and all

characterizations thereof are denied.

       791.    The allegations of Paragraph 791 are directed to parties other than the Acquired

Generic Actavis Entities and therefore does not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 791 and therefore deny the same.

       792.    The allegations of Paragraph 792 are directed to parties other than the Acquired

Generic Actavis Entities and therefore does not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are




                                                170
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 171 of 266. PageID #: 37225



without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 792 and therefore deny the same.

       793.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 793. To

the extent the allegations in Paragraph 793 are directed at other Defendants, the Acquired

Generic Actavis Entities are without knowledge or information sufficient to form a belief as to

the truth of the allegations and therefore deny the same.

       794.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 794. To

the extent that Paragraph 794 purports to be based on an interview, that interview speaks for

itself, and all characterizations thereof are denied.

       795.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 795. To

the extent that Paragraph 795 purports to be based on an interview, that interview speaks for

itself, and all characterizations thereof are denied.

       796.    The allegations of Paragraph 796 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 796 and therefore deny the same. Further, to the extent that Paragraph 796 purports to

be based on documents, those documents speak for themselves, and all characterizations thereof

are denied.

       797.    The allegations of Paragraph 797 are directed to parties other than the Acquired

Generic Actavis Entities, they do not require any response from the Acquired Generic Actavis

Entities. To the extent a response is required, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of the allegations of



                                                  171
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 172 of 266. PageID #: 37226



Paragraph 797 and therefore deny the same. Further, to the extent that Paragraph 797 purports to

be based on documents, those documents speak for themselves, and all characterizations thereof

are denied.

       798.    The allegations of Paragraph 798 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 798 and therefore deny the same.

       799.    The allegations of Paragraph 799 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 799 and therefore deny the same. Further, to the extent that Paragraph 799 purports to

be based on documents, those documents speak for themselves, and all characterizations thereof

are denied.

       800.    The allegations of Paragraph 800 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 800 and therefore deny the same. Further, to the extent that Paragraph 800 purports to

be based on documents, those documents speak for themselves, and all characterizations thereof

are denied.




                                                172
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 173 of 266. PageID #: 37227



          801.   The allegations of Paragraph 801 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 801 and therefore deny the same. Further, to the extent that Paragraph 801 purports to

be based on an interview, that interview speaks for itself, and all characterizations thereof are

denied.

          802.   The allegations of Paragraph 802 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 802 and therefore deny the same. Further, to the extent that Paragraph 802 purports to

be based on documents, those documents speak for themselves, and all characterizations thereof

are denied.

          803.   The allegations of Paragraph 803 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 803 and therefore deny the same. Further, to the extent that Paragraph 803 purports to

be based on documents, those documents speak for themselves, and all characterizations thereof

are denied.

          804.   The allegations of Paragraph 804 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic



                                                 173
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 174 of 266. PageID #: 37228



Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 804 and therefore deny the same. Further, to the extent that Paragraph 804 purports to

be based on documents, those documents speak for themselves, and all characterizations thereof

are denied.

       805.    Plaintiffs omitted Paragraph 805 in their Corrected Second Amended Complaint.

       806.    Plaintiffs omitted Paragraph 806 in their Corrected Second Amended Complaint.

       807.    Plaintiffs omitted Paragraph 807 in their Corrected Second Amended Complaint.

       808.    The allegations of Paragraph 808 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 808 and therefore deny the same.

       809.    The allegations of Paragraph 809 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 809 and therefore deny the same. Further, to the extent that Paragraph 809 purports to

be based on documents, those documents speak for themselves, and all characterizations thereof

are denied.

       810.    The allegations of Paragraph 810 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are



                                                174
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 175 of 266. PageID #: 37229



without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 810 and therefore deny the same.

       811.    The allegations of Paragraph 811 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 811 and therefore deny the same.

       812.    The allegations of Paragraph 812 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 812 and therefore deny the same.

       813.    The Acquired Generic Actavis Entities deny the allegations of Paragraph 813.

       814.    The allegations of Paragraph 814 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 814 and therefore deny the same.

       815.    The allegations of Paragraph 815 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 815 and therefore deny the same.



                                                175
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 176 of 266. PageID #: 37230



       816.    The allegations of Paragraph 816 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 816 and therefore deny the same.

       817.    The allegations of Paragraph 817 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 817 and therefore deny the same.

       818.    The allegations of Paragraph 818 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 818 and therefore deny the same.

       819.    The allegations of Paragraph 819 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 819 and therefore deny the same.

       820.    The allegations of Paragraph 820 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are



                                                176
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 177 of 266. PageID #: 37231



without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 820 and therefore deny the same.

       821.    The allegations of Paragraph 821 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 821 and therefore deny the same.

       822.    The allegations of Paragraph 822 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 822 and therefore deny the same.

       823.    The allegations of Paragraph 823 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 823 and therefore deny the same.

       824.    Paragraph 824 purports to be based on documents that speak for themselves and

all characterizations thereof are denied. The Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

of Paragraph 824 and therefore deny the same.

       825.    Paragraph 825 purports to be based on documents that speak for themselves and

all characterizations thereof are denied. The Acquired Generic Actavis Entities are without



                                                177
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 178 of 266. PageID #: 37232



knowledge or information sufficient to form a belief as to the truth of the remaining allegations

of Paragraph 825 and therefore deny the same.

       826.    The allegations of Paragraph 826 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 826 and therefore deny the same.

       827.    The allegations of Paragraph 827 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 827 and therefore deny the same.

       828.    The allegations of Paragraph 828 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 828 and therefore deny the same.

       829.    The allegations of Paragraph 829 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 829 and therefore deny the same.




                                                178
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 179 of 266. PageID #: 37233



       830.    The allegations of Paragraph 830 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 830 and therefore deny the same.

       831.    The allegations of Paragraph 831 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 831 and therefore deny the same.

       832.    The allegations of Paragraph 832 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 832 and therefore deny the same.

       833.    The allegations of Paragraph 833 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 833 and therefore deny the same.

       834.    The allegations of Paragraph 834 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are



                                                179
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 180 of 266. PageID #: 37234



without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 834 and therefore deny the same.

       835.    The allegations of Paragraph 835 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 835 and therefore deny the same.

       836.    The allegations of Paragraph 836 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 836 and therefore deny the same.

       837.    The allegations of Paragraph 837 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 837 and therefore deny the same.

       838.    The allegations of Paragraph 838 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 838 and therefore deny the same.




                                                180
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 181 of 266. PageID #: 37235



       839.    The allegations of Paragraph 839 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 839 and therefore deny the same.

       840.    The allegations of Paragraph 840 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 840 and therefore deny the same.

       841.    The allegations of Paragraph 841 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 841 and therefore deny the same.

       842.    The allegations of Paragraph 842 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 842 and therefore deny the same.

       843.    The allegations of Paragraph 843 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are



                                                181
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 182 of 266. PageID #: 37236



without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 843 and therefore deny the same.

       844.    The allegations of Paragraph 844 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 844 and therefore deny the same.

       845.    The allegations of Paragraph 845 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 845 and therefore deny the same.

       846.    The allegations of Paragraph 846 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 846 and therefore deny the same.

       847.    The allegations of Paragraph 847 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 847 and therefore deny the same.




                                                182
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 183 of 266. PageID #: 37237



          848.   The allegations of Paragraph 848 are directed to parties other than the Acquired

Generic Actavis Entities, and they do not require any response from the Acquired Generic

Actavis Entities. To the extent a response is required, the Acquired Generic Actavis Entities are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 848 and therefore deny the same.

          849.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 849. To

the extent that the allegations in Paragraph 849 and footnote 210 purport to be based on

documents, those documents speak for themselves, and all characterizations thereof are denied.

          850.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 850. To

the extent that the allegations in Paragraph 850 purport to be based on a statute, that statute

speaks for itself, and all characterizations thereof are denied.

          851.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 851. To

the extent that the allegations in Paragraph 851 and footnote 211 purport to be based on a statute

or regulation, that statute or regulation speaks for itself, and all characterizations thereof are

denied.

          852.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 852. To

the extent that the allegations in Paragraph 852 purport to be based on a statute, that statute

speaks for itself, and all characterizations thereof are denied.

          853.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 853. To

the extent that the allegations in Paragraph 853 purport to be based on documents, those

documents speak for themselves, and all characterizations thereof are denied.

          854.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 854.

          855.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 855.



                                                  183
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 184 of 266. PageID #: 37238



        856.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 856.

        857.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 857. To

the extent that the allegations in Paragraph 857 and footnote 212 purport to be based on

documents, those documents speak for themselves, and all characterizations thereof are denied.

        858.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 858. To

the extent that the allegations in Paragraph 858 purport to be based on a statute or regulation,

those statutes and regulations speaks for themselves, and all characterizations thereof are denied.

        859.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 859.

        860.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 860.

        861.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 861.

        862.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 862.

        863.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 863. To

the extent that the allegations in Paragraph 863 purport to be based on a statute or regulation,

those statutes and regulations speaks for themselves, and all characterizations thereof are denied.

        864.   The Acquired Generic Actavis Entities admit only that the Acquired Generic

Actavis Entities manufacture Kadian and Norco pursuant to a supply agreement. The Acquired

Generic Actavis Entities do not market, promote or sell these products. The Acquired Generic

Actavis Entities further admit that they manufacture and sell generic versions of Duragesic and

Opana. The Acquired Generic Actavis Entities deny all remaining allegations in Paragraph 864.

To the extent that allegations in Paragraph 864 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.



                                                184
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 185 of 266. PageID #: 37239



        865.   The Acquired Generic Actavis Entities admit only that the Acquired Generic

Actavis Entities manufacture Kadian and Norco pursuant to a supply agreement. The Acquired

Generic Actavis Entities do not market, promote or sell these products. The Acquired Generic

Actavis Entities further admit that they manufacture and sell generic versions of Duragesic and

Opana. The Acquired Generic Actavis Entities deny all remaining allegations in Paragraph 865.

To the extent that allegations in Paragraph 865 relate to Defendants other than the Acquired

Generic Actavis Entities, the Acquired Generic Actavis Entities are without knowledge or

information sufficient to form a belief as to the truth of those allegations and therefore deny the

same.

        866.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 866.

        867.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 867.

        868.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 868.

        869.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 869.

        870.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 870.

        871.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 871.

        872.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 872.

        873.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 873.

        874.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 874.

        875.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 875. To

the extent that the allegations in Paragraph 875 purport to be based on a statute or regulation,

those statutes and regulations speaks for themselves, and all characterizations thereof are denied.

        876.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 876.

        877.   The Acquired Generic Actavis Entities deny the allegations of Paragraph 877.



                                                185
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 186 of 266. PageID #: 37240



                                         CLAIMS FOR RELIEF

                                    FIRST CLAIM FOR RELIEF
           Violation of RICO, 18 U.S.C. § 1961 et seq.—Opioid Marketing Enterprise
                  (Against Purdue, Cephalon, Janssen, Endo, and Mallinckrodt
                             (the “RICO Marketing Defendants”))

       878.    The Acquired Generic Actavis Entities reassert their responses to Paragraphs 1

through 877 and incorporate by reference their responses to all other Paragraphs of the

Complaint with the same legal force and effect as if fully set forth herein.

       879.    Paragraph 879 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 879 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 879 and therefore deny the same.

       880.    Paragraph 880 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 880 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 880 and therefore deny the same.

       881.    Paragraph 881 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 881 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis




                                                186
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 187 of 266. PageID #: 37241



Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 881 and therefore deny the same.

       882.    Paragraph 882 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 882 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 882 and therefore deny the same.

       883.    Paragraph 883 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 883 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 883 and therefore deny the same.

       884.    Paragraph 884 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 884 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 884 and therefore deny the same.

       885.    Paragraph 885 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 885 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired



                                                187
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 188 of 266. PageID #: 37242



Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 885 and therefore deny the same.

       886.    Paragraph 886 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 886 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 886 and therefore deny the same.

       887.    Paragraph 887 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 887 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 887 and therefore deny the same.

       888.    Paragraph 888 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 888 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 888 and therefore deny the same.

       889.    Paragraph 889 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 889 are directed to parties other than



                                                188
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 189 of 266. PageID #: 37243



the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 889 and therefore deny the same.

       890.    Paragraph 890 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 890 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 890 and therefore deny the same.

       891.    Paragraph 891 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 891 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 891 and therefore deny the same.

       892.    Paragraph 892 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 892 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 892 and therefore deny the same.




                                                189
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 190 of 266. PageID #: 37244



       893.    Paragraph 893 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 893 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 893 and therefore deny the same.

       894.    Paragraph 894 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 894 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 894 and therefore deny the same.

       895.    Paragraph 895 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 895 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 895 and therefore deny the same.

       896.    Paragraph 896 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 896 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis




                                                190
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 191 of 266. PageID #: 37245



Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 896 and therefore deny the same.

       897.    Paragraph 897 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 897 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 897 and therefore deny the same.

       898.    Paragraph 898 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 898 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 898 and therefore deny the same.

       899.    Paragraph 899 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 899 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 899 and therefore deny the same.

       900.    Paragraph 900 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 900 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired



                                                191
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 192 of 266. PageID #: 37246



Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 900 and therefore deny the same. Further, to the extent the allegations

in Paragraph 900 and footnotes 213-14 purport to be based on documents, those documents

speak for themselves, and all characterizations thereof are denied.

       901.    Paragraph 901 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 901 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 901 and therefore deny the same.

       902.    Paragraph 902 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 902 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 902 and therefore deny the same.

       903.    Paragraph 903 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 903 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 903 and therefore deny the same.



                                                192
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 193 of 266. PageID #: 37247



       904.    Paragraph 904 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 904 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 904 and therefore deny the same.

       905.    The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. The Acquired Generic Actavis Entities deny that

their conduct caused or contributed to Plaintiffs’ alleged injuries and denies that they are liable to

Plaintiffs for damages or any other relief sought in the Complaint.

                                  SECOND CLAIM FOR RELIEF
         Violation of RICO, 18 U.S.C. § 1961 et seq.—Opioid Supply Chain Enterprise
        (Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis, McKesson,
            Cardinal, and AmerisourceBergen—“RICO Supply Chain Defendants”)

       906.    The Acquired Generic Actavis Entities reassert their responses to Paragraphs 1

through 905 and incorporate by reference their responses to all other Paragraphs of the

Complaint with the same legal force and effect as if fully set forth herein.

       907.    Paragraph 907 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 907. To the extent that allegations in Paragraph 907 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       908.    Paragraph 908 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in


                                                 193
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 194 of 266. PageID #: 37248



Paragraph 908. To the extent that allegations in Paragraph 908 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       909.    Paragraph 909 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 909. To the extent that allegations in Paragraph 909 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       910.    Paragraph 910 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 910. To the extent that allegations in Paragraph 910 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       911.    Paragraph 911 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 911. To the extent that allegations in Paragraph 911 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.




                                                194
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 195 of 266. PageID #: 37249



       912.    Paragraph 912 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 912. To the extent that allegations in Paragraph 912 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       913.    Paragraph 913 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 913. To the extent that allegations in Paragraph 913 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       914.    Paragraph 914 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 914. To the extent that allegations in Paragraph 914 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       915.    Paragraph 915 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 915. To the extent that allegations in Paragraph 915 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without




                                                195
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 196 of 266. PageID #: 37250



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       916.    Paragraph 916 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 916. To the extent that allegations in Paragraph 916 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       917.    Paragraph 917 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 917. To the extent that allegations in Paragraph 917 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       918.    Paragraph 918 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 918. To the extent that allegations in Paragraph 918 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       919.    Paragraph 919 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 919. To the extent that allegations in Paragraph 919 relate to Defendants other than



                                                196
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 197 of 266. PageID #: 37251



the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       920.    Paragraph 920 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 920. To the extent that allegations in Paragraph 920 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       921.    Paragraph 921 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 921. To the extent that allegations in Paragraph 921 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       922.    Paragraph 922 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 922. To the extent that allegations in Paragraph 922 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       923.    Paragraph 923 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in



                                                197
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 198 of 266. PageID #: 37252



Paragraph 923. To the extent that allegations in Paragraph 923 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       924.    Paragraph 924 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 924. To the extent that allegations in Paragraph 924 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       925.    Paragraph 925 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 925. To the extent that allegations in Paragraph 925 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       926.    Paragraph 926 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 926. To the extent that allegations in Paragraph 926 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.




                                                198
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 199 of 266. PageID #: 37253



       927.    Paragraph 927 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 927. To the extent that allegations in Paragraph 927 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       928.    Paragraph 928 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 928. To the extent that allegations in Paragraph 928 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       929.    Paragraph 929 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 929. To the extent that allegations in Paragraph 929 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       930.    Paragraph 930 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 930. To the extent that allegations in Paragraph 930 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without




                                                199
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 200 of 266. PageID #: 37254



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       931.    Paragraph 931 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 931. To the extent that allegations in Paragraph 931 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       932.    Paragraph 932 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 932. To the extent that allegations in Paragraph 932 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       933.    Paragraph 933 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 933. To the extent that allegations in Paragraph 933 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       934.    Paragraph 934 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 934. To the extent that allegations in Paragraph 934 relate to Defendants other than



                                                200
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 201 of 266. PageID #: 37255



the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       935.    Paragraph 935 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 935. To the extent that allegations in Paragraph 935 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       936.    Paragraph 936 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 936. To the extent that allegations in Paragraph 936 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       937.    Paragraph 937 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 937. To the extent that allegations in Paragraph 937 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       938.    The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. The Acquired Generic Actavis Entities deny that its



                                                201
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 202 of 266. PageID #: 37256



conduct caused or contributed to Plaintiffs’ alleged injuries and denies that it is liable to

Plaintiffs for damages or any other relief sought in the Complaint.

                                  THIRD CLAIM FOR RELIEF
 Violation Of The Ohio Corrupt Practices Act Ohio Revised Code §§ 2923.31, et seq. (Against
                    Purdue, Cephalon, Janssen, Endo, and Mallinckrodt
                           (the “Opioid Marketing Enterprise”))

       939.    The Acquired Generic Actavis Entities reassert their responses to Paragraphs 1

through 938 and incorporate by reference their responses to all other Paragraphs of the

Complaint with the same legal force and effect as if fully set forth herein.

       940.    Paragraph 940 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 940 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 940 and therefore deny the same.

       941.    The Acquired Generic Actavis Entities reasserts its responses to Paragraphs 878

through 905 and incorporates by reference its responses to all other Paragraphs of the Complaint

with the same legal force and effect as if fully set forth herein.

       942.    Paragraph 942 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 942 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 942 and therefore deny the same.




                                                 202
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 203 of 266. PageID #: 37257



       943.    Paragraph 943 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 943 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 943 and therefore deny the same.

       944.    Paragraph 944 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 944 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 944 and therefore deny the same.

       945.    Paragraph 945 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 945 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 945 and therefore deny the same.

       946.    Paragraph 946 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 946 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis




                                                203
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 204 of 266. PageID #: 37258



Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 946 and therefore deny the same.

       947.    Paragraph 947 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 947 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 947 and therefore deny the same.

       948.    Paragraph 948 states conclusions of law to which no response is required. To the

extent a response is required, the allegations of Paragraph 948 are directed to parties other than

the Acquired Generic Actavis Entities, and they do not require any response from the Acquired

Generic Actavis Entities. To the extent a response is required, the Acquired Generic Actavis

Entities are without knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 948 and therefore deny the same.

       949.    The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. The Acquired Generic Actavis Entities deny that

their conduct caused or contributed to Plaintiffs’ alleged injuries and denies that they are liable to

Plaintiffs for damages or any other relief sought in the Complaint.

                                  FOURTH CLAIM FOR RELIEF
  Violation Of The Ohio Corrupt Practices Act Ohio Revised Code §§ 2923.31, et seq. Against
            Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis, McKesson,
          Cardinal, and AmerisourceBergen) (The “Opioid Supply Chain Enterprise”)

       950.    The Acquired Generic Actavis Entities reassert their responses to Paragraphs 1

through 949 and incorporate by reference their responses to all other Paragraphs of the

Complaint with the same legal force and effect as if fully set forth herein.


                                                 204
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 205 of 266. PageID #: 37259



       951.    Paragraph 951 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 951. To the extent that allegations in Paragraph 951 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       952.    The Acquired Generic Actavis Entities reassert their responses to Paragraphs 906

through 938 and incorporate by reference their responses to all other Paragraphs of the

Complaint with the same legal force and effect as if fully set forth herein.

       953.    Paragraph 953 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 953. To the extent that allegations in Paragraph 953 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       954.    Paragraph 954 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 954. To the extent that allegations in Paragraph 954 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       955.    Paragraph 955 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in



                                                205
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 206 of 266. PageID #: 37260



Paragraph 955. To the extent that allegations in Paragraph 955 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       956.    Paragraph 956 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 956. To the extent that allegations in Paragraph 956 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       957.    Paragraph 957 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 957. To the extent that allegations in Paragraph 957 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       958.    Paragraph 958 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 958. To the extent that allegations in Paragraph 958 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.




                                                206
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 207 of 266. PageID #: 37261



       959.    Paragraph 959 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 959. To the extent that allegations in Paragraph 959 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       960.    Paragraph 960 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 960. To the extent that allegations in Paragraph 960 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       961.    Paragraph 961 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 961. To the extent that allegations in Paragraph 961 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       962.    Paragraph 962 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 962. To the extent that allegations in Paragraph 962 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without




                                                207
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 208 of 266. PageID #: 37262



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       963.    Paragraph 963 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 963. To the extent that allegations in Paragraph 963 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       964.    Paragraph 964 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 964. To the extent that allegations in Paragraph 964 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       965.    Paragraph 965 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 965. To the extent that allegations in Paragraph 965 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       966.    Paragraph 966 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 966. To the extent that allegations in Paragraph 966 relate to Defendants other than



                                                208
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 209 of 266. PageID #: 37263



the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       967.    Paragraph 967 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 967. To the extent that allegations in Paragraph 967 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       968.    Paragraph 968 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 968. To the extent that allegations in Paragraph 968 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       969.    The Acquired Generic Actavis Entities reassert their responses to Paragraphs 671

through 745 and incorporate by reference their responses to all other Paragraphs of the

Complaint with the same legal force and effect as if fully set forth herein.

       970.    Paragraph 970 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 970. To the extent that allegations in Paragraph 970 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without




                                                209
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 210 of 266. PageID #: 37264



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       971.    Paragraph 971 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 971. To the extent that allegations in Paragraph 971 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       972.    Paragraph 972 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 972. To the extent that allegations in Paragraph 972 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       973.    The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. The Acquired Generic Actavis Entities deny that

their conduct caused or contributed to Plaintiffs’ alleged injuries and denies that they are liable to

Plaintiffs for damages or any other relief sought in the Complaint.

                                      FIFTH CLAIM FOR RELIEF
                                     Statutory Public Nuisance
                                     (Against All Defendants)

       974.    The Acquired Generic Actavis Entities reassert their responses to Paragraphs 1

through 973 and incorporate by reference their responses to all other Paragraphs of the

Complaint with the same legal force and effect as if fully set forth herein.



                                                 210
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 211 of 266. PageID #: 37265



       975.    Paragraph 975 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 975. To the extent that allegations in Paragraph 975 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       976.    Paragraph 976 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 976. To the extent that allegations in Paragraph 976 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       977.    Paragraph 977 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 977. To the extent that allegations in Paragraph 977 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       978.    Paragraph 978 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 978. To the extent that allegations in Paragraph 978 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without




                                                211
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 212 of 266. PageID #: 37266



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       979.    Paragraph 979 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 979. To the extent that allegations in Paragraph 979 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       980.    Paragraph 980 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 980. To the extent that allegations in Paragraph 980 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       981.    Paragraph 981 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 981. To the extent that allegations in Paragraph 981 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       982.    Paragraph 982 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 982. To the extent that allegations in Paragraph 982 relate to Defendants other than



                                                212
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 213 of 266. PageID #: 37267



the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       983.    Paragraph 983 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 983. To the extent that allegations in Paragraph 983 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       984.    Paragraph 984 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 984. To the extent that allegations in Paragraph 984 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       985.    Paragraph 985 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 985. To the extent that allegations in Paragraph 985 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       986.    Paragraph 986 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in



                                                213
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 214 of 266. PageID #: 37268



Paragraph 986. To the extent that allegations in Paragraph 986 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       987.    Paragraph 987 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 987. To the extent that allegations in Paragraph 987 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       988.    Paragraph 989 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 989. To the extent that allegations in Paragraph 989 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       989.    Paragraph 989 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 989. To the extent that allegations in Paragraph 989 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.




                                                214
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 215 of 266. PageID #: 37269



       990.    Paragraph 990 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 990. To the extent that allegations in Paragraph 990 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       991.    Paragraph 991 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 991. To the extent that allegations in Paragraph 991 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       992.    Paragraph 992 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 992. To the extent that allegations in Paragraph 992 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       993.    The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of those allegations regarding Plaintiffs’ expenditures

and therefore deny the same.

       994.    Paragraph 994 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in



                                                 215
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 216 of 266. PageID #: 37270



Paragraph 994. To the extent that allegations in Paragraph 994 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       995.    The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. The Acquired Generic Actavis Entities deny that

their conduct caused or contributed to Plaintiffs’ alleged injuries and denies that they are liable to

Plaintiffs for damages or any other relief sought in the Complaint. Paragraph 995 also states

conclusions of law to which no response is required. To the extent a response is required, the

Acquired Generic Actavis Entities deny the allegations in Paragraph 995.

       996.    The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. The Acquired Generic Actavis Entities deny that

their conduct caused or contributed to Plaintiffs’ alleged injuries and denies that they are liable to

Plaintiffs for damages or any other relief sought in the Complaint.

                                   SIXTH CLAIM FOR RELIEF
                             Common Law Absolute Public Nuisance
                                  (Against All Defendants)

       997.    The Acquired Generic Actavis Entities reasserts their responses to Paragraphs 1

through 996 and incorporate by reference their responses to all other Paragraphs of the

Complaint with the same legal force and effect as if fully set forth herein.

       998.    Paragraph 998 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 998. To the extent that allegations in Paragraph 998 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without



                                                 216
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 217 of 266. PageID #: 37271



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       999.    Paragraph 999 states conclusions of law to which no response is required. To the

extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 999. To the extent that allegations in Paragraph 999 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1000. Paragraph 1000 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1000. To the extent that allegations in Paragraph 1000 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1001. Paragraph 1001 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1001. To the extent that allegations in Paragraph 1001 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1002. Paragraph 1002 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1002. To the extent that allegations in Paragraph 1002 relate to Defendants other than



                                                217
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 218 of 266. PageID #: 37272



the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1003. Paragraph 1003 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1003. To the extent that allegations in Paragraph 1003 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1004. Paragraph 1004 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1004. To the extent that allegations in Paragraph 1004 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1005. Paragraph 1005 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1005. To the extent that allegations in Paragraph 1005 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1006. Paragraph 1006 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in



                                                218
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 219 of 266. PageID #: 37273



Paragraph 1006. To the extent that allegations in Paragraph 1006 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1007. Paragraph 1007 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1007. To the extent that allegations in Paragraph 1007 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1008. Paragraph 1008 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1008. To the extent that allegations in Paragraph 1008 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1009. Paragraph 1009 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1009. To the extent that allegations in Paragraph 1009 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.




                                                219
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 220 of 266. PageID #: 37274



       1010. Paragraph 1010 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1010. To the extent that allegations in Paragraph 1010 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1011. Paragraph 1011 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1011. To the extent that allegations in Paragraph 1011 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1012. Paragraph 1012 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1012. To the extent that allegations in Paragraph 1012 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1013. Paragraph 1013 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1013. To the extent that allegations in Paragraph 1013 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without




                                                220
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 221 of 266. PageID #: 37275



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1014. Paragraph 1014 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1014. To the extent that allegations in Paragraph 1014 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1015. Paragraph 1015 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1015. To the extent that allegations in Paragraph 1015 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1016. Paragraph 1016 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1016. To the extent that allegations in Paragraph 1016 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1017. Paragraph 1017 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1017. To the extent that allegations in Paragraph 1017 relate to Defendants other than



                                                221
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 222 of 266. PageID #: 37276



the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1018. Paragraph 1018 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1018. To the extent that allegations in Paragraph 1018 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1019. Paragraph 1019 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1019. To the extent that allegations in Paragraph 1019 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1020. Paragraph 1020 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1020. To the extent that allegations in Paragraph 1020 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1021. Paragraph 1021 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in



                                                222
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 223 of 266. PageID #: 37277



Paragraph 1021. To the extent that allegations in Paragraph 1021 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1022. Paragraph 1022 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1022. To the extent that allegations in Paragraph 1022 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1023. Paragraph 1023 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1023. To the extent that allegations in Paragraph 1023 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1024. Paragraph 1024 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1024. To the extent that allegations in Paragraph 1024 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.




                                                223
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 224 of 266. PageID #: 37278



       1025. Paragraph 1025 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1025. To the extent that allegations in Paragraph 1025 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1026. Paragraph 1026 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1026. To the extent that allegations in Paragraph 1026 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1027. Paragraph 1027 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1027. To the extent that allegations in Paragraph 1027 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1028. Paragraph 1028 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1028. To the extent that allegations in Paragraph 1028 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without




                                                224
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 225 of 266. PageID #: 37279



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1029. The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of those allegations regarding Plaintiffs’ expenditures

and therefore deny the same.

       1030. The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. The Acquired Generic Actavis Entities deny that

their conduct caused or contributed to Plaintiffs’ alleged injuries and denies that they are liable to

Plaintiffs for damages or any other relief sought in the Complaint. Paragraph 1030 also states

conclusions of law to which no response is required. To the extent a response is required, the

Acquired Generic Actavis Entities deny the allegations in Paragraph 1030. To the extent that

allegations in Paragraph 1030 relate to Defendants other than the Acquired Generic Actavis

Entities, the Acquired Generic Actavis Entities are without knowledge or information sufficient

to form a belief as to the truth of those allegations and therefore deny the same.

       1031. Paragraph 1031 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1031. To the extent that allegations in Paragraph 1031 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1032. Paragraph 1032 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1032. To the extent that allegations in Paragraph 1032 relate to Defendants other than



                                                 225
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 226 of 266. PageID #: 37280



the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1033. Paragraph 1033 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1033. To the extent that allegations in Paragraph 1033 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1034. Paragraph 1034 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1034. To the extent that allegations in Paragraph 1034 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1035. Paragraph 1035 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1035. To the extent that allegations in Paragraph 1035 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1036. Paragraph 1036 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in



                                                226
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 227 of 266. PageID #: 37281



Paragraph 1036. To the extent that allegations in Paragraph 1036 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1037. The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. The Acquired Generic Actavis Entities deny that

their conduct caused or contributed to Plaintiffs’ alleged injuries and denies that they are liable to

Plaintiffs for damages or any other relief sought in the Complaint. Paragraph 1037 also states

conclusions of law to which no response is required. To the extent a response is required, the

Acquired Generic Actavis Entities deny the allegations in Paragraph 1037. To the extent that

allegations in Paragraph 1037 relate to Defendants other than the Acquired Generic Actavis

Entities, the Acquired Generic Actavis Entities are without knowledge or information sufficient

to form a belief as to the truth of those allegations and therefore deny the same.

       1038. The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. The Acquired Generic Actavis Entities deny that

their conduct caused or contributed to Plaintiffs’ alleged injuries and denies that they are liable to

Plaintiffs for damages or any other relief sought in the Complaint.

                                    SEVENTH CLAIM FOR RELIEF
                                           Negligence
                                     (Against All Defendants)

       1039. The Acquired Generic Actavis Entities reasserts their responses to Paragraphs 1

through 1038 and incorporate by reference their responses to all other Paragraphs of the

Complaint with the same legal force and effect as if fully set forth herein.

       1040. Paragraph 1040 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in
                                                 227
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 228 of 266. PageID #: 37282



Paragraph 1040. To the extent that allegations in Paragraph 1040 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1041. Paragraph 1041 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1041. To the extent that allegations in Paragraph 1041 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1042. Paragraph 1042 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1042. To the extent that allegations in Paragraph 1042 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1043. Paragraph 1043 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1043. To the extent that allegations in Paragraph 1043 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.




                                                228
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 229 of 266. PageID #: 37283



       1044. Paragraph 1044 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1044. To the extent that allegations in Paragraph 1044 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1045. Paragraph 1045 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1045. To the extent that allegations in Paragraph 1045 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1046. Paragraph 1046 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1046. To the extent that allegations in Paragraph 1046 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1047. Paragraph 1047 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1047. To the extent that allegations in Paragraph 1047 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without




                                                229
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 230 of 266. PageID #: 37284



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1048. Paragraph 1048 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1048. To the extent that allegations in Paragraph 1048 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1049. Paragraph 1049 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1049. To the extent that allegations in Paragraph 1049 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1050. Paragraph 1050 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1050. To the extent that allegations in Paragraph 1050 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1051. Paragraph 1051 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1051. To the extent that allegations in Paragraph 1051 relate to Defendants other than



                                                230
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 231 of 266. PageID #: 37285



the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1052. Paragraph 1052 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1052. To the extent that allegations in Paragraph 1052 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1053. Paragraph 1053 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1053. To the extent that allegations in Paragraph 1053 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1054. Paragraph 1054 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1054. To the extent that allegations in Paragraph 1054 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1055. Paragraph 1055 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in



                                                231
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 232 of 266. PageID #: 37286



Paragraph 1055. To the extent that allegations in Paragraph 1055 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1056. Paragraph 1056 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1056. To the extent that allegations in Paragraph 1056 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1057. Paragraph 1057 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1057. To the extent that allegations in Paragraph 1057 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1058. Paragraph 1058 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1058. To the extent that allegations in Paragraph 1058 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.




                                                232
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 233 of 266. PageID #: 37287



       1059. Paragraph 1059 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1059. To the extent that allegations in Paragraph 1059 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1060. Paragraph 1060 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1060. To the extent that allegations in Paragraph 1060 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1061. Paragraph 1061 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1061. To the extent that allegations in Paragraph 1061 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1062. Paragraph 1062 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1062. To the extent that allegations in Paragraph 1062 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without




                                                233
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 234 of 266. PageID #: 37288



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1063. Paragraph 1063 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1063. To the extent that allegations in Paragraph 1063 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1064. Paragraph 1064 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1064. To the extent that allegations in Paragraph 1064 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1065. Paragraph 1065 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1065. To the extent that allegations in Paragraph 1065 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1066. Paragraph 1066 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1066. To the extent that allegations in Paragraph 1066 relate to Defendants other than



                                                234
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 235 of 266. PageID #: 37289



the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1067. The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of those allegations regarding Plaintiffs’ expenditures

and therefore deny the same.

       1068. Paragraph 1068 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1068. To the extent that allegations in Paragraph 1068 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1069. Paragraph 1069 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1069. To the extent that allegations in Paragraph 1069 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1070. Paragraph 1070 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1070. To the extent that allegations in Paragraph 1070 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without




                                                 235
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 236 of 266. PageID #: 37290



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1071. The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. The Acquired Generic Actavis Entities deny that

their conduct caused or contributed to Plaintiffs’ alleged injuries and denies that they are liable to

Plaintiffs for damages or any other relief sought in the Complaint.

                                     EIGHTH CLAIM FOR RELIEF
                                       Common Law Fraud
                                (Against the Marketing Defendants)

       1072. The Acquired Generic Actavis Entities reasserts their responses to Paragraphs 1

through 1071 and incorporates by reference their responses to all other Paragraphs of the

Complaint with the same legal force and effect as if fully set forth herein.

       1073. Paragraph 1073 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1073. To the extent that allegations in Paragraph 1073 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1074. Paragraph 1074 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1074. To the extent that allegations in Paragraph 1074 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.


                                                 236
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 237 of 266. PageID #: 37291



       1075. Paragraph 1075 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1075. To the extent that allegations in Paragraph 1075 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1076. Paragraph 1076 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1076. To the extent that allegations in Paragraph 1076 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1077. Paragraph 1077 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1077. To the extent that allegations in Paragraph 1077 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1078. Paragraph 1078 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1078. To the extent that allegations in Paragraph 1078 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without




                                                237
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 238 of 266. PageID #: 37292



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1079. Paragraph 1079 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1079. To the extent that allegations in Paragraph 1079 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1080. Paragraph 1080 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1080. To the extent that allegations in Paragraph 1080 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1081. Paragraph 1081 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1081. To the extent that allegations in Paragraph 1081 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1082. Paragraph 1082 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1082. To the extent that allegations in Paragraph 1082 relate to Defendants other than



                                                238
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 239 of 266. PageID #: 37293



the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1083. Paragraph 1083 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1083. To the extent that allegations in Paragraph 1083 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1084. Paragraph 1084 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1084. To the extent that allegations in Paragraph 1084 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1085. Paragraph 1085 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1085. To the extent that allegations in Paragraph 1085 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.




                                                239
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 240 of 266. PageID #: 37294



       1086. The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of those allegations regarding Plaintiffs’ expenditures

and therefore deny the same.

       1087. Paragraph 1087 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1087. To the extent that allegations in Paragraph 1087 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1088. Paragraph 1088 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1088. To the extent that allegations in Paragraph 1088 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1089. The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. The Acquired Generic Actavis Entities deny that

their conduct caused or contributed to Plaintiffs’ alleged injuries and denies that they are liable to

Plaintiffs for damages or any other relief sought in the Complaint.

                                      NINTH CLAIM FOR RELIEF
                           Injury Through Criminal Acts (R.C. 2307.60)
                                     (Against All Defendants)

       1090. The Acquired Generic Actavis Entities reassert their responses to Paragraphs 1

through 1089 and incorporate by reference their responses to all other Paragraphs of the

Complaint with the same legal force and effect as if fully set forth herein.
                                                 240
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 241 of 266. PageID #: 37295



       1091. Paragraph 1091 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1091. To the extent that allegations in Paragraph 1091 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1092. Paragraph 1092 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1092. To the extent that allegations in Paragraph 1092 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1093. Paragraph 1093 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1093. To the extent that allegations in Paragraph 1093 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1094. Paragraph 1094 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1094. To the extent that allegations in Paragraph 1094 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without




                                                241
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 242 of 266. PageID #: 37296



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1095. Paragraph 1095 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1095. To the extent that allegations in Paragraph 1095 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1096. Paragraph 1096 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1096. To the extent that allegations in Paragraph 1096 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1097. Paragraph 1097 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1097. To the extent that allegations in Paragraph 1097 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1098. Paragraph 1098 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1098. To the extent that allegations in Paragraph 1098 relate to Defendants other than



                                                242
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 243 of 266. PageID #: 37297



the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1099. Paragraph 1099 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1099. To the extent that allegations in Paragraph 1099 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1100. Paragraph 1100 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1100. To the extent that allegations in Paragraph 1100 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1101. Paragraph 1101 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1101. To the extent that allegations in Paragraph 1101 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1102. Paragraph 1102 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in



                                                243
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 244 of 266. PageID #: 37298



Paragraph 1102. To the extent that allegations in Paragraph 1102 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1103. Paragraph 1103 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1103. To the extent that allegations in Paragraph 1103 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1104. Paragraph 1104 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1104. To the extent that allegations in Paragraph 1104 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1105. The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of those allegations regarding Plaintiffs’ expenditures

and therefore deny the same.

       1106. Paragraph 1106 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1106. To the extent that allegations in Paragraph 1106 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without



                                                 244
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 245 of 266. PageID #: 37299



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1107. The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. The Acquired Generic Actavis Entities deny that

their conduct caused or contributed to Plaintiffs’ alleged injuries and denies that they are liable to

Plaintiffs for damages or any other relief sought in the Complaint.

                                      TENTH CLAIM FOR RELIEF
                                        Unjust Enrichment
                                     (Against All Defendants)

       1108. The Acquired Generic Actavis Entities reassert their responses to Paragraphs 1

through 1107 and incorporates by reference their responses to all other Paragraphs of the

Complaint with the same legal force and effect as if fully set forth herein.

       1109. Paragraph 1109 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1109. To the extent that allegations in Paragraph 1109 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1110. Paragraph 1110 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1110. To the extent that allegations in Paragraph 1110 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.



                                                 245
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 246 of 266. PageID #: 37300



       1111. Paragraph 1111 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1111. To the extent that allegations in Paragraph 1111 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1112. Paragraph 1112 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1112. To the extent that allegations in Paragraph 1112 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1113. Paragraph 1113 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1113. To the extent that allegations in Paragraph 1113 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1114. Paragraph 1114 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1114. To the extent that allegations in Paragraph 1114 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without




                                                246
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 247 of 266. PageID #: 37301



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1115. Paragraph 1115 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1115. To the extent that allegations in Paragraph 1115 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1116. Paragraph 1116 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1116. To the extent that allegations in Paragraph 1116 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1117. Paragraph 1117 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1117. To the extent that allegations in Paragraph 1117 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1118. Paragraph 1118 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1118. To the extent that allegations in Paragraph 1118 relate to Defendants other than



                                                247
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 248 of 266. PageID #: 37302



the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1119. Paragraph 1119 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1119. To the extent that allegations in Paragraph 1119 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1120. The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of those allegations regarding Plaintiffs’ expenditures

and therefore deny the same.

       1121. The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. The Acquired Generic Actavis Entities deny that

their conduct caused or contributed to Plaintiffs’ alleged injuries and denies that they are liable to

Plaintiffs for damages or any other relief sought in the Complaint.

                                    ELEVENTH CLAIM FOR RELIEF
                                        Civil Conspiracy
                                     (Against All Defendants)

       1122. The Acquired Generic Actavis Entities reassert their responses to Paragraphs 1

through 1121 and incorporate by reference their responses to all other Paragraphs of the

Complaint with the same legal force and effect as if fully set forth herein.

       1123. Paragraph 1123 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1123. To the extent that allegations in Paragraph 1123 relate to Defendants other than
                                                 248
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 249 of 266. PageID #: 37303



the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1124. Paragraph 1124 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1124. To the extent that allegations in Paragraph 1124 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1125. Paragraph 1125 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1125. To the extent that allegations in Paragraph 1125 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1126. Paragraph 1126 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1126. To the extent that allegations in Paragraph 1126 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1127. Paragraph 1127 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in



                                                249
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 250 of 266. PageID #: 37304



Paragraph 1127. To the extent that allegations in Paragraph 1127 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1128. Paragraph 1128 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1128. To the extent that allegations in Paragraph 1128 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1129. Paragraph 1129 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1129. To the extent that allegations in Paragraph 1129 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1130. Paragraph 1130 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1130. To the extent that allegations in Paragraph 1130 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.




                                                250
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 251 of 266. PageID #: 37305



       1131. Paragraph 1131 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1131. To the extent that allegations in Paragraph 1131 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1132. Paragraph 1132 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1132. To the extent that allegations in Paragraph 1132 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1133. Paragraph 1133 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1133. To the extent that allegations in Paragraph 1133 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without

knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

       1134. Paragraph 1134 states conclusions of law to which no response is required. To

the extent a response is required, the Acquired Generic Actavis Entities deny the allegations in

Paragraph 1134. To the extent that allegations in Paragraph 1134 relate to Defendants other than

the Acquired Generic Actavis Entities, the Acquired Generic Actavis Entities are without




                                                251
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 252 of 266. PageID #: 37306



knowledge or information sufficient to form a belief as to the truth of those allegations and

therefore deny the same.

        1135. The Acquired Generic Actavis Entities are without knowledge or information

sufficient to form a belief as to the truth of those allegations regarding Plaintiffs’ expenditures

and therefore deny the same.

        1136. The Complaint speaks for itself and any attempt to characterize Plaintiffs’

allegations or what they “seek” are denied. The Acquired Generic Actavis Entities deny that

their conduct caused or contributed to Plaintiffs’ alleged injuries and denies that they are liable to

Plaintiffs for damages or any other relief sought in the Complaint.

                                           PRAYER FOR RELIEF

        1137. The Acquired Generic Actavis Entities admit that Plaintiffs seek the relief listed

in the Prayer for Relief paragraph and all of its subparts, but deny that their conduct caused or

contributed to Plaintiffs’ alleged injuries and deny that they are liable to Plaintiffs for damages or

any other relief sought in the Complaint.

                               AFFIRMATIVE AND OTHER DEFENSES

        The Acquired Generic Actavis Entities hereby assert affirmative and other defenses to the

allegations and claims in Plaintiffs’ Complaint. By asserting the matters set forth below, the

Acquired Generic Actavis Entities do not allege or admit that they have the burden of proof

and/or the burden of persuasion with respect to any of these matters. The Acquired Generic

Actavis Entities assert as follows:

        FIRST. The Complaint and each claim contained therein fails to state a claim upon

which relief can be granted, fails to state facts sufficient to constitute a cause of action, and fails

to plead a legally cognizable injury.



                                                  252
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 253 of 266. PageID #: 37307



           SECOND. The claims asserted in the Complaint are barred, in whole or in part, because

federal agencies have exclusive or primary jurisdiction over the matters asserted in the

Complaint.

           THIRD. The claims asserted in the Complaint are preempted, in whole or in part, by

federal law, including (without limitation) the federal Controlled Substances Act and the Food,

Drug, and Cosmetic Act. Among other things, each Plaintiff’s claims are preempted insofar as

they conflict with Congress’s purposes and objectives in enacting relevant federal legislation and

authorizing regulations, and the Supremacy Clause of the United States Constitution.

           FOURTH. Any claims pertaining to generic medicines are preempted, as set forth in the

United States Supreme Court’s decisions in PLIVA, Inc. v. Mensing, 564 U.S. 604 (2011) and

Mutual Pharmaceuticals Co. v. Bartlett, 570 U.S. 472 (2013).

           FIFTH. The claims asserted in the Complaint against the Acquired Generic Actavis

Entities are barred, in whole or in part, by the FDA-approved TIRF REMS Program, including,

but not limited to, the requirements imposed on prescribers of TIRF medicines and patients.

           SIXTH. Each Plaintiff’s claims are barred, in whole or in part, by the learned

intermediary doctrine because adequate warnings were given to learned intermediaries who used

their informed, independent medical judgment in making prescribing decisions for a given

patient.

           SEVENTH. Each Plaintiff’s claims are barred, in whole or in part, to the extent they are

based on alleged harms resulting from known risks or dangers associated with opioid products

that are unavoidable even within the scope of prescribed and intended use, but that are

reasonable in comparison to the benefits conferred.




                                                  253
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 254 of 266. PageID #: 37308



           EIGHTH. Each Plaintiff’s claims are barred, reduced and/or limited pursuant to

applicable statutory and common law regarding limitations of awards, caps on recovery, and

setoffs.

           NINTH. If Plaintiffs have sustained any injuries or damages, such were the result of

intervening or superseding events, factors, occurrences, or conditions, which were not reasonably

foreseeable and in no way caused by tand for which The Acquired Generic Actavis Entities are

not liable.

           TENTH. The alleged injury asserted by each Plaintiff is too remote from the alleged

conduct of the Acquired Generic Actavis Entities to be a basis for liability as a matter of law and

due process.

           ELEVENTH. Plaintiffs may not recover from the Acquired Generic Actavis Entities

because the methods, standards, or techniques of designing, manufacturing, labeling and

distributing of the prescription medications at issue complied with and were in conformity with

the generally recognized state of the art at the time the product was designed, manufactured,

labeled, and distributed.

           TWELFTH. Each Plaintiff’s claims are barred, in whole or in part, by the applicable

statutes of limitations and of repose.

           THIRTEENTH. Each Plaintiff’s claims are barred, in whole or in part, by doctrines of

laches, waiver, unclean hands, estoppel, and/or ratification.

           FOURTEENTH. To the extent that each Plaintiff’s claims relate to the Acquired

Generic Actavis Entities’ advertising, public statements, lobbying, or other activities protected

by the First Amendment to the Constitution of the United States or by the Constitution of the

State of Ohio or that of any other state whose laws may apply, such claims are barred.



                                                 254
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 255 of 266. PageID #: 37309



       FIFTEENTH. Each Plaintiff’s claims are barred, in whole or in part, by Plaintiffs’

failure to mitigate any damages allegedly sustained.

       SIXTEENTH. Each Plaintiff’s claims are barred, in whole or in part, by the voluntary

payment doctrine.

       SEVENTEENTH. Any verdict or judgment that might be recovered by Plaintiffs must

be reduced by those amounts that have already or will in the future indemnify Plaintiffs in whole

or in part for any past or future claimed economic loss from any collateral source, such as

insurance, social security, workers’ compensation, taxes, or employee benefit program.

       EIGHTEENTH. Each Plaintiff’s injuries and damages, if any, are barred in whole or in

part by the actions, omissions, and/or conduct of third parties over whom the Acquired Generic

Actavis Entities had no control or authority. Indeed, each Plaintiff’s claims are barred, in whole

or in part, because the injury Plaintiffs allege was the result of one or more superseding and/or

intervening criminal acts by third parties. Thus, any recovery should be reduced or barred by

such parties’ proportionate fault.

       NINETEENTH. Each Plaintiff’s claims are barred and/or reduced by contributory or

comparative negligence and contributory or comparative fault.

       TWENTIETH. Each Plaintiff’s claims are barred, in whole or in part, by any alteration,

modification, or misuse of the prescribed medications by Plaintiffs, prescribing providers,

patients, or any other third parties, for which the Acquired Generic Actavis Entities cannot be

held responsible.

       TWENTY-FIRST. Each Plaintiff’s claims for punitive or exemplary damages or other

civil penalties are barred or reduced by applicable law or statute or, in the alternative, are

unconstitutional insofar as they violate the due process protections afforded by the United States



                                                 255
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 256 of 266. PageID #: 37310



Constitution, the excessive fines clause of the Eighth Amendment of the United States

Constitution, the Full Faith and Credit Clause of the United States Constitution, and applicable

provisions of the Constitution of this State or that of any other state whose laws may apply. Any

law, statute or other authority purporting to permit the recovery of punitive damages or civil

penalties in this case is unconstitutional, facially and as applied, to the extent that, without

limitation, it: (1) lacks constitutionally sufficient standards to guide and restrain the jury’s

discretion in determining whether to award punitive damages or civil penalties and/or the

amount, if any; (2) is void for vagueness in that it fails to provide adequate advance notice as to

what conduct will result in punitive damages or civil penalties; (3) unconstitutionally may permit

recovery of punitive damages or civil penalties based on harms to third parties, out-of-state

conduct, conduct that complied with applicable law, or conduct that was not directed, or did not

proximately cause harm, to Plaintiffs; (4) unconstitutionally may permit recovery of punitive

damages or civil penalties in an amount that is not both reasonable and proportionate to the

amount of harm, if any, to Plaintiffs and to the amount of compensatory damages, if any; (5)

unconstitutionally may permit jury consideration of net worth or other financial information

relating to the Acquired Generic Actavis Entities; (6) lacks constitutionally sufficient standards

to be applied by the trial court in post-verdict review of any award of punitive damages or civil

penalties; (7) lacks constitutionally sufficient standards for appellate review of any award of

punitive damages or civil penalties; (8) would unconstitutionally impose a penalty, criminal in

nature, without according to the Acquired Generic Actavis Entities the same procedural

protections that are accorded to criminal defendants under the constitutions of the United States,

this State, and any other state whose laws may apply; and (9) otherwise fails to satisfy Supreme

Court precedent, including, without limitation, Pacific Mutual Life Insurance. Co. v. Haslip, 499



                                                  256
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 257 of 266. PageID #: 37311



U.S. 1 (1991); TXO Production Corp. v. Alliance Res., Inc., 509 U.S. 443 (1993); BMW of North

America v. Gore, 517 U.S. 559 (1996); State Farm Insurance Co. v. Campbell, 538 U.S. 408

(2003); and Philip Morris USA v. Williams, 549 U.S. 346 (2007).

        TWENTY-SECOND. Each Plaintiff’s injuries and damages, if any, were due to illicit

use, misuse or abuse of the prescription medications at issue by the users, for which the Acquired

Generic Actavis Entities are not liable.

        TWENTY-THIRD. Each Plaintiff’s claims or damages are invalid and/or are barred, in

whole or in part, because the users of the medications at issue used them after acknowledging

and/or learning of their alleged risks.

        TWENTY-FOURTH. To the extent that Plaintiffs are alleging fraud, fraudulent

concealment, or similar conduct, Plaintiffs have failed to plead fraud with sufficient particularity.

        TWENTY-FIFTH. The Acquired Generic Actavis Entities’ liability, if any, will not

result from their conduct but is solely the result of an obligation imposed by law, and thus the

Acquired Generic Actavis Entities are entitled to complete indemnity, express or implied, by

other parties.

        TWENTY-SIXTH. Each Plaintiff’s injuries and damages, if any, were due to

preexisting conditions, idiosyncratic reactions, or other responses to the medications on the part

of the medication users, for which the Acquired Generic Actavis Entities cannot be held

responsible. The opioid medications at issue were manufactured, distributed, and labeled, in

accordance with the provisions of federal law, including the U.S. Food Drug and Cosmetics Act,

and the regulations promulgated pursuant thereto. Moreover, the activities alleged conformed

with all state and federal statutes, regulations, and industry standards based upon the state of

knowledge existing at the relevant time(s) alleged.



                                                257
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 258 of 266. PageID #: 37312



        TWENTY-SEVENTH. Should the Acquired Generic Actavis Entities be held liable to

Plaintiffs, which liability is specifically denied, the Acquired Generic Actavis Entities would be

entitled to a set-off for all sums of money received or available from or on behalf of any

tortfeasor(s) for the same injuries alleged in Plaintiffs’ Complaint.

        TWENTY-EIGHTH. Plaintiffs lack standing to bring their claims and the relief they

seek.

        TWENTY-NINTH. The Acquired Generic Actavis Entities are entitled to, and claims

the benefit of, all defenses and presumptions set forth in or arising from any rule of law or statute

of this State or any other state whose substantive law might control the action.

        THIRTIETH. Each Plaintiff’s claims violate the Supremacy Clause of the United States

Constitution.

        THIRTY-FIRST. Each Plaintiff’s claims may be barred, in whole or in part, because

neither users nor prescribers relied to their detriment upon any statement by the Acquired

Generic Actavis Entities in determining to use the medications at issue, particularly given the

TIRF REMS Access Program, required by the FDA, that mandates prescriber enrollment in order

to prescribe TIRF medicines.

        THIRTY-SECOND. Each Plaintiff’s claims are barred, in whole or in part, by the

deference that common law gives to discretionary actions by the FDA under the FDCA.

        THIRTY-THIRD. To the extent Plaintiffs assert claims that depend solely on violations

of federal law, including any claims of a “fraud on the FDA” with respect to the Acquired

Generic Actavis Entities’ disclosure of information related to the safety of their medications at

issue, such claims are barred and should be dismissed. See Buckman v. Plaintiffs’ Legal Comm.,

531 U.S. 341 (2001).



                                                 258
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 259 of 266. PageID #: 37313



       THIRTY-FOURTH. Each Plaintiff’s claims are barred because the conduct of the

Acquired Generic Actavis Entities conformed with the FDCA, the requirements of the FDA, the

Controlled Substances Act, and the requirements of the DEA. Moreover, the activities of the

Acquired Generic Actavis Entities alleged in the Complaint conformed with all state and federal

statutes, regulations, and industry standards based upon the state of knowledge existing at the

relevant time(s) alleged in the Complaint.

       THIRTY-FIFTH. Plaintiffs fail to plead and cannot establish that they incurred any

costs for any opioid prescription promoted or sold by the Acquired Generic Actavis Entities and

that was medically inappropriate or should not have been written, or that the Acquired Generic

Actavis Entities’ allegedly improper conduct caused any health care provider to write any

unnecessary, ineffective or harmful opioid prescriptions.

       THIRTY-SIXTH. Any statements in branded or unbranded materials that Plaintiffs seek

to attribute to the Acquired Generic Actavis Entities comporting with FDA-approved uses are

not misleading as a matter of law or otherwise actionable.

       THIRTY-SEVENTH. Plaintiffs fail to plead any actionable misrepresentation or

omission made by or attributable to the Acquired Generic Actavis Entities.

       THIRTY-EIGHTH. Plaintiffs fail to plead and cannot establish any duty owed to

Plaintiffs by the Acquired Generic Actavis Entities.

       THIRTY-NINTH. Each Plaintiff’s claims are barred because they violate procedural

and substantive due process rights under the Fourteenth Amendment to the U.S. Constitution and

Article I, § § 1, 2, 16, and 19 of the Constitution of Ohio, and the right to be free from retroactive

or ex post facto laws as guaranteed by Article I, § 10 of the United States Constitution and

Article II, § 28 of the Constitution of Ohio. The Acquired Generic Actavis Entities’ rights under



                                                 259
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 260 of 266. PageID #: 37314



the Due Process Clause of the U.S. Constitution and applicable state Constitution or statute are

further violated by any financial or other arrangement that might distort a government attorney’s

duty to pursue justice rather than his or her personal interests, financial or otherwise, in the

context of a civil enforcement proceeding, including by Plaintiffs’ use of a contingency fee

contract with private counsel.

           FORTIETH. Plaintiffs have failed to join one or more necessary and indispensable

parties.

           FORTY-FIRST. Each Plaintiff’s claims against the Acquired Generic Actavis Entities

are barred or limited by the economic loss rule.

           FORTY-SECOND. The Ohio public nuisance statute is unconstitutionally vague.

           FORTY-THIRD. Each Plaintiff’s claims against the Acquired Generic Actavis Entities

are barred under the municipal cost recovery rule.

           FORTY-FOURTH. To the extent Plaintiffs attempt to seek equitable relief, Plaintiffs

are not entitled to such relief because Plaintiffs have an adequate remedy at law and cannot

otherwise satisfy the elements for equitable relief.

           FORTY-FIFTH. Each Plaintiff’s claim for unjust enrichment is barred or limited

because the Acquired Generic Actavis Entities did not receive and retain any alleged benefit

from Plaintiffs.

           FORTY-SIXTH. Each Plaintiff’s claims are barred or limited by the separation of

powers doctrine.

           FORTY-SEVENTH. Plaintiffs have failed to comply with the requirement that they

identify each patient in whose claim(s) they have a subrogation interest.




                                                 260
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 261 of 266. PageID #: 37315



       FORTY-EIGHTH. Plaintiffs seek duplicate or double recovery on the same injury or

damage, contrary to Ohio law.

       FORTY-NINTH. Any recovery against the Acquired Generic Actavis Entities are

barred or limited under the principles of assumption of the risk and informed consent.

       FIFTIETH. Each Plaintiff’s claims and damages are barred or limited, in whole or in

part, by common law, statutory, and state constitutional constraints on the exercise of police

powers by a municipality.

       FIFTY-FIRST. Each Plaintiff’s damages, if any, were not proximately caused by any

act or omission attributable to the Acquired Generic Actavis Entities.

       FIFTY-SECOND. As a matter of law, Plaintiffs are not entitled to a declaratory

judgment, injunction, or attorney’s fees for these alleged claims.

       FIFTY-THIRD. Each Plaintiff’s claim of public nuisance is barred or limited because,

among other reasons, no action of the Acquired Generic Actavis Entities involved interference

with real property, illegal conduct perpetrated by third-parties involving the use of an otherwise

legal product does not involve a public right against the manufacturer sufficient to state a claim

for public nuisance, the alleged public nuisance would have impermissible extraterritorial reach,

and the alleged wrongful conduct of the Acquired Generic Actavis Entities are too remote from

the alleged injury as a matter of law and due process.

       FIFTY-FOURTH. To the extent Plaintiffs seek punitive, exemplary, or aggravated

damages, any such damages are barred because the products at issue, and their labeling, were

subject to and received pre-market approval by the FDA under 52 Stat. 1040, 21 U.S.C. § 301.

       FIFTY-FIFTH. To the extent Plaintiffs seek to impose liability on the Acquired Generic

Actavis Entities for broad, general statements regarding the value or quality of the Acquired



                                                261
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 262 of 266. PageID #: 37316



Generic Actavis Entities’ products that were made to and reasonably understood by providers as

opinion, such statements cannot constitute false representations as a matter of law.

       FIFTY-SIXTH. To the extent any agents, employees, or contractors of the Acquired

Generic Actavis Entities caused any of the damages alleged by Plaintiffs, such agents,

employees, or contractors were acting outside the scope of the agency employment, or contract

with the Acquired Generic Actavis Entities, and any recovery against the Acquired Generic

Actavis Entities must be reduced by the proportionate fault of such agents, employees, or

contractors.

       FIFTY-SEVENTH. To the extent each Plaintiff’s claims are based the alleged conduct

of other Defendants, and Plaintiffs seek to impose liability on the Acquired Generic Actavis

Entities only by virtue of the Acquired Generic Actavis Entities’ ownership of another

Defendant’s shares, membership within another Defendant’s unincorporated entity, or similar

affiliation, Plaintiffs have failed to plead—and cannot prove—any allegations sufficient to

support a claim to pierce the corporate veil or to otherwise hold the Acquired Generic Actavis

Entities liable merely by virtue of their corporate affiliation with any other Defendant.

       FIFTY-EIGHTH. Each Plaintiff’s claims are barred and should be dismissed under

Fed. R. Civ. P. 41(b) and any other applicable rules because Plaintiffs have refused to comply

with the Court’s case management orders, including CMO-1, and because Plaintiffs have refused

to identify the allegedly inappropriate, unnecessary, or otherwise improper opioid prescriptions

that they contend are at issue and on which they base their claims.

       FIFTY-NINTH. The representations or statements alleged to have been made were true

and accurate at the time made and/or otherwise were made in good faith, with a reasonable belief

as to their validity and accuracy and with a reasonable belief that all conduct was lawful.



                                                262
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 263 of 266. PageID #: 37317



        SIXTIETH. Plaintiffs’ claims are barred by the sophisticated user doctrine. Because of

their training and experience, doctors who prescribe opioids know or reasonably should know of

the potential risks, and defendants had no duty to warn and cannot be held liable for failing to

warn of risks and complications of which members of the relevant medical community knew or

should have known.

        SIXTY-FIRST. The doctrines of estoppel and/or waiver bar each Plaintiff’s claims.

The imposition of injunctive relief and/or civil penalties would be inequitable, particularly in

light of defendants’ lawful and proper sale of products that are heavily regulated and include an

FDA-approved and required warning.

        SIXTY-SECOND. Plaintiffs’ injury through criminal acts claims fail because there has

been no relevant criminal conviction.

        SIXTY-THIRD. Plaintiffs fail to identify any concerted action by the Acquired Generic

Actavis Entities to participate in any conspiracy.

        SIXTY-FOURTH. Each Plaintiff’s common law and public nuisance claims have been

abrogated by the Ohio Products Liability Act.

        SIXTY-FIFTH. Any defendant’s liability must be limited in accordance with the

percentage of fault allocated to it by the ultimate trier of fact and/or law. Each defendant may

only be severally liable for any injuries or expenses. Plaintiffs’ alleged damages are not

indivisible but comprise separate and discrete costs.

        SIXTY-SIXTH. Plaintiffs’ claims for punitive damages, statutory damages, civil

penalties, and other relief are prohibited under the Fifth, Eighth, and Fourteenth Amendments of

the United States Constitution, and Article I, §§ 1, 2, 9, 10, 16, and 19 of the Constitution of

Ohio.



                                                263
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 264 of 266. PageID #: 37318



        SIXTY-SEVENTH. Each Plaintiffs’ claims are barred, in whole or in part, by the

Commerce Clause of the United States Constitution.

                                           DEFENSES RESERVED

        The Acquired Generic Actavis Entities hereby give notice that they intend to rely upon

any other defenses that may become available or apparent during the discovery proceedings in

this matter, and hereby reserve their right to amend their Answer and to assert any such defenses.

                                          DEMAND FOR JURY TRIAL

        The Acquired Generic Actavis Entities hereby demand a trial by jury of all issues so

triable. The Acquired Generic Actavis Entities also hereby reserve the right to remand each case

to its original jurisdiction for trial.

                 WHEREFORE, The Acquired Generic Actavis Entities demand judgment

dismissing Plaintiffs’ Complaint in its entirety, together with costs and disbursements. The

Acquired Generic Actavis Entities further demand such other relief, both general and specific, at

law or in equity, to which they are justly entitled.




                                                 264
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 265 of 266. PageID #: 37319



      Dated: February 5, 2019               Respectfully submitted,

                                            /s/ Steven A. Reed
                                            Steven A. Reed
                                            Eric W. Sitarchuk
                                            Rebecca J. Hillyer
                                            MORGAN, LEWIS & BOCKIUS LLP
                                            1701 Market Street
                                            Philadelphia, PA 19103-2921
                                            Telephone:     +1.215.963.5000
                                            Facsimile:     +1.215.963.5001
                                            steven.reed@morganlewis.com
                                            eric.sitarchuk@morganlewis.com
                                            rebecca.hillyer@morganlewis.com

                                            Wendy West Feinstein
                                            MORGAN, LEWIS & BOCKIUS LLP
                                            One Oxford Centre, Thirty-Second Floor
                                            Pittsburgh, PA 15219-6401
                                            Telephone: +1.412.560.7455
                                            Facsimile: +1.412.560.7001
                                            wendy.feinstein@morganlewis.com

                                            Brian M. Ercole
                                            MORGAN, LEWIS & BOCKIUS LLP
                                            200 S. Biscayne Blvd., Suite 5300
                                            Miami, FL 33131-2339
                                            Telephone: +1.305.415.3000
                                            Facsimile: +1.305.415.3001
                                            brian.ercole@morganlewis.com

                                            Attorneys for Actavis LLC, Actavis Pharma,
                                            Inc. and Watson Laboratories, Inc.




                                      265
Case: 1:17-md-02804-DAP Doc #: 1339 Filed: 02/05/19 266 of 266. PageID #: 37320




                                      CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of February, 2019, the foregoing was electronically

filed with the Clerk of the Court by using the CM/ECF system, which will send a notice of

electronic filing to all counsel of record. Pursuant to Fed. R. Civ. P. 5, if electronic notice is not

indicated through the court’s e-filing system, a true and correct copy of the foregoing document

will be served via electronic mail or U.S. Mail.




       Dated: February 5, 2019                           /s/ Steven A. Reed
                                                         Steven A. Reed




                                                   266
